MACY’S, INC.

PROFIT SHARING 401(k) INVESTMENT PLAN

(Amending and restating the Macy’s, Inc. Profit Sharing 401(k) Investment Plan
and The May Department Stores Company Profit Sharing Plan
effective as of September 1, 2008)


TABLE OF CONTENTS

 

 

Page

ARTICLE 1

NAME AND PURPOSE OF PLAN

1

1.1

Name of Plan

1

1.2

Purpose of Plan

1

1.3

Amendment of Prior Versions of Plans

1

 

 

 

ARTICLE 2

GENERAL DEFINITIONS; GENDER AND NUMBER

2

2.1

General Definitions

2

2.2

Gender and Number

11

 

 

 

ARTICLE 3

SERVICE DEFINITIONS AND RULES

12

3.1

Service Definitions

12

3.2

Special Credited Employment

14

 

 

 

ARTICLE 4

ELIGIBILITY AND PARTICIPATION

16

4.1

Eligibility for Participation

16

4.2

Entry Date

16

4.3

Duration of Participation

16

4.4

Reinstatement of Participation

16

 

 

 

ARTICLE 5

SAVINGS AND ROLLOVER CONTRIBUTIONS

17

5.1

Savings Agreement

17

5.2

Catch-Up Contributions

21

5.3

Savings Contribution

22

5.4

Pre- and After-Tax Nature of Savings Contributions

22

5.5

Savings Contributions Eligible for Match

23

5.6

Rollover Contributions

24

5.7

Mistake of Fact

25

 

 

 

ARTICLE 5A

AVERAGE ACTUAL DEFERRAL PERCENTAGE RESTRICTIONS


27

5A.1

Average Actual Deferral Percentage Limits

27

5A.2

Special Rules for Average Actual Deferral Percentage Limits

27

5A.3

Distribution of Excess Contributions

28

5A.4

Definitions for Average Actual Deferral Percentage Limits

31

5A.5

Disaggregating Portions of Plan

32

5A.6

Special Rule for 2008 Plan Year

32

 

 

 

ARTICLE 5B

EXCESS DEFERRAL DISTRIBUTIONS

33

5B.1

Distribution of Excess Deferral

33

5B.2

Special Rules Applicable to Distribution of Excess Deferral

33

5B.3

Definitions for Excess Deferral Requirements

35

5B.4

Special Rule for 2008 Plan Year

35

 

 

 

ARTICLE 6

MATCHING CONTRIBUTIONS

37

6.1

Annual Amount of Matching Contributions

37

6.2

Time and Form of Matching Contributions

38

6.3

Mistake of Fact

38

ARTICLE 6A

AVERAGE ACTUAL CONTRIBUTION PERCENTAGE RESTRICTIONS


39

 

 

 

6A.1

Average Actual Contribution Percentage Limits

39

6A.2

Special Rules for Average Actual Contribution Percentage Limits

39

6A.3

Distribution or Forfeiture of Excess Aggregate Contributions

41

6A.4

Definitions for Average Actual Contribution Percentage Limits

44

6A.5

Disaggregating Portions of Plan

45

6A.6

Multiple Use Test Not Applicable

45

6A.7

Special Rule for 2008 Plan Year

45

 

 

 

ARTICLE 7

ACCOUNTS AND THEIR ALLOCATIONS AND VESTING

46

7.1

Savings Accounts and Allocation of Savings Contributions Thereto

46

7.2

Matching Accounts and Allocation of Matching Contributions Thereto


47

7.3

Rollover Accounts and Allocation of Rollover Contribution Thereto

49

7.4

Retirement Income Accounts

49

7.5

Allocation of Forfeitures

49

7.6

Maximum Annual Addition to Accounts

49

7.7

Investment of Accounts

49

7.8

Allocation of Income and Losses of Investment Funds to Accounts

50

7.9

Loans to Participants

50

7.10

Deduction of Benefit Payments, Forfeitures, and Withdrawals

53

7.11

Account Balances

53

7.12

Vested Rights

54

7.13

Voting of Macy’s Common Shares Held in Investment Fund

55

 

 

 

ARTICLE 7A

MAXIMUM ANNUAL ADDITION LIMITS

57

7A.1

General Maximum Annual Addition Limit Rules

57

7A.2

Necessary Terms

57

7A.3

Combining of Plans

58

7A.4

Special Rule for 2008 Plan Year

58

 

 

 

ARTICLE 7B

INVESTMENT OF ACCOUNTS

60

7B.1

General Rules for Investment of Accounts

60

7B.2

Investment Funds

61

 

 

 

ARTICLE 8

WITHDRAWALS DURING EMPLOYMENT

62

8.1

Withdrawals of After-Tax Savings and Rollover Contributions

62

8.2

Withdrawals of Elective Savings Contributions

62

8.3

Requirements for Hardship Withdrawals

63

8.4

Suspension of Savings Contributions

64

 

 

 

ARTICLE 9

DISTRIBUTIONS ON ACCOUNT OF TERMINATION OF

EMPLOYMENT FOR REASONS OTHER THAN DEATH


66

9.1

Distribution of Retirement Benefit

66

9.2

Forfeiture of Nonvested Accounts on Termination of Employment

67

9.3

Special Rules as to Effect of Rehirings on Accounts

67

9.4

Source of Restorals

68

9.5

Application of Forfeitures

68

 

 

 

ARTICLE 9A

FORM OF DISTRIBUTION OF SAVINGS BENEFIT ACCOUNTS


69

9A.1

Section Applies Only to Savings Benefit Accounts

69

9A.2

Normal Form of Savings Benefit − Lump Sum Payment

69

9A.3

Optional Annuity Form of Benefit Rules

69

9A.4

Normal Form of Annuity Benefit

70

9A.5

Election Out of Normal Annuity Form

70

9A.6

Optional Annuity Forms

71

9A.7

Annuity Definitions

71

9A.8

Minimum Required Installment/Lump Sum Form of Benefit

72

 

 

 

ARTICLE 9B

FORM OF DISTRIBUTION OF PROFIT SHARING ACCOUNTS

75

9B.1

Section Applies Only to Profit Sharing Accounts

75

9B.2

Normal Form of Profit Sharing Benefit − Qualified Annuity Forms

75

9B.3

Election Out of Normal Form

75

9B.4

Regular Optional Forms

76

9B.5

Annuity Form of Benefit Rules

76

9B.6

Annuity Definitions

77

9B.7

Required Lump Sum Form for Small Profit Sharing Benefit

77

9B.8

Optional Minimum Required Installment/Lump Sum Form of Benefit


77

 

 

 

ARTICLE 10

DISTRIBUTIONS ON ACCOUNT OF DEATH

80

10.1

Distribution of Death Benefit

80

10.2

Time of Death Benefit

80

10.3

Normal Form of Death Benefit − Lump Sum Payment

80

10.4

Optional Annuity Form of Death Benefit Rules

80

10.5

Annuity Definitions

81

10.6

Designation of Beneficiary

82

 

 

 

ARTICLE 10A

SPECIAL SPOUSAL DEATH BENEFIT DISTRIBUTION RULES FOR PROFIT SHARING ACCOUNTS


83

10A.1

Section Applies Only to Profit Sharing Accounts

83

10A.2

Time of Profit Sharing Death Benefit

83

10A.3

Normal Form of Profit Sharing Death Benefit

83

10A.4

Election Out of Normal Form

83

10A.5

Optional Forms

84

10A.6

Annuity Form of Benefit Rules

84

10A.7

Required Lump Sum Form for Small Profit Sharing Death Benefit

85

10A.8

Annuity Definitions

85

10A.9

Designation of Beneficiary

85

 

 

 

ARTICLE 11

ADDITIONAL DISTRIBUTION PROVISIONS

86

11.1

Cash or Share Form of Plan Payments

86

11.2

Allocation of Contributions After Distribution

86

11.3

Determination of Proper Party for Distribution and Forfeiture When Proper Party
Cannot Be Located


87

11.4

Reemployed Participant

87

11.5

Nonalienation of Benefits

87

11.6

Incompetency

88

11.7

Legal Distribution Limits

88

11.8

Distribution Form Notices

88

11.9

Direct Rollover Distributions

89

11.10

Distribution Restrictions

91

11.11

Coverage of Pre-Effective Amendment Date Participants

91

11.12

Marriage Status

91

 

 

 

ARTICLE 12

NAMED FIDUCIARIES

92

 

 

 

ARTICLE 13

RETIREMENT COMMITTEE

93

13.1

Appointment of Committee

93

13.2

General Powers of Committee

93

13.3

Records of Plan

94

13.4

Actions of Committee

95

13.5

Compensation of Committee and Payment of Plan Administrative and Investment
Charges


95

13.6

Limits on Liability

95

13.7

Claim and Appeal Procedures

95

13.8

Limits on Duties

97

 

 

 

ARTICLE 14

TERMINATION OR AMENDMENT

99

14.1

Right to Terminate or Discontinue Contributions

99

14.2

Full Vesting Upon Termination or Complete Discontinuance of Contributions


99

14.3

Effect of Termination of Plan

99

14.4

Amendment of Plan

100

 

 

 

ARTICLE 15

TOP HEAVY PROVISIONS

102

15.1

Determination of Whether Plan is Top Heavy

102

15.2

Effect of Top Heavy Status on Vesting

105

15.3

Effect of Top Heavy Status on Contributions

106

 

 

 

ARTICLE 16

ESOP AND PROFIT SHARING PARTS OF PLAN

108

16.1

Special Definitions

108

16.2

Parts of Plan

108

16.3

Effect on Other Plan Provisions of the Plan Having ESOP and Profit Sharing Parts


109

16.4

Special ESOP Provisions

109

16.5

Dividends

112

16.6

Effective Date of Article’s Provisions

113

 

 

 

ARTICLE 17

MISCELLANEOUS

114

17.1

Trust

114

17.2

Mergers, Consolidations, and Transfers of Assets

114

17.3

Merger of Surviving Fingerhut Plan Into Macy’s Immediate Prior Plan


114

17.4

Merger of May Profit Sharing Plan Into This Plan

117

17.5

Benefits and Service for Military Service

119

17.6

Correction of Inadvertent Errors

119

17.7

Employment Rule

120

17.8

Special Rules for Employees Transferring To or From Noncovered Employment


120

17.9

Applicable Benefit Provisions

121

17.10

Reporting and Disclosure

121

17.11

Agent for Service of Process

121

17.12

Authority to Act for Macy’s or Other Employer

121

17.13

Relationship of Plan to Employment Rights

121

17.14

Applicable Law

121

17.15

Separability of Provisions

122

17.16

Counterparts and Headings

122

17.17

Application of Certain Plan Provisions to Prior Plans

122

 

 

 

 

SIGNATURE PAGE

123


MACY’S, INC.
PROFIT SHARING 401(k) INVESTMENT PLAN
(Amending and restating the Macy’s, Inc. Profit Sharing 401(k) Investment Plan
and The May Department Stores Company Profit Sharing Plan
effective as of September 1, 2008)

ARTICLE 1

NAME AND PURPOSE OF PLAN

 

1.1       Name of Plan.  The plan set forth herein shall be known as the Macy’s,
Inc. Profit Sharing 401(k) Investment Plan (which, as is indicated in Subsection
2.1.25 below, is hereinafter referred to as the “Plan”).

1.2       Purpose of Plan.  The Plan provides a convenient and effective way for
Participants to save on a regular and long-term basis for retirement and obtain
additional retirement income.  It is intended that the Plan (together with the
Trust that is used in conjunction with, and considered a part of, the Plan)
qualify as a tax-favored plan and trust under Sections 401(a) and 501(a) of the
Code, and it shall be interpreted in a manner consistent with Sections 401(a)
and 501(a) of the Code.

1.3       Amendment of Prior Versions of Plans.  This Plan document is intended
to amend and restate, effective as of the Effective Amendment Date (September 1,
2008), the Macy’s Immediate Prior Plan and the May Profit Sharing Plan as such
plans were in existence at the end of August 31, 2008 and to supersede all
versions of such plans and all amendments to such plans that were adopted prior
to the Effective Amendment Date.  For all purposes hereof, however, any
reference to the Plan shall, when appropriate, refer to all versions of the
Prior Plans which were in effect before the Effective Amendment Date.  In
addition, this Plan document is intended to reflect the merger of the May Profit
Sharing Plan into the Plan as of the Effective Amendment Date. 


ARTICLE 2

GENERAL DEFINITIONS; GENDER AND NUMBER

2.1       General Definitions.  For purposes of the Plan, the following terms
shall have the meanings hereinafter set forth unless the context otherwise
requires. 

2.1.1    “Accounts” means, with respect to any Participant, the bookkeeping
accounts established by the Committee for the Participant in accordance with the
provisions of this Plan, and as to which contributions, forfeitures, and Plan
gains and losses may be allocable under the Plan.  The specific types and names
of Accounts provided for a Participant under the Plan are set forth in the
subsequent provisions of the Plan.  Any reference to an Account (or to a portion
of an Account) in this Plan shall also be deemed a reference to all amounts
allocated to such Account (or to such Account portion) under this Plan.

2.1.2    “Affiliated Employer” means each of: (i) Macy’s; (ii) each corporation
which is (and only during the period it is) a member of a controlled group of
corporations (within the meaning of Section 414(b) of the Code as modified when
applicable by Section 415(h) of the Code) which includes Macy’s; (iii) each
trade or business whether or not incorporated which is (and only during the
period it is) under common control (within the meaning of Section 414(c) of the
Code as modified when applicable by Section 415(h) of the Code) with Macy’s;
(iv) each member (and only during the period it is such a member) of an
affiliated service group (within the meaning of Section 414(m) of the Code)
which includes Macy’s; and (v) each other entity required to be aggregated with
Macy’s under Section 414(o) of the Code (and only during the period it is
required to be so aggregated).

2.1.3    “Board” means the Board of Directors of Macy’s.

2.1.4    “Code” means the Internal Revenue Code of 1986 and the sections
thereof, as it and they exist as of the Effective Amendment Date (or, when used
in a Plan provision that has an effective date that is earlier than the
Effective Amendment Date, as of such earlier effective date) or are thereafter
amended or renumbered.

2.1.5    “Committee” means the Retirement Committee appointed to administer the
Plan in accordance with the provisions of Article 13 below. 

2.1.6    “Compensation” means, with respect to an Employee and for any specified
period, the amount determined in accordance with the following paragraphs of
this Subsection 2.1.6.  Except as is otherwise noted in paragraph (e) below, the
provisions of this Subsection 2.1.6 shall not only be effective as of the
Effective Amendment Date but shall also, for each Prior Plan that was in effect
on January 1, 2008, be effective as of January 1, 2008 with respect to any
specified period that occurs on or after such date. 

(a)        Subject to paragraphs (b), (c), (d), and (e) below, the Employee’s
“Compensation” for any specified period shall mean his or her wages (within the
meaning of Section 3401(a) of the Code) and all other compensation paid during
such period to the Employee by each Affiliated Employer (in the course of the
Affiliated Employer’s trade or business) for his or her services as an Employee
and for which the Affiliated Employer is required to furnish him or her a
written statement under Section 6041(d), 6051(a)(3), or 6052 of the Code (e.g.,
compensation reported in Box 1 on a Form W-2).  Such Compensation shall be
determined without regard to any rules under Section 3401(a) of the Code that
limit the remuneration included in wages based on the nature or location of the
employment or the services performed.

(b)        Notwithstanding the provisions of paragraph (a) above, the Employee’s
“Compensation” for any period shall not in any event include any wages or other
compensation paid after he or she has ceased to be an Employee, unless such
wages or other compensation is paid within 2-1/2 months after (or, if later, by
the end of the Plan Year in which) he or she has ceased to be an Employee and
reflects either: (i) payments that, absent his or her severance from employment
with the Affiliated Employers, would have been paid to him or her while he or
she was an Employee and would have been regular compensation for services during
his or her regular working hours, compensation for services outside his or her
regular working hours (such as overtime or shift differentials), commissions,
bonuses, or similar compensation; or (ii) payments for accrued bona fide sick,
vacation, or other leave, but only if he or she would have been able to use the
leave if he or she had not ceased to be an Employee.  In no event, even if paid
within 2-1/2 months after (or, if later, by the end of the Plan Year in which)
he or she has ceased to be an Employee, shall any severance pay or unfunded
nonqualified deferred compensation be treated as part of the Employee’s
“Compensation” for any period under the provisions of this paragraph (b).

(c)        Notwithstanding the provisions of paragraph (a) above, the Employee’s
Compensation for any period shall also not include any reimbursement or other
expense allowances, fringe benefits (cash and noncash), moving expenses,
deferred compensation, and welfare benefits, even if any such items are included
in the Employee’s income for Federal income tax purposes. 

(d)        In addition to the amounts included in the Employee’s “Compensation”
for any specified period under paragraphs (a), (b), and (c) above, and
notwithstanding such paragraphs, the Employee’s “Compensation” for any period
shall also include any amounts which are not treated as the Employee’s
Compensation for such specified period under paragraphs (a), (b), and (c) above
solely because such amounts are considered elective contributions that are made
by an Affiliated Employer on behalf of the Employee and are not includable in
the Employee’s gross income for Federal income tax purposes by reason of Section
125, 402(e)(3), 402(h), and/or 132(f)(4) of the Code (i.e., elective
contributions under a cafeteria plan, a cash or deferred arrangement in a profit
sharing plan, a simplified employee pension plan, or an arrangement under which
qualified transportation fringes can be chosen) or any other types of deferred
compensation or contributions described in Code Section 414(s)(2) or Treasury
Regulations Section 1.414(s)-1(c)(4).

(e)        Finally, notwithstanding any of the provisions of the foregoing
paragraphs of this Subsection 2.1.6, the “Compensation” of the Employee for any
twelve consecutive month period which is taken into account under any other
provision of the Plan shall not exceed the dollar amount set forth in Section
401(a)(17)(A) of the Code, as such amount is adjusted under Code Section
401(a)(17)(B) by the Secretary of the Treasury or his or her delegate for the
calendar year in which such twelve consecutive month period begins.  The
provisions of this paragraph (e) shall not only be effective as of the Effective
Amendment Date but shall also, for each Prior Plan that was in effect on January
1, 2002, be effective as of January 1, 2002 with respect to any period beginning
on or after such date.  In accordance with such Code sections, the dollar amount
set forth in Code Section 401(a)(17)(A), as adjusted under Section 401(a)(17)(B)
of the Code, is:

(1)        $200,000 for any twelve month determination period that begins in
2002 or 2003; 

(2)        $205,000 for any twelve month determination period that begins in
2004;

(3)        $210,000 for any twelve month determination period that begins in
2005;

(4)        $220,000 for any twelve month determination period that begins in
2006;

(5)        $225,000 for any twelve month determination period that begins in
2007;

(6)        $230,000 for any twelve month determination period that begins in
2008; and

(7)        a dollar amount to be determined under Code Sections 401(a)(17)(A)
and 401(a)(17)(B) for any twelve month determination period that begins after
2008.

2.1.7    “Covered Compensation” means, with respect to an Employee and for any
specified period, the amount that would be considered the Employee’s
Compensation for such period under the provisions of Subsection 2.1.6 above if
the adjustments described in the following paragraphs of this Subsection 2.1.7
applied under Subsection 2.1.6 above. 

(a)        Each reference to “Employee,” “Affiliated Employer,” or “Affiliated
Employer’s” that is contained in Subsection 2.1.6 above shall be deemed a
reference to “Covered Employee,” “Employer,” and “Employer’s,” respectively. 

(b)        The following types of irregular or additional compensation shall be
deemed not to be included in any event in the “Compensation” of the Employee for
any period under Subsection 2.1.6 above (even if such amounts would have been so
included in the absence of this paragraph (b)): director’s fees; contributions
made to or payments received from a plan of deferred compensation; amounts
realized from or recognized by reason of a restricted stock award; amounts
realized from or recognized by reason of stock appreciation rights; amounts
realized from or recognized by reason of the exercise of a stock option or the
disposition of stock acquired under a stock option; long-term cash bonuses based
on meeting performance goals which are measured over more than a one year
period; moving expense reimbursements or payments made to cover mortgage
interest differentials resulting from a move; merchandise or savings bond
awards; reimbursements for tuition or educational expenses; cost of living
allowances; amounts resulting from a forgiveness of a loan; retention bonuses
that either are paid under an Affiliated Employer policy which states that such
bonuses shall not be considered as compensation under the Plan or under the
Employer’s retirement plans in general or are paid by reason of or in accordance
with the approval of an order of a court; any compensation that is paid as
severance pay, including payments made in settlement of disputes involving
termination of employment, even when it is paid before the Employee ceases to be
an Employee and regardless of whether or not it is paid in installments or in a
lump sum; amounts which represent a sign-on bonus for agreeing to be employed by
the Employer; sick pay or disability payments made under a third-party payor
arrangement; any imputed income or the like arising under welfare or other
fringe benefit plans or programs (including but not limited to group term life
insurance, use of employer cars, financial counseling, and employee discounts);
and any payments made to cover any personal income taxes resulting from the
imputing of income by reason of welfare or other fringe benefits.

2.1.8    “Covered Employee” generally refers to an individual who is eligible to
be a Participant in the Plan if and after he or she meets all of the
participation requirements set forth in Article 4 below (including certain
minimum age and minimum service requirements set forth in Article 4 below) and
means an individual who meets the criteria described in the following paragraphs
of this Subsection 2.1.8. 

(a)        Subject to the following paragraphs of this Subsection 2.1.8, a
person shall be considered a “Covered Employee” for any period if he or she is
or was during such period an Employee of the Employer.

(b)        Notwithstanding the provisions of paragraph (a) above, a person shall
not in any event be considered a “Covered Employee” for any period during which
he or she is not or was not on an employee payroll of the Employer or during
which he or she is or was a Leased Employee.  In particular, it is expressly
intended that any person not treated as an employee by the Employer on its
employee payroll records (for example, when the Employer treats the person as an
independent contractor and/or reports his or her compensation from the Employer
on any type of Form 1099 or any successor form thereto) shall not be considered
a Covered Employee for purposes of this Plan even if a court or administrative
agency determines that such individual is a common law employee of the Employer.

(c)        Also notwithstanding the provisions of paragraph (a) above, none of
the following individuals shall be considered a “Covered Employee” for purposes
of the Plan: (i) except where Macy’s has otherwise agreed, any person who is
employed in a leased department in a store operated by the Employer; (ii) any
person who is stationed outside the United States (including its territories,
whether or not incorporated or organized) from the time he or she first becomes
employed by the Employer or who receives his or her Compensation in foreign
currency; (iii) any person whose compensation consists solely of a retainer or
fee; or (iv) any person who is represented by a collective bargaining unit
(unless a collective bargaining agreement between the authorized representatives
of such collective bargaining unit and the Employer approves such person’s
eligibility to participate in plans both which are qualified as tax-favored
plans under Section 401(a) of the Code and the sponsor, as such term is defined
in ERISA, of which is the Employer).

(d)        Also, subject to the following provisions of this paragraph (d) but
notwithstanding the provisions of paragraph (a) above, unless included in the
Plan by action of the Board or pursuant to an applicable collective bargaining
agreement, a “Covered Employee” for purposes of the Plan shall not include any
person who is a participant, eligible for participation, or in the process of
qualifying for participation in any other defined contribution plan (within the
meaning of Section 414(i) of the Code) which qualifies under Section 401(a) of
the Code and the cost of which is borne, in whole or in part, by any Affiliated
Employer.  However, a person who otherwise qualifies as a “Covered Employee”
under the other provisions of this Subsection 2.1.8 shall not be considered
other than as a “Covered Employee” merely because of his or her participation in
another defined contribution plan if such participation relates solely to
employment which preceded the date on which he or she would otherwise become a
Participant under the Plan and the person’s benefits under such other plan
relate solely to such past service.

(e)        Further, when any corporation or other entity which is an Employer at
any point in time later loses its status as an Employer (because it no longer is
part of a controlled group of corporations which includes Macy’s or because of
any other reason), all persons who are considered “Covered Employees” under this
Plan solely by reason of their employment by such corporation or other entity
immediately prior to such corporation or other entity losing its status as an
Employer shall no longer be considered “Covered Employees” under this Plan upon
such corporation’s or other entity’s loss of Employer status.

2.1.9    “Effective Amendment Date” refers to the effective date of this
amendment and restatement of the Macy’s Immediate Prior Plan and the May Profit
Sharing Plan and means September 1, 2008. 

2.1.10  “Employee” means any person who either (i) is employed as a common law
employee of an Affiliated Employer (i.e., a person whose work procedures are
subject to control by an Affiliated Employer) or (ii) is a Leased Employee.  The
following paragraphs of this Subsection 2.1.10 shall also apply in determining
when a person is an Employee for purposes of the Plan. 

(a)        A person who is an Employee shall no longer be considered an Employee
when he or she dies or otherwise terminates all employment with the Affiliated
Employers. 

(b)        A person who is an Employee shall not be deemed to have terminated
such employment while he or she is then on a bona fide military leave, sick
leave, vacation leave, or other leave of absence (where there is a reasonable
expectation that he or she will return to perform services for an Affiliated
Employer) if the period of the leave does not exceed six months (or, if longer,
so long as the person retains a right to reemployment with an Affiliated
Employer under an applicable law or by contract).  For purposes hereof, a bona
fide leave of absence of an Employee shall be deemed to include an absence (i)
by reason of the pregnancy of the Employee, (ii) by reason of the birth of a
child of the Employee, (iii) by reason of the placement of a child with the
Employee in connection with the adoption of such child by the Employee, or (iv)
for purposes of caring for such child for a period immediately following such
birth or placement. 

2.1.11  “Employer” means each Affiliated Employer described in clauses (i),
(ii), and (iii) of Subsection 2.1.2 above.  Except where the context otherwise
is clear (such as when a provision is referring to “an” Employer), any reference
to the Employer in this Plan shall be deemed to be referring collectively to all
of the corporations, partnerships, and other entities which comprise the
Employer.  Notwithstanding the foregoing, any corporation or other entity (for
purposes of this Subsection 2.1.11, an “acquired company”) that first becomes an
Affiliated Employer after the Effective Amendment Date as a result of the
acquisition by an Employer of the stock or interests of the acquired company or
substantially all of the assets of a trade or business previously operated by
another entity shall not be considered a part of the Employer unless and until
the first date as of which both (i) the agreements by which such stock,
interests, or assets were acquired by an Employer do not require that the
employees of the acquired company be eligible to actively participate in another
defined contribution plan (within the meaning of Code Section 414(i)) maintained
by the acquired company or another Affiliated Employer (and do not otherwise
prohibit the employees of the acquired company from participating in the Plan)
and (ii) Macy’s has taken such actions (such as, but not necessarily limited to,
the providing of notices) so as to clearly indicate that employees of the
acquired company are to begin participating in the Plan as of such date.

2.1.12  “ERISA” means the Employee Retirement Income Security Act of 1974 and
the sections thereof, as it and they exist as of the Effective Amendment Date or
are thereafter amended or renumbered.

2.1.13  “Highly Compensated Employee” means, with respect to any Plan Year (for
purposes of this Subsection 2.1.13, the “subject Plan Year”), any person who is
an Employee during at least part of the subject Plan Year and (i) was at any
time a 5% owner (as defined in Section 416(i)(1) of the Code) of any Affiliated
Employer during the subject Plan Year or the immediately preceding Plan Year
(for purposes of this Subsection 2.1.13, the “look-back Plan Year”) or (ii)
received in the look-back Plan Year Compensation in excess of the dollar amount
set forth in Section 414(q)(1)(B)(i) of the Code, as such dollar amount is
adjusted under Code Section 414(q)(1) by the Secretary of the Treasury or his or
her delegate for such look-back Plan Year.  In accordance with such Code
sections, the dollar amount set forth in Code Section 414(q)(1)(B)(i), as
adjusted under Section 414(q)(1) of the Code, is (i) $100,000 for the look-back
Plan Year that begins on January 1, 2007, (ii) $105,000 for the look-back Plan
Year that begins on January 1, 2008, and (iii) a dollar amount to be determined
under Code Sections 414(q)(1)(B)(i) and 414(q)(1) for any look-back Plan Year
that begins after 2008. 

2.1.14  “Investment Fund” means (i) any separate commingled investment fund
established under the Trust or (ii) any separate investment option that is made
available under the Plan so as to permit a Participant to individually direct
the investment of all or part of his or her Accounts (and the contributions
allocable to his or her Accounts) among many different mutual funds or other
publicly offered investments pursuant to a brokerage-like account. 

2.1.15  “Leased Employee” means any person who provides services to an
Affiliated Employer in a capacity other than as a common law employee of the
Affiliated Employer, in accordance with each of the following three
requirements: (i) the services are provided pursuant to one or more agreements
between the Affiliated Employer and one or more leasing organizations; (ii) the
individual has performed such services for the Affiliated Employer on a
substantially full-time basis for a period of at least one year; and (iii) such
services are performed under the primary direction or control by the Affiliated
Employer.  The determination of who is a Leased Employee shall be consistent
with the provisions of Section 414(n) of the Code and, to the extent not
inconsistent with Code Section 414(n), any regulations issued under Section
414(n) of the Code.

2.1.16  “Macy’s” means Macy’s, Inc.  Macy’s is the sponsor of this Plan.  Prior
to June 1, 2007, Macy’s was named Federated Department Stores, Inc., and the
change to Macy’s, Inc. represented only a change in name.

2.1.17  “Macy’s Immediate Prior Plan” means and refers to the Macy’s, Inc.
Profit Sharing 401(k) Investment Plan (or, as it had been named, the Federated
Department Stores, Inc. Profit Sharing 401(k) Investment Plan) as in effect from
January 1, 1997 through August 31, 2008, which plan is a Prior Plan that is
restated by this Plan document effective as of the Effective Amendment Date. 

2.1.18  “Macy’s Stock Fund” means the Investment Fund that is described in
Section 7B.2 below as the Macy’s Stock Fund.  The Macy’s Stock Fund is designed
to invest primarily in common shares of Macy’s. 

2.1.19  “Matching Contributions” means the Employer contributions made to the
Plan pursuant to Article 6 below (and any other contributions treated as
Matching Contributions under the other provisions of the Plan). 

2.1.20  “May Profit Sharing Plan” means and refers to The May Department Stores
Company Profit Sharing Plan, a Prior Plan that is merged into the Plan effective
as of the Effective Amendment Date (and that is restated by this Plan document
as of the Effective Amendment Date) and that immediately prior to its merger was
sponsored by Macy’s and identified for reporting purposes by an employer
identification number of 13-3324058 and a plan number of 024. 

2.1.21  “Non-Highly Compensated Employee” means, with respect to any Plan Year,
any person who is an Employee during at least part of such Plan Year and who is
not a Highly Compensated Employee with respect to such Plan Year.

2.1.22  “Normal Retirement Age” means, with respect to any Participant, the
later of (i) the date of the Participant’s 65th birthday; or (ii) the fifth
annual anniversary of the date the Participant first became a Participant in the
Plan. 

2.1.23  “Participant” means, at any relevant time, any person who at such time
either is eligible to actively participate in the Plan or still has accrued
benefits held under the Plan.  Except as may otherwise be provided in Section
5.6 below, the provisions of Article 4 below determine when a person is a
Participant on or after the Effective Amendment Date.

2.1.24  “Pay Day” means, with respect to any Participant, each day on which
Covered Compensation is paid to the Participant.

2.1.25  “Plan” means the Macy’s, Inc. Profit Sharing 401(k) Investment Plan, as
set forth in this document and as may be amended hereafter.  In addition, any
reference to the “Plan” contained in this document also refers to all Prior
Plans.

2.1.26  “Prior Plan” means and refers to: (i) each defined contribution plan
(within the meaning of Section 414(i) of the Code) which as of the Effective
Amendment Date or any earlier date is or was restated by this document or by any
such other preceding plan; and (ii) each defined contribution plan which as of
or prior to the Effective Amendment Date is or was merged into or had assets and
liabilities directly transferred to any of such preceding plans.  The provisions
of the Prior Plans are hereby incorporated by reference in this document to the
extent necessary to apply any provision of this document.  The Prior Plans
include, but are not necessarily limited to, each of: (i) the Macy’s Immediate
Prior Plan; (ii) each restated version of the Federated Department Stores, Inc.
Retirement Income and Thrift Incentive Plan as in effect prior to January 1,
1997; and (iii) the May Profit Sharing Plan.

2.1.27  “Plan Year” means a calendar year.

2.1.28  “Required Commencement Date” means, with respect to any Participant, a
date determined by the Committee for administrative reasons to be the date as of
which the Participant’s vested benefit under the Plan (if any such benefit would
then exist and not yet have begun to be paid) is to be paid in order to meet the
requirements of Section 401(a)(9) of the Code (or, for any Participant who
attained age 70-1/2 prior to January 1, 1999, in order to meet the requirements
of Code Section 401(a)(9) as in effect before the effect of the Small Business
Job Protection Act of 1996 is taken into account), which date shall be subject
to the parameters described in the following paragraphs of this Subsection
2.1.28.  The provisions of this Subsection 2.1.28 shall not only be effective as
of the Effective Amendment Date but shall also, for each Prior Plan that was in
effect on January 1, 2003, be effective as of January 1, 2003 with respect to
any Plan Year beginning on or after that date. 

(a)        Subject to paragraph (e) below, for a Participant who attained age
70-1/2 on or after January 1, 1987 and prior to January 1, 1999, his or her
Required Commencement Date must be no later than, and no earlier than six months
prior to, the April 1 of the calendar year next following the calendar year in
which he or she attained age 70-1/2 (except that, for the period from January 1,
2003 through August 31, 2008, this provision shall be applied under the May
Profit Sharing Plan for any participant who attained age 70-1/2 prior to January
1, 1999, regardless of whether or not he or she attained such age on or after
January 1, 1987).

(b)        Subject to paragraph (e) below, for a Participant who attains or
attained age 70-1/2 prior to January 1, 1987 or on or after January 1, 1999 and
is not a 5% owner of an Affiliated Employer, his or her Required Commencement
Date must be no later than, and no earlier than six months prior to, the April 1
of the calendar year next following the later of: (i) the calendar year in which
he or she attains or attained age 70-1/2; or (ii) the calendar year in which he
or she ceases or ceased to be an Employee (except that, for the period from
January 1, 2003 through August 31, 2008, this provision shall be applied under
the May Profit Sharing Plan only for any participant who attained age 70-1/2 on
or after January 1, 1999 and is not a 5% owner of an Affiliated Employer).

(c)        Subject to paragraph (e) below, for a Participant who attains or
attained age 70-1/2 prior to January 1, 1987 or on or after January 1, 1999 and
is a 5% owner of an Affiliated Employer, his or her Required Commencement Date
must be no later than, and no earlier than six months prior to, the April 1 of
the calendar year next following the later of: (i) the calendar year in which he
or she attains or attained age 70-1/2; or (ii) the earlier of the calendar year
with or within which ends the Plan Year in which he or she becomes or became a
5% owner of an Affiliated Employer or the calendar year in which he or she
ceases or ceased to be an Employee (except that, for the period from January 1,
2003 through August 31, 2008, this provision shall be applied under the May
Profit Sharing Plan only for any participant who attained age 70-1/2 on or after
January 1, 1999 and is a 5% owner of an Affiliated Employer).

(d)        A Participant is deemed to be a 5% owner of an Affiliated Employer
for purposes hereof if he or she is a 5% owner of the Affiliated Employer (as
determined under Section 416(i)(1)(B) of the Code) at any time during the Plan
Year ending with or within the calendar year in which he or she attains age
66-1/2 or any subsequent Plan Year.  Once a Participant meets this criteria, he
or she shall be deemed a 5% owner of the Affiliated Employer even if he or she
ceases to own 5% of the Affiliated Employer in a later Plan Year.

(e)        Notwithstanding the foregoing, if a Participant first earns a
nonforfeitable retirement benefit under the Plan after the date which would
otherwise be his or her Required Commencement Date under the foregoing
paragraphs of this Subsection 2.1.28, then his or her Required Commencement Date
shall not be determined under such foregoing provisions but rather must be a
date within the calendar year next following the calendar year in which he or
she first earns a nonforfeitable retirement benefit under the Plan.

2.1.29  “Savings Agreement” means, with respect to any Participant, an agreement
described in Section 5.1 below. 

2.1.30  “Savings Contributions” means, with respect to any Participant, the
contributions made to the Plan by the Employer on behalf of the Participant that
reflect reductions in his or her Covered Compensation made pursuant to the
Participant’s Savings Agreement.  Savings Contributions, and the different types
of Savings Contributions provided for under the Plan, are described in Sections
5.1 through 5.4 below. 

2.1.31  “Total Disability” or “Totally Disabled” means or refers to, with
respect to any Participant, the Participant’s permanent and continuous mental or
physical inability by reason of injury, disease, or condition to meet the
requirements of any employment for wage or profit.  A Participant shall be
deemed to be disabled for purposes of this Plan only when both of the two
requirements set forth in the following paragraphs of this Subsection 2.1.31 are
met. 

(a)        First, a licensed physician or psychiatrist must provide to the Plan
a written opinion that the Participant is totally disabled as that term is
defined above. 

(b)        Second, the Participant must be eligible for and receive total
disability benefits under Section 223 of the Federal Social Security Act, as
amended, or any similar or subsequent section or act of like intent or purpose
(unless the Committee determines, based on the written opinion of a licensed
physician or psychiatrist provided the Committee pursuant to the immediately
preceding sentence, that the Participant would be likely to qualify for such
total disability benefits if he or she survived a sufficient amount of time to
be processed for and receive such benefits but that he or she is also likely to
die before he or she would otherwise be determined by the Social Security
Administration or other applicable government agency to qualify for or to
receive such benefits).

2.1.32  “Trust” means the trust agreement which is created by Macy’s to serve as
the funding media for this Plan.  The Trust is hereby incorporated by reference
and made a part of this Plan.  Any reference to the Plan herein shall, where the
context permits, be deemed to be a reference to the Plan and the Trust. 

2.1.33  “Trust Fund” means any assets of the Plan which are held under the
Trust.

2.1.34  “Trustee” means the persons or entity serving at any time as trustee of
the Trust.

2.2       Gender and Number.  For purposes of the Plan, words used in any gender
shall include all other genders, words used in the singular form shall include
the plural form, and words used in the plural form shall include the singular
form, as the context may require.

 


ARTICLE 3

SERVICE DEFINITIONS AND RULES

3.1       Service Definitions.  For purposes of the Plan, the following terms
related to service shall have the meanings hereinafter set forth in this Section
3.1 unless the context otherwise requires.

3.1.1    “Break-in-Service” means, with respect to an Employee, any period which
meets the conditions set forth in the following paragraphs of this Subsection
3.1.1.

(a)        The Employee shall be considered to have incurred a Break-in-Service
for any Plan Year which begins on or after the Effective Amendment Date and for
which the Employee is credited with not more than 500 Hours of Service.

(b)        If the Employee participated in a Prior Plan (or was in the process
of qualifying to participate in a Prior Plan) before the Effective Amendment
Date, the Employee shall also be considered to have incurred a Break-in-Service
for any twelve month period which occurs prior to the Effective Amendment Date
to the extent that the provisions of the Prior Plan treated such period as a
break-in-service of the Employee as of the date immediately preceding the
Effective Amendment Date.

3.1.2    “Eligibility Service” means, with respect to an Employee, the
Employee’s period of service with the Employer to be taken into account for
purposes of determining his or her eligibility to become a Participant in the
Plan, computed in accordance with the following paragraphs of this Subsection
3.1.2.

(a)        If the Employee completes at least 1,000 Hours of Service during the
twelve consecutive month period commencing on his or her Employment Date, he or
she shall be credited with one year of Eligibility Service at the end of such
twelve consecutive month period.

(b)        Further, if the Employee fails to complete at least 1,000 Hours of
Service during the twelve consecutive month period commencing on his or her
Employment Date, he or she shall be credited with one year of Eligibility
Service at the end of the first Plan Year commencing after such Employment Date
during which he or she completes at least 1,000 Hours of Service.

(c)        If the Employee both (i) ceases to be an Employee prior to his or her
completing at least 1,000 Hours of Service in a computation period described in
paragraph (a) or (b) above, and (ii) suffers a Break-in-Service before being
subsequently reemployed as an Employee, his or her service with the Affiliated
Employers prior to his or her reemployment shall be disregarded in determining
the Eligibility Service he or she needs under the Plan to become a Participant
(and his or her Reemployment Date shall be treated as if it were his or her
Employment Date for such purposes).

3.1.3    “Employment Date” means, with respect to an Employee, the date on which
the Employee first performs an Hour of Service.

3.1.4    “Hour of Service” means, with respect to an Employee, each hour for
which the Employee: (i) is paid, or is entitled to payment, for the performance
of duties as an Employee; (ii) is directly or indirectly paid, or is entitled to
payment, for a period of time (without regard to whether the employment
relationship is terminated) when he or she performs no duties as an Employee due
to vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty, or leave of absence; or (iii) is paid for any reason in
connection with his or her employment as an Employee an amount as “back pay,”
irrespective of mitigation of damages.  The crediting of Hours of Service to an
Employee under the Plan shall also be subject to the provisions of the following
paragraphs of this Subsection 3.1.4.

(a)        Notwithstanding the foregoing provisions of this Subsection 3.1.4, an
hour for which the Employee is paid or entitled to be paid on account of a
period during which no duties are performed as an Employee will not be credited
as an Hour of Service if the payment is made or due under a plan maintained
solely for the purpose of complying with applicable workers’ compensation,
unemployment compensation, or disability insurance laws or if the payment solely
reimburses the Employee for medical or medically related expenses incurred by
the Employee.

(b)        Also, subject to the other provisions of this Subsection 3.1.4, Hour
of Service credit shall be calculated in accordance with paragraphs (b) and (c)
of the Department of Labor Regulations Section 2530.200b-2, which paragraphs are
hereby incorporated by reference into this Plan.

(c)        If the Employee is exempt from the minimum wage and overtime pay
requirements of the Federal Fair Labor Standards Act, and as to whom records of
actual hours worked are thereby not needed to be kept for such purposes, he or
she shall be credited with: (i) if the period on which the Employee is paid is a
week (or a multiple of a week), 45 Hours of Service for each week included in
each such period for which he or she would be credited with at least one Hour of
Service under the other provisions of this Subsection 3.1.4; (ii) if the period
on which the Employee is paid is a semi-monthly period, 95 Hours of Service for
each such semi-monthly payroll period for which he or she would be credited with
at least one Hour of Service under the other provisions of this Subsection
3.1.4; or (iii) if the period on which the Employee is paid is a month (or a
multiple of a month), 190 Hours of Service for each month included in each such
period for which he or she would be credited with at least one Hour of Service
under the other provisions of this Subsection 3.1.4.

(d)        Hours of Service to be credited to the Employee in connection with
each period (i) which is of no more than 31 days, (ii) which begins on the first
day of a pay period for the Employee (for purposes of this paragraph (d), the
“initial pay period”), (iii) which ends on the last day of the Employee’s pay
period which includes the Pay Day for the initial pay period, and (iv) which
overlaps two computation periods or occurs in a month which overlaps two
computation periods shall be credited on behalf of the Employee to the
computation period in which falls the first day of the month during which the
Pay Day for the initial pay period occurs.

3.1.5    “Reemployment Date” means, with respect to an Employee who has
previously incurred a Break-in-Service, the first day after the Employee’s most
recent Break-in-Service on which the Employee performs an Hour of Service.

3.1.6    “Six-Year Break-in-Service” means, with respect to an Employee who has
ceased to be an Employee, a period of six or more Breaks-in-Service which is not
interrupted by any period which is not included in a period of a
Break-in-Service.

3.1.7    “Vesting Service” means, with respect to a Participant, the
Participant’s service with the Employer which is taken into account under the
Plan for vesting purposes (i.e., for purposes of determining the Participant’s
nonforfeitable percentage of the Participant’s Accounts under the Plan),
computed in accordance with the following paragraphs of this Subsection 3.1.7.

(a)        The Participant shall be credited with one year of Vesting Service
for each Plan Year which ends after the Effective Amendment Date and for which
the Participant is credited with at least 1,000 Hours of Service.

(b)        The Participant shall also be credited with years of Vesting Service
equal to the number of whole years of vesting service he or she was credited
with as of December 31, 2007 under the terms (as then in effect) of the Prior
Plans, other than the May Profit Sharing Plan, in which he or she participated
prior to the Effective Amendment Date (taking into account the provisions of
each such Prior Plan for determining vesting service, including each such plan’s
provisions concerning breaks-in-service).  In no event, however, shall any
period which occurs prior to January 1, 2008 be counted more than once in
determining the Participant’s years of Vesting Service.

(c)        If the Participant was on August 31, 2008 a participant in the May
Profit Sharing Plan, then, because such plan generally determined vesting
service under the “elapsed time” approach described in Treasury Regulations
Section 1.410(a)-7, the Participant shall: (i) be credited with years of Vesting
Service equal to the number of whole years of vesting service he or she was
credited with as of August 31, 2008 under the terms of such plan (including such
plan’s provisions concerning breaks-in-service); and (ii) shall for purposes of
paragraph (a) above be credited for the period from January 1, 2008 through
August 31, 2008 with the number of Hours of Service that, if determined in
accordance with the provisions of Subsection 3.1.4(c) above (whether or not the
Participant is exempt from the minimum wage and overtime pay requirements of the
Federal Fair Labor Standards Act), would be credited for the period represented
by any fractional part of a year that is not credited to him or her under clause
(i) immediately above but that he or she was credited with as of August 31, 2008
under the terms (as then in effect) of the May Profit Sharing Plan. 

(d)        Notwithstanding the foregoing, any Vesting Service completed by the
Participant prior to a Six-Year Break-in-Service of the Participant which ends
after the Effective Amendment Date shall be disregarded under the Plan if the
Participant did not have a nonforfeitable interest in any retirement benefit
under the Plan at the time such Break-in-Service began.

3.2       Special Credited Employment.

3.2.1    For purposes of the Plan and except as is otherwise provided in the
following provisions of this Subsection 3.2.1, if at any time (for purposes of
this Subsection 3.2.1, the “acquisition time”) that occurs after the Effective
Amendment Date a corporation or other entity (for purposes of this Subsection
3.2.1, the “selling company”) either (i) becomes part of an Affiliated Employer
by reason of its stock or interests being purchased by an Affiliated Employer,
(ii) has substantially all of the assets of one or more of its trades or
businesses acquired by an Affiliated Employer, or (iii) has a facility, leased
department, or other specific function it previously operated acquired or
otherwise assumed by an Affiliated Employer (with, for purposes of this
Subsection 3.2.1, each of the events described in clauses (i), (ii), and (iii)
herein referred to as an “acquisition”), then any person who is classified by
the selling company as an employee of the selling company immediately prior to
the acquisition time (for purposes of this Subsection 3.2.1, an “acquisition
employee”) and who at the acquisition time becomes an employee of an Affiliated
Employer in connection with the acquisition shall have his or her years of
service with the selling company prior to the acquisition time (for purposes of
this Subsection 3.2.1, “pre-acquisition years”) be considered years of
Eligibility Service and Vesting Service of the acquisition employee under this
Plan if they would have been so considered under Subsection 3.1.2 or 3.1.7 above
(as appropriate) had such pre-acquisition years been completed with an
Affiliated Employer and if (but only if) either (i) Macy’s provides, by
appropriate corporate action exercised in a uniform and nondiscriminatory
manner, that any such pre-acquisition years of the acquisition employee shall be
credited as Eligibility Service and/or Vesting Service of the acquisition
employee under this Plan or (ii) the agreements by which the acquisition is
effected by an Affiliated Employer indicate that any such pre-acquisition years
of the acquisition employee shall be credited as Eligibility Service and/or
Vesting Service of the acquisition employee.

3.2.2    In addition, any period of service of an Employee with the armed forces
of the United States shall be credited as Eligibility Service and/or Vesting
Service to the extent required by Federal law.

 


ARTICLE 4

ELIGIBILITY AND PARTICIPATION

4.1       Eligibility for Participation.  Persons shall remain or become
Participants in the Plan only in accordance with the following subsections of
this Section 4.1. 

4.1.1    Any person who was a Participant in a Prior Plan immediately prior to
the Effective Amendment Date, and who either is an Employee as of the Effective
Amendment Date or still has an unpaid and nonforfeited interest in any Account
under the Plan as of the Effective Amendment Date, shall be a Participant in
this Plan as of the Effective Amendment Date.

4.1.2    Further, each other person who, as of any Entry Date which occurs on or
after the Effective Amendment Date, (i) has completed at least one year of
Eligibility Service, (ii) has attained at least age 21, and (iii) is a Covered
Employee shall become a Participant as of such Entry Date.  Notwithstanding the
foregoing, if a person would become a Participant as of any Entry Date under the
foregoing provisions of this Subsection 4.1.2 but for the fact he or she is not
a Covered Employee, and he or she subsequently becomes a Covered Employee, such
person shall be deemed a Participant in the Plan on the date he or she so
subsequently becomes a Covered Employee.

4.2       Entry Date.  For purposes of the Plan and Section 4.1 above in
particular, an “Entry Date” means the first day of any calendar month.

4.3       Duration of Participation.

4.3.1    Each Participant in the Plan shall continue to be a Participant until
both he or she has ceased to be an Employee and the entire balance in his or her
Accounts under the Plan has been distributed or forfeited hereunder.

4.3.2    However, notwithstanding the foregoing, a Participant shall be eligible
to enter into or continue a Savings Agreement to the extent allowed under
Article 5 below only while he or she is considered an active Participant.  For
this purpose and all other purposes of the Plan (and in particular for purposes
of Sections 4.4 and Article 5 below), a person is an “active Participant” for
any period only if both he or she is a Participant during such period and the
person is a Covered Employee in such period.

4.4       Reinstatement of Participation.  Any person who ceases to be an active
Participant, but who is thereafter reemployed as a Covered Employee by the
Employer, shall be reinstated as an active Participant as of the date on which
he or she next completes an Hour of Service as a Covered Employee on or after
such reemployment.


ARTICLE 5

SAVINGS AND ROLLOVER CONTRIBUTIONS

5.1       Savings Agreement.  For purposes of this Article 5 and all other
provisions of the Plan and subject to the following subsections of this Section
5.1, a “Savings Agreement” means, with respect to any Participant and for any
specified period, any agreement enrolled in (or deemed enrolled in under the
provisions of the Plan) by the Participant and under which the Participant
elects (or is deemed to elect) that (i) his or her Covered Compensation for each
Pay Day that occurs during the specified period is to be reduced (in 1%
increments) and the reduced amount of such Covered Compensation is to be
contributed or forwarded on his or her behalf by the Employer to the Plan as his
or her Savings Contributions to the Plan or (ii) no part (0%) of his or her
Covered Compensation for each Pay Day that occurs during the specified period is
to be reduced. 

5.1.1    Under any Savings Agreement, subject to the limits set forth in the
other provisions of this Section 5.1, a Participant may elect that any amounts
of his or her Covered Compensation reduced under such agreement and his or her
resulting Savings Contributions shall either:

(a)        not be includable in the Participant’s income for Federal income tax
purposes at the time of the reduction, in which case such Savings Contributions
shall be referred to in the Plan as “Pre-Tax Elective Savings Contributions” and
subject to the rules of the Plan that apply to such contributions;

(b)        be includable in the Participant’s income for Federal income tax
purposes at the time of the reduction and treated for such tax purposes as
designated Roth contributions that are subject to Code Section 402A, in which
case such Savings Contributions shall be referred to in the Plan as “Roth
Elective Savings Contributions” and subject to the rules of the Plan that apply
to such contributions; or

(c)        be includable in the Participant’s income for Federal income tax
purposes at the time of the reduction but not treated for such tax purposes as
designated Roth contributions that are subject to Code Section 402A, in which
case such Savings Contributions shall be referred to in the Plan as “After-Tax
Savings Contributions” and subject to the rules of the Plan that apply to such
contributions.  Notwithstanding the foregoing, if the Participant is believed to
be a Highly Compensated Employee for any Plan Year, he or she may not elect to
have any amounts of the Participant’s Covered Compensation reduced during any
period that occurs in such Plan Year be subject to the terms of this paragraph
(c) (and thus the Participant may not elect to have any After-Tax Savings
Contributions made on his or her behalf for such period). 

Any such election shall, with respect to any amounts of the Participant’s
Covered Compensation reduced under a Savings Agreement, not be revocable after
such reduction has occurred.  Also, in the event a Participant fails to elect
whether any amounts of the Participants Covered Compensation reduced under a
Savings Agreement are to be subject to the terms of any of paragraphs (a), (b),
and (c) above, the Participant shall be deemed to have elected that such amounts
are to be subject to the terms of paragraph (a) above. 

5.1.2    Subject to the provisions of Section 5.2 below, in no event may a
Participant’s Covered Compensation for any Pay Day that occurs during any
specified period be reduced pursuant to a Savings Agreement by more than 50%. 
In addition, the Committee may, in order to make it easier for the Plan to meet
the limits set forth in Articles 5A and 6A below, further restrict the amount by
which any Participant who is then determined by the Committee to be a Highly
Compensated Employee may have his or her Covered Compensation reduced for a
specified period pursuant to a Savings Agreement to some lower percent. 

5.1.3    Also, in no event may the aggregate amount of Pre-Tax Elective Savings
Contributions and Roth Elective Savings Contributions be made by reason of the
reduction in a Participant’s Covered Compensation under this Plan for any
calendar year (or any taxable year of the Participant that begins in such
calendar year) to the extent such contributions, when combined with all of his
or her other Elective Deferrals (as defined in Subsection 5B.3.1 below) made
under all other plans, contracts, and arrangements of the Affiliated Employers
for such calendar year (or such taxable year), exceed the applicable dollar
limit established for such calendar year under and pursuant to Section
402(g)(1)(B) of the Code, as such limit is adjusted under Code Section 402(g)(4)
by the Secretary of the Treasury or his or her delegate for such calendar year. 
In accordance with such Code sections, the applicable dollar limit set forth in
Code Section 402(g)(1)(B), as adjusted under Section 402(g)(4) of the Code, is
(i) $15,500 for the 2008 calendar year and (ii) a dollar amount to be determined
under Code Sections 402(g)(1)(B) and 402(g)(4) for any calendar year beginning
after 2008.

5.1.4    An active Participant may amend his or her then effective Savings
Agreement as to any election made in such agreement (e.g., any election that
concerns the percent of future Covered Compensation, if any, to be reduced under
such agreement and/or the portion of the reductions to be made in his or her
Covered Compensation which are to be contributed to the Plan as Pre-Tax Elective
Savings Contributions, Roth Elective Savings Contributions, and/or After-Tax
Savings Contributions) at any time.  Such amendment can provide that no part
(0%) of the Participant’s Covered Compensation is to be reduced. 

5.1.5    Except as is otherwise provided in Subsections 5.1.5 and 5.1.6 below, a
Savings Agreement or amended Savings Agreement must be affirmatively enrolled in
by a Participant (i) on a form prepared or approved for this purpose by the
Committee and filed with a Plan representative, (ii) by a communication to a
Plan representative under a telephonic or electronic system approved by the
Committee, or (iii) under any other method approved by the Committee, with the
specific method or methods to be used to be chosen in its discretion by the
Committee.  The Committee may choose different methods to apply to Participants
in different situations (e.g., requiring a form to be used for new Participants
but a telephonic or electronic system to be used for other Participants). 

(a)        Regardless of what affirmative enrollment method is to be used for a
Participant, if the Participant properly enrolls in a Savings Agreement or
amends such an agreement under the method for doing so which applies to him or
her and the type of election he or she is making, for all other provisions of
the Plan he or she will be deemed to have “filed” with a Plan representative
such agreement or amendment on the day he or she completes all steps required by
such method to enter into such agreement or amendment. 

(b)        Except as otherwise may be provided under the immediately following
sentence, any Savings Agreement or amendment of a Savings Agreement which is
made by a Participant pursuant to the provisions of this Subsection 5.1.5 shall
become effective as of the first Pay Day that occurs after such agreement or
amendment is filed with a Plan representative and on which the Committee can
reasonably put such agreement or amendment into effect.  However, the Committee
may adopt procedures by which any Savings Agreement or amendment of a Savings
Agreement can go in effect only at certain times (e.g., as of the first Pay Day
that occurs a certain number of days after the agreement or amendment is filed
with a Plan representative or as of the first administratively possible Pay Day
that occurs in the calendar month following the month in which the agreement or
amendment is filed with a Plan representative). 

5.1.6    Any Participant who is an active Participant as of the Effective
Amendment Date pursuant to Article 4 above, and who had a savings agreement that
would be in effect under a Prior Plan as of the Effective Amendment Date had the
terms of such Prior Plan as in effect immediately prior to such date continued
in effect, shall have such savings agreement be effective (and be considered his
or her Savings Agreement under the Plan) as of the Effective Amendment Date,
unless and until he or she amends such savings agreement under and pursuant to
the provisions of Subsection 5.1.5 above. 

5.1.7    Notwithstanding any provision of Subsection 5.1.5 above to the
contrary, if any newly eligible Participant (as described in paragraph (a) of
this Subsection 5.1.7) fails to affirmatively enroll in a Savings Agreement
(pursuant to the provisions of Subsection 5.1.5 above) within a reasonable
period, as set by the Committee, after the date he or she receives the initial
notice that is described in paragraph (c) of this Subsection 5.1.7 (with such
reasonable period being referred to in this Subsection 5.1.7 as the
Participant’s “initial election period”), then he or she shall be deemed to have
automatically enrolled in a Savings Agreement under which the applicable
percentage (as described in paragraph (b) of this Subsection 5.1.7) of the
Participant’s Covered Compensation shall be reduced and such reduced amount
contributed to the Plan as Pre-Tax Elective Savings Contributions, with such
automatic enrolled Savings Agreement becoming effective on the Participant’s
first Pay Day that occurs after the expiration of his or her initial election
period and as of which the Committee is able administratively to put such
automatic enrollment into effect (with such Pay Day being referred to in this
Subsection 5.1.7 as the Participant’s “initial automatic Pay Day”).

(a)        For purposes of this Subsection 5.1.7, a “newly eligible Participant”
means any Participant who first becomes a Participant in the Plan on or after
the Effective Amendment Date (and had not been prior to the Effective Amendment
Date a participant in any Prior Plan).  Such a Participant shall be deemed a
newly eligible Participant beginning as of the date on which he or she first
becomes a Participant in the Plan. 

                                    (b)        For purposes of this Subsection
5.1.7, the “applicable percentage” means, with respect to any newly eligible
Participant, a percentage equal to 3% (plus an additional 1% beginning each
January 1 that occurs on or after an annual anniversary of the date he or she
became such a newly eligible Participant).  In no event, however and
notwithstanding the foregoing, shall a newly eligible Participant’s applicable
percentage ever exceed 6%. 

(c)        The Committee shall provide each newly eligible Participant, (i) by
or as soon as practical after the date he or she becomes such a Participant
under the provisions of paragraph (a)(1) or (2) of this Subsection 5.1.7, and
(ii) also within a reasonable period before the start of each Plan Year that
both begins after such date and before such Participant has on or after such
date affirmatively enrolled in a Savings Agreement under the provisions of
Subsection 5.1.5 above, with a notice that meets all of the following
requirements:

(1)        it explains the automatic enrollment rules that are set forth in the
portion of this Subsection 5.1.7 that precedes paragraph (a) thereof and that
will apply to such Participant unless he or she affirmatively enrolls in a first
or new Savings Agreement (pursuant to the provisions of Subsection 5.1.5 above)
that becomes effective under the provisions of Subsection 5.1.5 above; 

(2)        it explains his or her right to affirmatively enroll in a first or
new Savings Agreement (pursuant to the provisions of Subsection 5.1.5 above)
that provides for no portion of his or her Covered Compensation to be reduced
under the Plan (or for a percent of his or her Covered Compensation to be
reduced under the Plan that is different than his or her applicable percentage
or for the amount of such reduction to be contributed to the Plan as other than
Pre-Tax Elective Savings Contributions); and

(3)        it explains the rules by which any contributions made to the Plan by
reason of such Participant’s automatic enrollment in a Savings Agreement
pursuant to the provisions of this Subsection 5.1.7 will be invested in the
absence of any investment election of such Participant that is made pursuant to
the rules set forth in Article 7B below.

(d)        In accordance with the terms of the notice described in paragraph (c)
of this Subsection 5.1.7, each newly eligible Participant shall be given a
reasonable period before such Participant’s initial automatic Pay Day, and shall
thereafter continue to have the right, to affirmatively enroll in a first or new
Savings Agreement (pursuant to the provisions of Subsection 5.1.5 above) that
provides for no portion of his or her Covered Compensation to be reduced under
the Plan (or for a percent of his or her Covered Compensation to be reduced on a
pre-tax basis under the Plan that is different than his or her applicable
percentage or for the amount of such reduction to be contributed to the Plan as
other than Pre-Tax Elective Savings Contribution).

5.1.8    Any Savings Agreement or amended Savings Agreement that becomes
effective for a Participant under any of the foregoing provisions of this
Section 5.1 shall remain in effect until the earlier of (i) the date the next
amended Savings Agreement enrolled in or deemed to be enrolled in by the
Participant pursuant to the foregoing provisions of this Section 5.1 becomes
effective or (ii) the expiration of a reasonable administrative period that
follows the date on which the Participant ceases to be a Covered Employee and
that is set by the Committee in order to permit the Plan a reasonable period of
time to render the applicable Savings Agreement ineffective.

5.1.9    Notwithstanding any other provision of the Plan, a Participant’s
Savings Agreement cannot relate to any Covered Compensation of the Participant
that is currently available prior to the adoption or effective date of the
Savings Agreement.  In addition, except for occasional, bona fide administrative
considerations, any contributions that are made to the Plan pursuant to a
Participant’s Savings Agreement cannot precede the earlier of (i) the
performance of the Participant’s services with respect to which such
contributions are made or (ii) when the amount of such contributions would be
currently available to the Participant in the absence of such Savings
Agreement.  The provisions of this Subsection 5.1.9 shall not only be effective
as of the Effective Amendment Date but shall also, for each Prior Plan that is
in effect on January 1, 2006, be effective as of January 1, 2006 with respect to
Plan Years beginning on or after such date. 

5.2       Catch-Up Contributions.  Notwithstanding any other provisions of the
Plan (and Section 5.1 above in particular) to the contrary, any Participant who
is otherwise eligible to elect to have Pre-Tax Elective Savings Contributions
and/or Roth Elective Savings Contributions made for him or her under the Plan
and who will have attained at least age 50 before the close of a calendar year
(or a taxable year of the Participant that begins in such calendar year) shall
be eligible to elect to make catch-up contributions (as defined in the following
subsections of this Section 5.2) for such calendar year (or such taxable year). 
The provisions of this Section 5.2 shall not only be effective as of the
Effective Amendment Date but shall also, for each Prior Plan that was in effect
on January 1, 2003, be effective as of January 1, 2003 with respect to Plan
Years beginning on or after such date. 

            5.2.1    For purposes of this Section 5.2 and the other provisions
of the Plan, “catch-up contributions” means, with respect to any Participant and
for any calendar year (or a taxable year of the Participant that begins in such
calendar year), Pre-Tax Elective Contributions that are affirmatively elected by
the Participant in accordance with the provisions of Section 5.1 above (as if
they were permitted to be elected under such section) for any Pay Days occurring
in such calendar year (or such taxable year) but which would not otherwise be
permitted to be made or retained under the Plan by reason of the limits that
otherwise apply to Pre-Tax Elective Savings Contributions under Section
401(a)(30), 401(k)(3), and 415(c) of the Code (and Subsection 5.1.3 above,
Article 5A below, and Article 7A below that implement such Code sections) and
under Subsection 5.1.2 above (that implements an Employer-designed limit under
the Plan).  The determination of whether any of the Participant’s Pre-Tax
Elective Savings Deferrals are catch-up contributions because they exceed any of
the limits described in the immediately preceding sentence shall be determined
(i) for a limit based on a Plan Year or limitation year, at the end of such
year; or (ii) for a limit based on any other basis (such as a calendar year or
taxable year of the Participant), as of the Pay Day that relates to such Pre-Tax
Elective Contributions.  As is indicated above, the Participant’s catch-up
contributions must be treated as Pre-Tax Elective Savings Contributions and
shall not in any event be permitted to be treated as Roth Elective Savings
Contributions.  

5.2.2    In no event may a Participant elect to make catch-up contributions to
the Plan for any calendar year (or any taxable year of the Participant that
begins in such calendar year) in excess of the lesser of: (i) the difference
between (A) the Participant’s Covered Compensation for such calendar year (or
such taxable year) and (B) the Participant’s Pre-Tax Elective Savings
Contributions that are not catch-up contributions (plus, if applicable, the
Participant’s Roth Elective Savings Contributions) made on all Pay Days
occurring in such year; or (ii) the applicable dollar catch-up limit established
for such calendar year under and pursuant to Section 414(v)(2)(B)(i) of the
Code, as such limit is adjusted under Code Section 414(v)(2)(C) by the Secretary
of the Treasury or his or her delegate for such calendar year.  In accordance
with such Code sections, the applicable dollar catch-up limit set forth in Code
Section  414(v)(2)(B)(i), as adjusted under Section 414(v)(2)(C) of the Code,
is:

(a)        $2,000 for the 2003 calendar year;

(b)        $3,000 for the 2004 calendar year;

(c)        $4,000 for the 2005 calendar year;

(d)        $5,000 for each of the 2006, 2007, and 2008 calendar years; and

(e)        a dollar amount to be determined under Code Sections 414(v)(2)(B)(i)
and 414(v)(2)(C) for any calendar year beginning after 2008.  

5.2.3    For purposes of effectively permitting each eligible Participant to
make catch-up contributions, a Participant who is entitled to elect to make
catch-up contributions to the Plan for any calendar year (or any taxable year of
the Participant that begins in such calendar year) may elect to make Pre-Tax
Elective Savings Contributions, Roth Elective Savings Contributions, or a
combination thereof under the Plan for any Pay Day in such year under and
subject to the provisions of Section 5.1 above that would otherwise be permitted
for such Pay Day if the amount of the Participant’s Pre-Tax Elective Savings
Contributions and Roth Elective Savings Contributions for such Pay Day equaled
the sum of (i) the limits on Pre-Tax Elective Savings Contributions and Roth
Elective Savings Contributions that could otherwise be made for such Pay Day if
the provisions of this Section 5.2 were disregarded and (ii) the lesser of (A)
the difference between the Participant’s Covered Compensation for such Pay Day
and the Participant’s Pre-Tax Elective Savings Contributions that are not
catch-up contributions (plus, if applicable, the Participant’s Roth Elective
Savings Contributions) that are made for such Pay Day or (B) the difference
between the limit described in clause (ii) of Subsection 5.2.2 above and all of
the Participant’s catch-up contributions made for earlier Pay Days that occurred
in the same calendar year (or taxable year) as the subject year. 

5.2.4    Notwithstanding any other provisions of the Plan to the contrary, any
catch-up contributions shall not be treated as Pre-Tax Elective Savings
Contributions for purposes of, or as causing the Plan to fail the requirements
of, Code Section 401(a)(30), 401(k)(3), 410(b), 415,  or 416 (or any of
Subsection 5.1.3 above, Article 5A below, Article 7A below, or Article 15 below
to the extent it implements any such Code section). 

5.3       Savings Contributions.  Subject to the other provisions of the Plan,
the Employer shall contribute to the Trust, on behalf of each active Participant
who has a Savings Agreement in effect, those contributions called for under such
Savings Agreement, if any.  Such contributions are described in this Plan as
Savings Contributions.  As is indicated in Subsection 5.1.1 above, Savings
Contributions can be Pre-Tax Elective Savings Contributions, Roth Elective
Savings Contributions, and/or After-Tax Savings Contributions.  Savings
Contributions applicable to any Participant shall be remitted by the Employer to
the Trust, and allocated to the Participant’s Accounts, as soon as
administratively practical.  For purposes of allocating Matching Contributions
under the subsequent provisions of the Plan, any Savings Contributions shall be
deemed to be made for the Pay Day to which such contributions relate and for the
Plan Year during which such Pay Day occurs.  Savings Contributions shall be made
in cash and shall not be dependent on net or accumulated profits of the
Employer.

5.4       Pre- and After-Tax Nature of Savings Contributions.

5.4.1    As is indicated in Subsection 5.1.1 above, any active Participant who
has in effect a Savings Agreement under the Plan shall specify (or be deemed to
have specified) in such agreement the portion of the Savings Contributions
resulting from such agreement which shall be considered as “Pre-Tax Elective
Savings Contributions,” the portion of such Savings Contributions which shall be
considered “Roth Elective Savings Contributions,” and the portion of such
Savings Contributions which shall be considered “After-Tax Savings
Contributions;” except that no active Participant who is believed to be a Highly
Compensated Employee for a Plan Year shall be permitted to designate that any
portion of his or her Savings Compensation for such Plan Year are After-Tax
Savings Contributions.  (In addition, the Committee may, in order to make it
easier for the Plan to meet the limits set forth in Articles 5A and 6A below,
restrict the maximum amount of the Savings Contributions applicable to an active
Participant who is then believed to be a Highly Compensated Employee which may
be specified by the Participant as Pre-Tax Elective Savings Contributions, as
Roth Elective Savings Contributions, or as Pre-Tax and Roth Elective Savings
Contributions in the aggregate for any period to some percent of his or her
Covered Compensation for such period which is less than the maximum percent of
Covered Compensation he or she is otherwise permitted to elect to have
contributed as Savings Contributions on his or her behalf for such period.)

5.4.2    For purposes of the Plan, any Savings Contributions applicable to an
active Participant which are designated by the Participant as Pre-Tax Elective
Savings Contributions shall be contributed to the Plan prior to the Participant
being deemed in receipt of such amounts for Federal income tax purposes and
shall thereby be considered to have been contributed on a “pre-tax” basis.

5.4.3    Further, for purposes of the Plan, any Savings Contributions applicable
to an active Participant which are designated by the Participant as Roth
Elective Savings Contributions or After-Tax Savings Contributions shall be
contributed to the Plan after the Participant is deemed in receipt of such
amounts for Federal income tax purposes and shall thereby be considered to have
been contributed on an “after-tax” basis.

5.5       Savings Contributions Eligible for Match.  For purposes of determining
the extent to which the Employer shall make Matching Contributions under Article
6 below, certain Savings Contributions made on behalf of an active Participant
for any Plan Year are deemed to be “Basic Savings Contributions” which are used
to help determine the amount of Matching Contributions for such Plan Year, and
certain of such Savings Contributions are deemed to be “Additional Savings
Contributions” which are not used to determine the amount of Matching
Contributions for such Plan Year.  For this purpose, the portion of the Savings
Contributions made on behalf of an active Participant for any Plan Year are
deemed to be Basic Savings Contributions or Additional Savings Contributions in
accordance with the rules set forth in the following subsections of this Section
5.5. 

5.5.1    Any of the Participant’s Savings Contributions which are made for Pay
Days that occur during any Plan Year beginning on or after January 1, 2009 and
designated by the Participant as Pre-Tax Elective Savings Contributions and/or
Roth Elective Savings Contributions (for purposes of this Section 5.5,
collectively referred to as “Elective Savings Contributions”) shall be deemed to
be Basic Savings Contributions for such Plan Year to the extent they do not
exceed 5% of the Participant’s Covered Compensation for such Plan Year and shall
be deemed to be Additional Savings Contributions for such Plan Year to the
extent they do exceed 5% of the Participant’s Covered Compensation for such Plan
Year.

5.5.2    For the Plan Year ending December 31, 2008, the combination of (i) the
Participant’s Elective Savings Contributions made for Pay Days that occur in the
period from the Effective Amendment Date through December 31, 2008 and (ii) the
Participant’s savings contributions that are made under any Prior Plan with
respect to Pay Days occurring in the period from January 1, 2008 through August
31, 2008 and would have been used to determine matching contributions for such
Plan Year under such Prior Plan (if such plan had continued in effect to the end
of such Plan Year and if for this purpose no further savings contributions were
made by the Participant under such Prior Plan after August 31, 2008), shall be
deemed to be Basic Savings Contributions for such Plan Year to the extent they
do not exceed 5% of the Participant’s Covered Compensation for such Plan Year
and shall be deemed to be Additional Savings Contributions for such Plan Year to
the extent they do exceed 5% of the Participant’s Covered Compensation for such
Plan Year. 

5.5.3    Any of the Participant’s Savings Contributions which are made for a Pay
Day which occurs on or after the Effective Amendment Date and designated by the
Participant as After-Tax Savings Contributions shall be deemed to be Additional
Savings Contributions.

5.6       Rollover Contributions.  A Covered Employee may, whether or not he or
she is yet a Participant in the Plan under the provisions of Article 4 above,
cause any distribution applicable to him or her from another eligible plan (as
defined in Subsection 5.6.1 below) which he or she certifies is an eligible
rollover distribution (within the meaning of the Code) to be paid directly from
such other plan to this Plan pursuant to the terms of the Code, provided that
(i) the Committee receives a written notice from the plan administrator or
issuer of such other plan that the other plan has received a determination
letter from the Internal Revenue Service concluding that the other plan is
qualified as an eligible plan under the Code or that the other plan is intended
to be an eligible plan and either is intending to obtain such determination
letter or is not required under applicable Internal Revenue Service rules or the
Code to obtain such a determination letter and (ii) the Committee has no
information which shows that such payment is other than an eligible rollover
contribution under the Code.  Any such payment to the Plan shall be referred to
as a Rollover Contribution under the Plan.  Except as otherwise provided in
Subsection 5.6.4 below, the provisions of this Section 5.6 shall not only be
effective as of the Effective Amendment Date but shall also, for the Macy’s
Immediate Prior Plan as in effect on January 1, 2002, be effective as of January
1, 2002 with respect to Rollover Contributions made on or after such date. 

            5.6.1    For purposes of this Section 5.6, an “eligible plan” means:
(i) a qualified plan described in Section 401(a) or 403(a) of the Code,
including after-tax employee contributions held thereunder; (ii) an annuity
contract described in Section 403(b) of the Code, excluding after-tax employee
contributions held thereunder; and (iii) an eligible plan under Section 457(b)
of the Code which is maintained by a state, political subdivision of a state, or
any agency or instrumentality of a state or political subdivision of a state.

            5.6.2    If a Covered Employee makes a Rollover Contribution to the
Plan but is not a Participant in the Plan under the provisions of Article 4
above, he or she shall still be considered a Participant under the other
provisions of the Plan to the extent such other provisions concern the
establishment of an Account to reflect such contribution, the investment,
crediting of Plan earnings and losses, loaning, withdrawing, and distribution of
such Account, and the administration of the Plan with respect to such Account,
but he or she shall not be considered a Participant for any other purposes of
the Plan until he or she qualifies as a Participant under the provisions of
Article 4 above.

            5.6.3    Further, subject to such administrative rules as may be
adopted by the Committee, a Rollover Contribution that is made by a Covered
Employee to the Plan from another eligible plan that is a qualified plan
described in Section 401(a) of the Code may include a promissory note that
reflects a loan that was previously made by the other plan to the Covered
Employee and that is still outstanding as of the date of the Rollover
Contribution, provided that all of the conditions set forth in the following
paragraphs of this Subsection 5.6.3 are met. 

(a)        The Committee must receive information (e.g., a certification of the
plan administrator of the other plan) that permits it to reasonably conclude
that such loan was not previously included in the Covered Employee’s income for
Federal income tax purposes by reason of the provisions of Section 72(p) of the
Code and that such loan did not qualify as a prohibited transaction under
Section 4975 of the Code or Section 406 of ERISA by reason of the provisions of
Section 4975(d)(1) of the Code or Section 408(b)(1) of ERISA.

(b)        The loan must be secured by a portion of the amount of the Rollover
Contribution that would be sufficient security for the loan under the Plan and
the Committee’s policies if such loan had been made under the Plan at the time
of the Rollover Contribution.

(c)        The only changes to the loan that need to be made by reason of its
rollover to the Plan and in order to administer the loan properly under the Plan
are to change the obligee under the loan to the Plan and, if necessary, to
change minor administrative procedures concerning the payment of the loan (e.g.,
to change the dates on which payments under the loan will be paid to conform to
the Pay Days that will apply to the Covered Employee while employed by the
Employer, to permit payments to be made by payroll deductions from the Covered
Employee’s pay from the Employer, to credit all payments on the loan to the
Account to which the Rollover Contribution of which the loan note is a part is
allocated, and to invest any payment on the loan in the Investment Fund or Funds
in which such Account is invested at the time of the payment). 

If the Committee permits a loan note to be included as part of a Covered
Employee’s Rollover Contribution to the Plan under the provisions of this
Subsection 5.6.3, then it may make such changes to the loan that are described
in paragraph (c) above and otherwise administer the loan in accordance with the
terms of the loan note.  Such loan shall not be deemed to be a loan made by the
Plan under the terms of Section 7.9 below.

                        5.6.4    For purposes of any provisions of the Macy’s
Immediate Prior Plan as in effect on January 1, 2002 that require an automatic
lump sum payment of a Participant’s retirement or death benefit when the value
of such benefit is $5,000 or less, any Rollover Contributions made by the
Participant to the Plan (and any Trust income or loss allocable thereto) shall
not be taken into account in determining whether the value of such benefit is
$5,000 or less.  The provisions of this Subsection 5.6.4 shall only be effective
with respect to benefits that commence to be paid on or after January 1, 2002
and prior to March 28, 2005. 

5.7       Mistake of Fact.

5.7.1    Any After-Tax Savings Contributions contributed to the Plan for a
Participant which have been made in an amount in excess of the amount of the
After-Tax Savings Contributions elected by the Participant or which have been
taken from Covered Compensation of the Participant paid when he or she was not a
Participant in the Plan (after being adjusted by Trust income and losses which
the Committee reasonably determines were attributable to such contributions) may
be paid by the Trustee to the Participant (unless repayment is not
administratively possible) as a correction of the mistake which led it to be
contributed to the Plan, upon the receipt by the Trustee of a written notice of
a Plan representative describing such mistake and requesting the payment of such
contribution to the Participant. 

5.7.2    Any other Savings Contributions made upon the basis of a mistaken
factual assumption may be repaid by the Trustee to the Employer (unless
repayment is not administratively possible) as a correction of such mistaken
factual assumption, upon the receipt by the Trustee within one year from the
date of such contribution of a written notice of the Employer describing such
mistaken factual assumption and requesting the return of such contributions. 
Trust income attributable to such contributions shall not be paid to the
Employer, but Trust losses attributable to such contributions shall reduce the
amount which is otherwise to be paid.

5.7.3    Any Rollover Contribution of a Participant which the Committee later
determines was not an eligible rollover contribution under an appropriate
provision of the Code may be distributed (after being adjusted by Trust income
and losses which the Committee reasonably determines were attributable to such
contribution) to the Participant within a reasonable administrative period after
the Committee makes such determination.

5.7.4    Nothing in the foregoing provisions of this Section 5.7 shall be read
so as to limit in any manner the ability of the Committee to correct any errors
it discovers were made in the administration or operation of the Plan by any
correction method that is permitted under the provisions of Subsection 13.2.4
below.


ARTICLE 5A

AVERAGE ACTUAL DEFERRAL PERCENTAGE RESTRICTIONS

5A.1    Average Actual Deferral Percentage Limits.  The Average Actual Deferral
Percentage of the Highly Compensated Employees for any Plan Year that ends after
the Effective Amendment Date (for purposes of this Section 5A.1, the “subject
Plan Year”) must satisfy one of the following limits:

5A.1.1 Limitation 1:  The Average Actual Deferral Percentage of the Highly
Compensated Employees for the subject Plan Year may not exceed the Average
Actual Deferral Percentage of the Non-Highly Compensated Employees for the
subject Plan Year multiplied by 1.25; or

5A.1.2 Limitation 2:  The Average Actual Deferral Percentage of the Highly
Compensated Employees for the subject Plan Year both may not exceed the Average
Actual Deferral Percentage of the Non-Highly Compensated Employees for the
subject Plan Year multiplied by 2.0 and may not exceed the Average Actual
Deferral Percentage of the Non-Highly Compensated Employees for the subject Plan
Year by more than two percentage points.

Notwithstanding the foregoing, the Employer may, if permitted under and if
following such procedures as are set forth in regulations issued by the
Secretary of the Treasury or his or her delegate, amend the Plan, for the
subject Plan Year, so that the Average Actual Deferral Percentage of the
Non-Highly Compensated Employees for the Plan Year which immediately precedes
the subject Plan Year shall be used, instead of such percentage for the subject
Plan Year, in determining whether the above limitations are met for the subject
Plan Year.  Until the Employer so amends the Plan, however, the Average Actual
Deferral Percentage of the Non-Highly Compensated Employees for the subject Plan
Year shall be used in determining whether the above limitations are met for the
subject Plan Year.

5A.2    Special Rules for Average Actual Deferral Percentage Limits.  For
purposes of the limits set forth in Section 5A.1 above, the special rules set
forth in the following subsections of this Section 5A.2 shall apply.

5A.2.1  If, with respect to any Plan Year (for purposes of this Subsection
5A.2.1, the “subject Plan Year”), an Eligible Participant who is a Highly
Compensated Employee for the subject Plan Year is or was eligible to participate
in a cash or deferred arrangement, which qualifies under Section 401(k) of the
Code and is contained in an aggregatable plan, then, for the purpose of
determining the Actual Deferral Percentage of the Eligible Participant for the
subject Plan Year under this Plan, any contributions made to such aggregatable
plan that (i) are allocated to the Eligible Participant’s account under such
aggregatable plan as of any dates within the subject Plan Year and (ii) would be
treated as Pre-Tax Elective Savings Contributions or Roth Elective Savings
Contributions of the Eligible Participant for the subject Plan Year had they
been allowed and made under this Plan shall be treated as if they were Pre-Tax
Elective Savings Contributions or Roth Elective Savings Contributions, as
appropriate, of the Eligible Participant under this Plan for the subject Plan
Year.  For purposes hereof, an “aggregatable plan” is a plan other than this
Plan which is qualified under Section 401(a) of the Code, is maintained by an
Affiliated Employer, and is not prohibited from being aggregated with this Plan
for purposes of Section 410(b) of the Code under Treasury Regulations Section
1.410(b)-7.  The provisions of this Subsection 5A.2.1 shall not only be
effective as of the Effective Amendment Date but shall also, for each Prior Plan
that was in effect on January 1, 2006, be effective as of January 1, 2006 with
respect to Plan Years beginning on or after such date. 

5A.2.2 To be counted in determining whether the Average Actual Deferral
Percentage limits are met for any Plan Year, any Pre-Tax Elective Savings
Contributions and Roth Elective Savings Contributions must be paid to the Trust
before the end of the Plan Year which next follows the Plan Year to which such
contributions relate.

5A.2.3 For purposes of this Article 5A and the other provisions of the Plan,
Pre-Tax Elective Savings Contributions and Roth Elective Savings Contributions
are treated as being made on behalf of an Eligible Participant for a Plan Year
if such contributions relate to Pay Days of the Eligible Participant which occur
during such Plan Year.

5A.3    Distribution of Excess Contributions.  Subject to the provisions of this
Section 5A.3 but notwithstanding any other provision of the Plan to the
contrary, any Excess Contributions applicable to any Plan Year (for purposes of
this Section 5A.3, the “subject Plan Year”) shall be distributed during (but no
later than the last day of) the immediately following Plan Year to Eligible
Participants who were Highly Compensated Employees for the subject Plan Year. 
(Such Excess Contributions, even if distributed, shall still be treated as part
of the annual addition, as defined in Subsection 7A.2.1(a) below, for the
subject Plan Year.) 

5A.3.1 For purposes of the Plan, “Excess Contributions” for the subject Plan
Year means the amount (if any) by which the aggregate sum of Pre-Tax Elective
Savings Contributions and Roth Elective Savings Contributions paid to the Trust
for the subject Plan Year on behalf of Eligible Participants who are Highly
Compensated Employees for the subject Plan Year exceeds the maximum amount of
the sum of such Pre-Tax Elective Savings Contributions and Roth Elective Savings
Contributions which could have been made and still have satisfied one of the
limitations set forth in Section 5A.1 above for the subject Plan Year. 

5A.3.2 The Excess Contributions for the subject Plan Year shall be determined,
and applied to Eligible Participants who are Highly Compensated Employees for
the subject Plan Year for distribution purposes, in accordance with the methods
described in paragraphs (a) and (b) of this Subsection 5A.3.2. 

(a)        The total amount of Excess Contributions for the subject Plan Year
shall be deemed to be the sum of the Excess Contributions which are determined
to apply to each Eligible Participant who is a Highly Compensated Employee for
the subject Plan Year under the leveling method which is described in this
paragraph (a).  Under this leveling method, the Actual Deferral Percentage of
the Highly Compensated Employee(s) with the highest Actual Deferral Percentage
for the subject Plan Year is reduced to the extent required to enable one of the
applicable limitations set forth in Section 5A.1 above to be satisfied for the
subject Plan Year or to cause such Actual Deferral Percentage to equal the
Actual Deferral Percentage of the Highly Compensated Employee(s) with the next
highest Actual Deferral Percentage for the subject Plan Year, whichever comes
first.  This process is repeated as necessary until one of the applicable
limitations set forth in Section 5A.1 above is satisfied for the subject Plan
Year.  For each Highly Compensated Employee, his or her amount of Excess
Contributions for the subject Plan Year under this leveling method is equal to:
(i) the total of the sum of the Pre-Tax Elective Savings Contributions and Roth
Elective Savings Contributions paid to the Trust for the subject Plan Year on
his or her behalf (determined before the application of this leveling method),
less (ii) the amount determined by multiplying the Highly Compensated Employee’s
Actual Deferral Percentage for the subject Plan Year (determined after the
application of this leveling method) by his or her ADP Compensation for the
subject Plan Year.  In no event shall the Excess Contributions which are
determined to apply to a Highly Compensated Employee for the subject Plan Year
under this leveling method exceed the total of the sum of the Pre-Tax Elective
Savings Contributions and Roth Elective Savings Contributions paid to the Trust
on his or her behalf for the subject Plan Year (determined before application of
this leveling method).  However, the leveling method described in this paragraph
(a) is used only to determine the total sum of Excess Contributions for the
subject Plan Year and is not used to determine the portion of such total sum of
Excess Contributions which will be distributed to any Eligible Participant who
is a Highly Compensated Employee for the subject Plan Year; instead, the method
for determining the portion of such Excess Contributions which will be
distributed to each such Highly Compensated Employee is described in paragraph
(b) below. 

(b)        The portion of the total sum of Excess Contributions for the subject
Plan Year which will be distributed to any Eligible Participant who is a Highly
Compensated Employee for the subject Plan Year shall be determined under the
dollar amount reduction method described in this paragraph (b).  Under this
dollar amount reduction method, the dollar amount of the sum of the Pre-Tax
Elective Savings Contributions and Roth Elective Savings Contributions made to
the Trust for the subject Plan Year on behalf of the Highly Compensated
Employee(s) with the highest dollar amount of Pre-Tax Elective Savings
Contributions and Roth Elective Savings Contributions for the subject Plan Year
is reduced to the extent required to equal the dollar amount of the Pre-Tax
Elective Savings Contributions and Roth Elective Savings Contributions made to
the Trust for the subject Plan Year on behalf of the Highly Compensated
Employee(s) with the next highest dollar amount of Pre-Tax Elective Savings
Contributions and Roth Elective Savings Contributions for the subject Plan Year
or to cause the total dollar amount of the reductions in Pre-Tax Elective
Savings Contributions and Roth Elective Savings Contributions for the subject
Plan Year under this dollar amount reduction method to equal the total sum of
the Excess Contributions for the subject Plan Year (as determined under the
leveling method described in paragraph (a) above), whichever comes first.  This
process is repeated as necessary until the total dollar amount of the reductions
in Pre-Tax Elective Savings Contributions and Roth Elective Savings
Contributions for the subject Plan Year equals the total sum of the Excess
Contributions for the subject Plan Year (as determined under the leveling method
described in paragraph (a) above).  For each Highly Compensated Employee, his or
her portion of the total amount of the Excess Contributions for the subject Plan
Year which will be distributed to him or her is equal to the total dollar amount
of the reductions made in his or her Pre-Tax Savings Contributions and Roth
Elective Savings Contributions for the subject Plan Year under this dollar
amount reduction method.  Any such distribution shall constitute Pre-Tax
Elective Savings Contributions to the extent possible (and, only to the extent
necessary, shall constitute Roth Elective Savings Contributions). 

5A.3.3  The distribution of any portion of the Excess Contributions for the
subject Plan Year to an Eligible Participant under the provisions of this
Section 5A.3 shall be adjusted upward for the Trust’s income allocable thereto
(or downward for the Trust’s loss allocable thereto) for the subject Plan Year
and, when the subject Plan Year begins prior to January 1, 2008, for the gap
period that applies to the subject Plan Year, as determined under this
Subsection 5A.3.3.  For purposes of this Subsection 5A.3, the “gap period” that
applies to the subject Plan Year (when the subject Plan Year begins prior to
January 1, 2008) refers to the period after the close of the subject Plan Year
and prior to the distribution.  For purposes hereof, the Trust’s income (or
loss) allocable to any such Excess Contributions shall for the subject Plan
Year, and for the gap period that applies to the subject Plan Year (when the
subject Plan Year begins prior to January 1, 2008), be determined under any
reasonable method that is adopted by the Committee for this purpose.  Such
method shall be used consistently for all Participants and for all corrective
distributions made under the Plan for the subject Plan Year, shall not violate
the requirements of Code Section 401(a)(4), and shall be a method that is
reasonably consistent with the method used by the Plan for allocating income and
losses to Participants’ Accounts for the subject Plan Year.  The method adopted
by the Committee to determine the Trust’s income (or loss) allocable to any
Excess Contributions applicable to the subject Plan Year shall not be treated as
other than a reasonable method merely because the Trust’s income (or loss)
allocable to such Excess Contributions is determined on a date no more than
seven days before the distribution of such contributions.  The provisions of
this Subsection 5A.3.3 shall not only be effective as of the Effective Amendment
Date but shall also, for each Prior Plan that was in effect on January 1, 2006,
be effective as of January 1, 2006 with respect to Plan Years beginning on or
after such date. 

5A.3.4 If any Excess Contributions applicable to an Eligible Participant and for
the subject Plan Year are distributed to the Eligible Participant under the
provisions of this Section 5A.3, then, pursuant to Section 411(a)(3)(G) of the
Code and Treasury Regulations Section 1.411(a)-4(b)(7), any Matching
Contributions which are allocated to the Eligible Participant’s Matching Account
for the subject Plan Year by reason of such Excess Contributions (and not yet
distributed or forfeited under the Plan by the date the Excess Contributions are
distributed) shall, together with the Trust’s income allocable thereto (or less
the Trust’s loss allocable thereto) for the subject Plan Year and, when the
subject Plan Year begins prior to January 1, 2008, for the gap period that
applies to the subject Plan Year, be forfeited as of the day such Excess
Contributions are distributed to the Eligible Participant (and such forfeited
amounts shall be reallocated to Accounts of Participants in accordance with
later provisions of the Plan).  For these purposes, the Trust’s income (or loss)
allocable to any such forfeited Matching Contributions shall for the subject
Plan Year, and for the gap period that applies to the subject Plan Year (when
the subject Plan Year begins prior to January 1, 2008), be determined under any
reasonable method that is adopted by the Committee for this purpose.  Such
method shall be used consistently for all Participants and for all corrective
distributions made under the Plan for the subject Plan Year, shall not violate
the requirements of Code Section 401(a)(4), and shall be a method that is
reasonably consistent with the method used by the Plan for allocating income and
losses to Participants’ Accounts for the subject Plan Year.  The method adopted
by the Committee to determine the Trust’s income (or loss) allocable to any such
forfeited Matching Contributions applicable to the subject Plan Year shall not
be treated as other than a reasonable method merely because the Trust’s income
(or loss) allocable to such forfeited Matching Contributions is determined on a
date no more than seven days before the forfeiture of such contributions.  The
provisions of this Subsection 5A.3.4 shall not only be effective as of the
Effective Amendment Date but shall also, for each Prior Plan that was in effect
on January 1, 2006, be effective as of January 1, 2006 with respect to Plan
Years beginning on or after such date. 

5A.3.5 Any distribution of Excess Contributions (and any Trust income or loss
allocable thereto) to an Eligible Participant under the foregoing provisions of
this Article 5A shall be made from the portion of the Eligible Participant’s
Accounts that is attributable to his or her Pre-Tax Elective Savings
Contributions to the extent such Excess Contributions reflect Pre-Tax Elective
Savings Contributions and (ii) be made from the portion of the Eligible
Participant’s Accounts that is attributable to his or her Roth Elective Savings
Contributions to the extent such Excess Contributions reflect Roth Elective
Savings Contributions.  If the entire balance of the portion of the Eligible
Participant’s Accounts that is attributable to his or her Pre-Tax Elective
Savings Contributions and Roth Elective Savings Contributions is distributed to
the Eligible Participant prior to when a distribution of Excess Contributions is
to be made for the subject Plan Year (and no balance remains in that Account
portion when such Excess Contribution distribution is to be made), then such
prior distribution shall be deemed for all purposes of this Plan as a
distribution under this Section 5A.3 of the Excess Contributions to the Eligible
Participant for the subject Plan Year (and Trust income or loss allocable
thereto) to the extent Excess Contributions (and allocable Trust income or
losses) would otherwise have been required to be distributed to the Eligible
Participant from such Account portion under this Section 5A.3.

5A.3.6 Notwithstanding any other provision of the Plan to the contrary, the
limitations set forth in Section 5A.1 above shall be deemed met for the subject
Plan Year if the Excess Contributions for the subject Plan Year are distributed
in accordance with and to the extent required by the foregoing provisions of
this Section 5A.3.

5A.3.7 If any Excess Contributions applicable to the subject Plan Year are not
distributed to the appropriate Eligible Participants within 2-1/2 months after
the last day of the subject Plan Year, an excise tax shall be imposed under Code
Section 4979 on the Employer in an amount generally equal to 10% of such Excess
Contributions (unadjusted for income or loss allocable thereto).

5A.4    Definitions for Average Actual Deferral Percentage Limits.  Except as is
otherwise provided in the Plan, for purposes of the limits set forth in this
Article 5A, the definitions set forth in the following subsections of this
Section 5.A.4 shall apply.

5A.4.1 “Average Actual Deferral Percentage” for any Plan Year means: (i) with
respect to the Highly Compensated Employees, the average (to the nearest
one-hundredth of a percent) of the Actual Deferral Percentages of the Eligible
Participants who are Highly Compensated Employees for such Plan Year; and (ii)
with respect to the Non-Highly Compensated Employees, the average (to the
nearest one-hundredth of a percent) of the Actual Deferral Percentages of the
Eligible Participants who are Non-Highly Compensated Employees for such Plan
Year.

5A.4.2 “Actual Deferral Percentage” for any Plan Year means, with respect to any
person who is an Eligible Participant for such Plan Year, the ratio (expressed
as a percentage to the nearest one-hundredth of a percent) of the sum of the
Pre-Tax Elective Savings Contributions and the Roth Elective Savings
Contributions made on behalf of the Eligible Participant for such Plan Year to
the ADP Compensation of the Eligible Participant for such Plan Year.  The Actual
Deferral Percentage of a person who is an Eligible Participant for such Plan
Year but who does not have any Pre-Tax Savings Contributions or Roth Elective
Savings Contributions made on his or her behalf for such Plan Year is 0%.

5A.4.3 “ADP Compensation” means, with respect to any person who is an Eligible
Participant and for any Plan Year, the Eligible Participant’s Compensation
received for services as a Covered Employee during such entire Plan Year
(regardless of whether he or she is a Participant for the entire Plan Year or
for only part but not all of such Plan Year). 

5A.4.4 “Eligible Participant” means, for any Plan Year, each person who is both
a Participant under the Plan and a Covered Employee during at least part of such
Plan Year.

5A.5    Disaggregating Portions of Plan.  The provisions of Sections 5A.1
through 5A.4 above shall be applied separately for the portion of this Plan
which covers Participants who are not collectively bargained employees and the
portion of the Plan which covers Participants who are collectively bargained
employees and as if each such portion were a separate plan.  For purposes
hereof, a “collectively bargained employee” is an Employee who is included in a
unit of employees covered by a collective bargaining agreement between employee
representatives and the Employer, provided retirement benefits were the subject
of good faith bargaining between such employee representatives and the
Employer. 

5A.6    Special Rule for 2008 Plan Year.  Notwithstanding any other provision of
the Plan to the contrary, for the Plan Year that ends on December 31, 2008, the
foregoing sections of this Article 5A shall be applied as if the Macy’s
Immediate Prior Plan as in effect from January 1, 2008 through August 31, 2008,
the May Profit Sharing Plan as in effect from January 1, 2008 through August 31,
2008, and this Plan as in effect from the Effective Amendment Date through
December 31, 2008 were one “combined” plan and that all of the foregoing
sections of this Article 5A apply to such “combined” plan for the entire Plan
Year ending December 31, 2008. 

 


ARTICLE 5B

EXCESS DEFERRAL DISTRIBUTIONS

5B.1     Distribution of Excess Deferral. 

5B.1.1  If any Participant certifies in writing (i) that his or her tax year for
Federal income tax purposes is the same period as constitutes a Plan Year, (ii)
that a specific amount of the Pre-Tax Elective Savings Contributions and Roth
Elective Savings Contributions he or she has made under the Plan for any Plan
Year (for purposes of this Article 5B, the “subject Plan Year”), which amount is
set forth in such certification, when added to all other Elective Contributions
made by or on behalf of the Participant for the subject Plan Year under other
plans, contracts, and accounts, exceeds the Applicable Limit for the subject
Plan Year (with such excess amount referred to in this Article 5B as the
Participant’s “excess deferral” for the subject Plan Year), and (iii) such
certification is filed with a Plan representative by the first March 1 following
the end of the subject Plan Year, then the Participant’s excess deferral for the
subject Plan Year shall be distributed to the Participant by the first April 15
following the end of the subject Plan Year. 

5B.1.2  For purposes hereof, the Participant shall automatically be deemed to
provide a certification described in Subsection 5B.1.1 above on a timely basis
for the subject Plan Year with respect to an excess deferral that is no less
than the amount of the Pre-Tax Elective Savings Contributions and Roth Elective
Savings Contributions made under the Plan by the Participant for the subject
Plan Year that, when added only to all other Elective Contributions made by or
on behalf of the Participant for the subject Plan Year under other plans
maintained by the Employer, exceeds the Applicable Limit for the subject Plan
Year. 

5B.1.3  The distribution of a Participant’s excess deferral for the subject Plan
Year shall constitute Pre-Tax Elective Savings Contributions to the extent
possible (and, only to the extent still necessary, shall constitute Roth
Elective Savings Contributions) and shall also be subject to the rules specified
in Section 5B.2 below.

5B.2     Special Rules Applicable to Distribution of Excess Deferral.

5B.2.1  Notwithstanding any provision of Section 5B.1 above that may be read to
the contrary, the distribution of a Participant’s excess deferral for any Plan
Year (for purposes of this Section 5B.2.1, the “subject Plan Year”) that is
required under the provisions of Section 5B.1 above may be made during the
subject Plan Year (and not just after the end of such year) only if the
Participant’s certification (or deemed certification) that is described in
Section 5B.1 above occurs during the subject Plan Year, if the distribution is
made after the date on which the Plan receives the excess deferral, and if the
Plan designates the distribution as a distribution of an excess deferral.

5B.2.2  In addition, and also notwithstanding any provision of Section 5B.1
above that may be read to the contrary, the distribution of a Participant’s
excess deferral for any Plan Year (for purposes of this Subsection 5B.2.2, the
“subject Plan Year”) that is required under the provisions of Section 5B.1 above
shall be adjusted upward for the Trust’s income allocable thereto (or downward
for the Trust’s loss allocable thereto) for the subject Plan Year (and, if the
distribution is made after the end of the subject Plan Year, for the gap period
that applies to the subject Plan Year), as determined under this Subsection
5B.2.2.  For purposes of this Section 5B.2, the “gap period” that applies to any
subject Plan Year refers to the period after the close of the subject Plan Year
and prior to the distribution.  For purposes hereof, the Trust’s income (or
loss) allocable to a Participant’s excess deferral for any subject Plan Year
shall be determined under any reasonable method that is adopted by the Committee
for this purpose.  Such method shall be used consistently for all Participants
and for all corrective distributions made under the Plan for the subject Plan
Year, shall not violate the requirements of Code Section 401(a)(4), and shall be
a method that is reasonably consistent with the method used by the Plan for
allocating income and losses to Participants’ Accounts for the subject Plan
Year.  The method adopted by the Committee to determine the Trust’s income (or
loss) allocable to an excess deferral applicable to a subject Plan Year shall
not be treated as other than a reasonable method merely because the Trust’s
income (or loss) allocable to such excess deferral is determined on a date no
more than seven days before the distribution of such deferral.  The provisions
of this Subsection 5B.2.2 shall not only be effective as of the Effective
Amendment Date but shall also, for each Prior Plan that was in effect on January
1, 2006, be effective as of January 1, 2006 with respect to Plan Years beginning
on or after such date. 

5B.2.3  If any excess deferral applicable to a Participant and for any Plan Year
(for purposes of this Subsection 5B.2.3, the “subject Plan Year”) is distributed
to the Participant under the provisions of this Article 5B, then, pursuant to
Section 411(a)(3)(G) of the Code and Treasury Regulations Section
1.411(a)-4(b)(7), any Matching Contributions which are allocated to the
Participant’s Matching Account for such Plan Year by reason of such excess
deferral (and not yet distributed or forfeited under the Plan by the date the
excess deferral is distributed) shall, together with the Trust’s income
allocable thereto (or less the Trust’s loss allocable thereto) for the subject
Plan Year and for the gap period that applies to the subject Plan Year, be
forfeited as of the day such excess deferral is distributed to the Participant
(and such forfeited amounts shall be reallocated to Accounts of Participants in
accordance with later provisions of the Plan).  For these purposes, the Trust’s
income (or loss) allocable to any such forfeited Matching Contributions shall,
for the subject Plan Year and for the gap period that applies to the subject
Plan Year, be determined under any reasonable method that is adopted by the
Committee for this purpose.  Such method shall be used consistently for all
Participants and for all corrective distributions made under the Plan for the
subject Plan Year, shall not violate the requirements of Code Section 401(a)(4),
and shall be a method that is reasonably consistent with the method used by the
Plan for allocating income and losses to Participants’ Accounts for the subject
Plan Year.  The method adopted by the Committee to determine the Trust’s income
(or loss) allocable to any such forfeited Matching Contributions applicable to a
subject Plan Year shall not be treated as other than a reasonable method merely
because the Trust’s income (or loss) allocable to such forfeited Matching
Contributions is determined on a date no more than seven days before the
forfeiture of such contributions.  The provisions of this Subsection 5B.2.3
shall not only be effective as of the Effective Amendment Date but shall also,
for each Prior Plan that was in effect on January 1, 2006, be effective as of
January 1, 2006 with respect to Plan Years beginning on or after such date. 

5B.2.4  The amount of any excess deferral of a Participant that is applicable to
a Plan Year and otherwise distributable under the foregoing provisions of this
Article 5B shall be reduced by any prior distribution of Excess Contributions
(as defined in Section 5A.3 above) applicable to such Plan Year that are made to
the Participant under the provisions of Article 5A above.  For reporting
purposes, to the extent the distribution of Excess Contributions reduces the
distribution of an excess deferral hereunder, such distribution shall be treated
as a distribution of the excess deferral instead of a distribution of Excess
Contributions.

5B.2.5  Any distribution of an excess deferral (and any Trust income or loss
allocable thereto) to a Participant under the foregoing provisions of this
Article 5B shall (i) be made from the portion of the Participant’s Accounts that
is attributable to his or her Pre-Tax Elective Savings Contributions to the
extent such excess deferral reflects Pre-Tax Elective Savings Contributions and
(ii) be made from the portion of the Participant’s Accounts that is attributable
to his or her Roth Elective Savings Contributions to the extent such excess
deferral reflects Roth Elective Savings Contributions. 

5B.2.6  Notwithstanding any other provision of the Plan to the contrary, any
excess deferral that is applicable to a Participant for a subject Plan Year
shall, if distributed, not be treated as part of the annual addition, as defined
in Subsection 7A.2.1(a) below, for the subject Plan Year.  Further,
notwithstanding any provision of Article 5A above to the contrary, to the extent
an excess deferral for a subject Plan Year that is applicable to a Participant
who is a Non-Highly Compensated Employee for such Plan Year would still be
considered an excess deferral if only Elective Contributions under this Plan
were taken into account, it shall not be taken into account as Pre-Tax Elective
Savings Contributions or Roth Elective Savings Contributions for purposes of
determining the Participant’s Actual Deferral Percentage for such Plan Year
under the provisions of Article 5A above.

5B.3     Definitions for Excess Deferral Requirements.  For purposes of the
limits set forth in this Article 5B, the definitions set forth in the following
subsections of this Section 5B.3 shall apply.

5B.3.1  “Elective Contributions” means, with respect to a Participant and any
Plan Year, any contributions made by or on behalf of the Participant to plans,
contracts, or accounts that are treated as elective deferrals for purposes of
Section 402(g) of the Code.  Such contributions generally include employer
contributions made under a qualified cash or deferred arrangement (as defined in
Code Section 401(k)) to the extent either not includable in income under Code
Section 402(e)(3) or to the extent it qualifies as a designated Roth
contribution under Code Section 402A(c)(1), employer contributions to a
simplified employee pension to the extent not includable in income under Code
Section 402(h)(1)(B), employer contributions to purchase an annuity contract
under Code Section 403(b) pursuant to a salary reduction agreement, and elective
employer contributions to a simple retirement plan under Code Section
408(p)(2)(A)(I).

5B.3.2  “Applicable Limit” means, with respect to any Participant and any Plan
Year, the maximum amount of Elective Contributions made by or on behalf of the
Participant for such Plan Year that can be excluded from the Participant’s
income for Federal income tax purposes under the provisions of Section 402(g) of
the Code and/or treated as designated Roth contributions under Section
402A(c)(1) of the Code. 

5B.4     Special Rule for 2008 Plan Year.  Notwithstanding any other provision
of the Plan to the contrary, for the Plan Year that ends on December 31, 2008,
the foregoing sections of this Article 5B shall be applied as if the Macy’s
Immediate Prior Plan as in effect from January 1, 2008 through August 31, 2008,
the May Profit Sharing Plan as in effect from January 1, 2008 through August 31,
2008, and this Plan as in effect from the Effective Amendment Date through
December 31, 2008 were one “combined” plan and that all of the foregoing
sections of this Article 5B apply to such “combined” plan for the entire Plan
Year ending December 31, 2008. 

 


ARTICLE 6

MATCHING CONTRIBUTIONS

6.1       Annual Amount of Matching Contributions.  For each Plan Year which
ends after the Effective Amendment Date, the Employer shall contribute amounts
to the Trust in addition to the Savings Contributions elected by Participants
for such Plan Year.  Such additional contributions shall be referred to in the
Plan as “Matching Contributions.”  Subject to the other provisions of the Plan,
the amount of Matching Contributions which shall be made by the Employer for any
Plan Year which ends after the Effective Amendment Date (for purposes of this
Section 6.1, the “subject Plan Year”) shall be the amount determined under the
following subsections of this Section 6.1.

6.1.1    Subject to the provisions of Subsections 6.1.2, 6.1.3, and 6.1.4 below,
the amount of Matching Contributions which shall be made by the Employer for the
subject Plan Year shall be determined by the Employer in its sole discretion and
set forth by resolution or other written action taken by the Board (or any
committee of the Board or officer or officers of Macy’s to which or whom the
powers described in this Subsection 6.1.1 are delegated by the Board) by the
time by which any Matching Contributions for the subject Plan Year must be made
pursuant to the provisions of Section 6.2 below.  Notwithstanding the foregoing,
if no such resolution or other written action is so taken, then the amount of
Matching Contributions which shall be made by the Employer for the subject Plan
Year shall be the minimum amount of such contributions as determined under the
provisions of Subsection 6.1.2 below.

6.1.2    In no event shall the amount of the Matching Contributions to be made
by the Employer for the subject Plan Year be less than a minimum amount as
determined under this Subsection 6.1.2.  The minimum amount of the Matching
Contributions to be made by the Employer for the subject Plan Year shall be
equal to 33-1/3% of the aggregate amount of Basic Savings Contributions made for
the subject Plan Year on behalf of all Participants who are Match Eligible
Participants for the subject Plan Year (as such Participants are determined
under the provisions of Subsection 7.2.2 below). 

6.1.3    Subject to the provisions of Subsections 6.1.4 below, in no event shall
the amount of the Matching Contributions to be made by the Employer for the
subject Plan Year be greater than a maximum amount as determined under this
Subsection 6.1.3.  The maximum amount of the Matching Contributions to be made
by the Employer for the subject Plan Year shall be equal to 100% of the
aggregate amount of Basic Savings Contributions made for the subject Plan Year
on behalf of all Participants who are Match Eligible Participants for the
subject Plan Year (as such Participants are determined under the provisions of
Subsection 7.2.2 below). 

6.1.4    To the extent permitted by Section 9.5 below, any forfeitures arising
during the subject Plan Year shall be used to reduce and be substituted in place
of those Matching Contributions which are otherwise required or determined for
the subject Plan Year under the foregoing provisions of this Section 6.1.  For
purposes of the foregoing provisions of this Section 6.1 and also for purposes
of Section 7.2 below (which concerns the allocation of Matching Contributions),
any forfeitures (or other amounts) which are used to reduce and substitute for
any Matching Contributions for the subject Plan Year shall be considered as if
they were such Matching Contributions for the subject Plan Year.

6.2       Time and Form of Matching Contributions.

6.2.1    The Matching Contributions for any Plan Year that ends after the
Effective Amendment Date may be paid in one or more installments, but the total
amount to be contributed must be paid to the Trust on or before the last date
permitted by applicable law for deduction of such contributions for the tax year
of the Employer in which such Plan Year ends. 

6.2.2    In addition, any such Matching Contributions that are allocated to a
Participant’s Account under the subsequent provisions of the Plan shall not in
any event be contributed to the Trust: (i) before the Savings Agreement that
results in the Savings Contributions with respect to which the Matching
Contributions are allocated is entered into by the Participant, or (ii) except
for occasional, bona fide administrative considerations, before the earlier of
(A) the performance of the Participant’s services with respect to which such
Savings Contributions are made or (B) when the amount of such Savings
Contributions would be currently available to the Participant in the absence of
such Savings Agreement.  The provisions of this Subsection 6.2.2 shall not only
be effective as of the Effective Amendment Date but shall also, for each Prior
Plan that was in effect on January 1, 2006, be effective as of January 1, 2006
with respect to Plan Years beginning on or after such date. 

6.2.3    Further, any Matching Contributions made for any Plan Year that ends
after the Effective Amendment Date shall be allocated among Participants’
Accounts as of the last day of such Plan Year or as soon as administratively
practical after such contributions are paid to the Trust, whichever is later.

6.2.4    The Matching Contributions made for any Plan Year that ends after the
Effective Amendment Date shall be made in cash.

6.3       Mistake of Fact.  Any Matching Contributions made upon the basis of a
mistaken factual assumption shall be repaid by the Plan to the Employer (unless
repayment is not administratively possible) as a correction of such mistaken
factual assumption, upon the receipt by the Trustee within one year from the
date of such contributions of a written notice of the Employer describing such
mistaken factual assumption and requesting the return of such contributions. 
Plan income attributable to such contributions may not be paid to the Employer,
but Plan losses attributable to such contributions shall reduce the amount which
is otherwise to be paid.  Nothing in the foregoing provisions of this Section
6.3 shall be read so as to limit in any manner the ability of the Committee to
correct any errors it discovers were made in the administration or operation of
the Plan by any corrective method that is permitted under the provisions of
Subsection 13.2.4 below.


ARTICLE 6A

AVERAGE ACTUAL CONTRIBUTION PERCENTAGE RESTRICTIONS

6A.1    Average Actual Contribution Percentage Limits.  The Average Actual
Contribution Percentage for Highly Compensated Employees for any Plan Year which
ends after the Effective Amendment Date (for purposes of this Section 6A.1, the
“subject Plan Year”) must satisfy one of the following limits:

6A.1.1 Limitation 1:  The Average Actual Contribution Percentage of the Highly
Compensated Employees for the subject Plan Year may not exceed the Average
Actual Contribution Percentage of the Non-Highly Compensated Employees for the
subject Plan Year multiplied by 1.25; or

6A.1.2 Limitation 2:  The Average Actual Contribution Percentage of the Highly
Compensated Employees for the subject Plan Year both may not exceed the Average
Actual Contribution Percentage of the Non-Highly Compensated Employees for the
subject Plan Year multiplied by 2.0 and may not exceed the Average Actual
Contribution Percentage of the Non-Highly Compensated Employees for the subject
Plan Year by more than two percentage points.

Notwithstanding the foregoing, the Employer may, if permitted under and if
following such procedures as are set forth in regulations issued by the
Secretary of the Treasury or his or her delegate, amend the Plan, for the
subject Plan Year, so that the Average Actual Contribution Percentage of the
Non-Highly Compensated Employees for the Plan Year which immediately precedes
the subject Plan Year shall be used, instead of such percentage for the subject
Plan Year, in determining whether the above limitations are met for the subject
Plan Year.  Until the Employer so amends the Plan, however, the Average Actual
Contribution Percentage of the Non-Highly Compensated Employees for the subject
Plan Year shall be used in determining whether the above limitations are met for
the subject Plan Year.

6A.2    Special Rules for Average Actual Contribution Percentage Limits.  For
purposes of the limits set forth in Section 6A.1 above, the special rules set
forth in the following subsections of this Section 6A.2 shall apply.

6A.2.1  If, with respect to any Plan Year (for purposes of this Subsection
6A.2.1, the “subject Plan Year”), an Eligible Participant who is a Highly
Compensated Employee for the subject Plan Year is or was eligible to participate
in an aggregatable plan of which a part is subject to the provisions of Section
401(m) of the Code, then, for the purpose of determining the Actual Contribution
Percentage of the Eligible Participant for the subject Plan Year under this
Plan, any contributions made to such aggregatable plan that (i) are allocated to
the Eligible Participant’s account under such aggregatable plan as of any dates
within the subject Plan Year and (ii) would be treated as After-Tax Savings
Contributions or Matching Contributions made by or for the Eligible Participant
for the subject Plan Year had they been allowed and made under this Plan shall
be treated as if they were After-Tax Savings Contributions or Matching
Contributions made by or for the Eligible Participant under this Plan for the
subject Plan Year.  For purposes hereof, an “aggregatable plan” is a plan other
than this Plan which is qualified under Section 401(a) of the Code, is
maintained by an Affiliated Employer, and is not prohibited from being
aggregated with this Plan for purposes of Section 410(b) of the Code under
Treasury Regulations Section 1.410(b)-7.  The provisions of this Subsection
6A.2.1 shall not only be effective as of the Effective Amendment Date but shall
also, for each Prior Plan that was in effect on January 1, 2006, be effective as
of January 1, 2006 with respect to Plan Years beginning on or after such date. 

6A.2.2  For purposes of determining if the Average Actual Contribution
Percentage limits of Section 6A.1 above are met for any Plan Year (for purposes
of this Subsection 6A.2.2, the “subject Plan Year”), the Plan may treat any
Pre-Tax Elective Savings Contributions and/or Roth Elective Savings
Contributions (as provided for in Article 5 above) which are made on behalf of
an Eligible Participant who is treated as a Non-Highly Compensated Employee for
purposes of determining the Average Actual Deferral Percentage of the Non-Highly
Compensated Employees for the subject Plan Year or the immediately preceding
Plan Year (whichever of such Plan Years is used to determine such percentage for
purposes of the limits of Section 6A.1 which apply to the subject Plan Year) as
being Matching Contributions of such Eligible Participant for such Plan Year to
the extent the treatment of such Pre-Tax Elective Savings Contributions and/or
Roth Elective Savings Contributions as Matching Contributions is helpful in
meeting the limits of Section 6A.1 above for the subject Plan Year, provided
that (i) the limits of Section 5A.1 above are still met for the subject Plan
Year even if the Pre-Tax Elective Savings Contributions and/or Roth Elective
Savings Contributions being treated as Matching Contributions hereunder are
disregarded for purposes of meeting such limits and (ii) the Plan Year for which
the Average Actual Deferral Percentage of the Non-Highly Compensated Employees
for the subject Plan Year is determined for purposes of applying the Average
Actual Deferral Percentage limits of Section 5A.1 above for the subject Plan
Year (which Plan Year may be the subject Plan Year or the immediately preceding
Plan Year) is the same Plan Year for which the Average Actual Contribution
Percentage of the Non-Highly Compensated Employees is determined for purposes of
applying the Average Actual Contribution Percentage limits of Section 6A.1 above
for the subject Plan Year.  The provisions of this Subsection 6A.2.2 shall not
only be effective as of the Effective Amendment Date but shall also, for each
Prior Plan that was in effect on January 1, 2006, be effective as of January 1,
2006 with respect to Plan Years beginning on or after such date. 

6A.2.3 To be counted in determining whether the Average Actual Contribution
Percentage limits are met for any Plan Year, any Matching Contributions,
After-Tax Savings Contributions, Pre-Tax Elective Savings Contributions, or Roth
Elective Savings Contributions must be paid to the Trust before the end of the
Plan Year which next follows the Plan Year to which such contributions relate.

6A.2.4 Notwithstanding any other provisions herein to the contrary, any Matching
Contributions which are forfeited under Subsection 5A.3.4 above (or Subsection
5B.2.3 above) by reason of relating to Excess Contributions described in Article
5A above (or an excess deferral described in Article 5B above) which are (or is)
distributed to an Eligible Participant shall not be taken into account in
determining the Eligible Participant’s Actual Contribution Percentage for any
Plan Year or considered as Matching Contributions for any other purpose under
this Article 6A.

6A.2.5 For purposes of this Article 6A, Matching Contributions or After-Tax
Savings Contributions are treated as being made on behalf of an Eligible
Participant “for a Plan Year” if such contributions are allocated to an Account
of the Eligible Participant by reason of Basic Savings Contributions which
relate to Pay Days of the Eligible Participant which fall in such Plan Year.

6A.3    Distribution or Forfeiture of Excess Aggregate Contributions.  Subject
to the provisions of this Section 6A.3 but notwithstanding any other provision
of the Plan to the contrary, any Excess Aggregate Contributions applicable to
any Plan Year which begins after the Effective Amendment Date (for purposes of
this Section 6A.3, the “subject Plan Year”) shall be distributed no later than
the last day of the immediately following Plan Year to Eligible Participants who
were Highly Compensated Employees for the subject Plan Year or forfeited no
later than as of the last day of such immediately following Plan Year, in
accordance with the following subsections of this Section 6A.3.  (Such Excess
Aggregate Contributions shall still be treated as part of the annual addition,
as defined in Subsection 7A.2.1(a) below, for the subject Plan Year.) 

6A.3.1 For purposes of this Section 6A.3 and the other provisions of the Plan,
“Excess Aggregate Contributions” for the subject Plan Year means the amount (if
any) by which the aggregate sum of Matching Contributions and After-Tax Savings
Contributions paid to the Trust for the subject Plan Year on behalf of Eligible
Participants who are Highly Compensated Employees for the subject Plan Year
exceeds the maximum amount of such Matching Contributions and After-Tax Savings
Contributions which could have been made and still have satisfied one of the
limitations set forth in Section 6A.1 above for the subject Plan Year. 

6A.3.2 The Excess Aggregate Contributions for the subject Plan Year shall be
determined, and applied to Eligible Participants who are Highly Compensated
Employees for the subject Plan Year for distribution purposes, in accordance
with the methods described in paragraphs (a) and (b) of this Subsection 6A.3.2.

(a)        The total amount of Excess Aggregate Contributions for the subject
Plan Year shall be deemed to be the sum of the Excess Aggregate Contributions
which are determined to apply to each Eligible Participant who is a Highly
Compensated Employee for the subject Plan Year under the leveling method which
is described in this paragraph (a).  Under this leveling method, the Actual
Contribution Percentage of the Highly Compensated Employee(s) with the highest
Actual Contribution Percentage for the subject Plan Year is reduced to the
extent required to enable one of the applicable limitations set forth in Section
6A.1 above to be satisfied for the subject Plan Year or to cause such Actual
Contribution Percentage to equal the Actual Contribution Percentage of the
Highly Compensated Employee(s) with the next highest Actual Contribution
Percentage for the subject Plan Year, whichever comes first.  This process is
repeated as necessary until one of the applicable limitations set forth in
Section 6A.1 above is satisfied for the subject Plan Year.  For each Highly
Compensated Employee, his or her amount of Excess Aggregate Contributions for
the subject Plan Year under this leveling method is equal to: (i) the total of
the After-Tax Savings Contributions and Matching Contributions paid to the Trust
for the subject Plan Year on his or her behalf (determined before the
application of this leveling method), less (ii) the amount determined by
multiplying the Highly Compensated Employee’s Actual Contribution Percentage for
the subject Plan Year (determined after the application of this leveling method)
by his or her ACP Compensation for the subject Plan Year.  In no event shall the
Excess Aggregate Contributions which is determined to apply to a Highly
Compensated Employee for the subject Plan Year under this leveling method exceed
the total of the After-Tax Savings Contributions and Matching Contributions paid
to the Trust on his or her behalf for the subject Plan Year (determined before
application of this leveling method).  However, the leveling method described in
this paragraph (a) is used only to determine the total sum of Excess Aggregate
Contributions for the subject Plan Year and is not used to determine the portion
of such total sum of Excess Aggregate Contributions which will be distributed to
any Eligible Participant who is a Highly Compensated Employee for the subject
Plan Year or forfeited from such Highly Compensated Employee’s Accounts;
instead, the method for determining the portion of such Excess Aggregate
Contributions which will be distributed to each such Highly Compensated Employee
or forfeited from such Highly Compensated Employee’s Accounts is described in
paragraph (b) below.

(b)        The portion of the total sum of Excess Aggregate Contributions for
the subject Plan Year which will be distributed to any Eligible Participant who
is a Highly Compensated Employee for the subject Plan Year or forfeited from
such Highly Compensated Employee’s Accounts shall be determined under the dollar
amount reduction method described in this paragraph (b).  Under this dollar
amount reduction method, the dollar amount of the After-Tax Savings
Contributions and Matching Contributions made to the Trust for the subject Plan
Year on behalf of the Highly Compensated Employee(s) with the highest dollar
amount of After-Tax Savings Contributions and Matching Contributions for the
subject Plan Year is reduced to the extent required to equal the dollar amount
of the After-Tax Savings Contributions and Matching Contributions made to the
Trust for the subject Plan Year on behalf of the Highly Compensated Employee(s)
with the next highest dollar amount of After-Tax Savings Contributions and
Matching Contributions for the subject Plan Year or to cause the total dollar
amount of the reductions in After-Tax Savings Contributions and Matching
Contributions for the subject Plan Year under this dollar amount reduction
method to equal the total sum of the Excess Aggregate Contributions for the
subject Plan Year (as determined under the leveling method described in
paragraph (a) above), whichever comes first.  This process is repeated as
necessary until the total dollar amount of the reductions in After-Tax Savings
Contributions and Matching Contributions for the subject Plan Year equals the
total sum of the Excess Aggregate Contributions for the subject Plan Year (as
determined under the leveling method described in paragraph (a) above).  For
each Highly Compensated Employee, his or her portion of the total sum of the
Excess Aggregate Contributions for the subject Plan Year which will be
distributed to him or her or forfeited from his or her Accounts is equal to the
total dollar sum of the reductions made in his or her After-Tax Savings
Contributions and Matching Contributions for the subject Plan Year under this
dollar amount reduction method.

6A.3.3 Excess Aggregate Contributions applicable to an Eligible Participant for
the subject Plan Year under the dollar amount reduction method described in
Subsection 6A.3.2(b) above shall be deemed composed of certain types of
contributions made to the Plan on behalf of such Eligible Participant for the
subject Plan Year and shall be, together with Trust income (or loss) allocable
thereto in accordance with Subsection 6A.3.4 below, distributed or forfeited in
the following order of steps:

(a)        Step 1:  First, such Excess Aggregate Contributions shall be deemed
composed of After-Tax Savings Contributions which are treated as Additional
Savings Contributions for the subject Plan Year.  The Excess Aggregate
Contributions described in this first step shall be distributed to the Eligible
Participant;

(b)        Step 2:  Second, only to the extent still necessary after the above
step, such Excess Aggregate Contributions shall be deemed composed of After-Tax
Savings Contributions which are treated as Basic Savings Contributions for the
subject Plan Year and the corresponding amount of Matching Contributions for the
subject Plan Year which are made or allocated by reason of or with respect to
such After-Tax Savings Contributions.  The Excess Aggregate Contributions
described in this second step which are deemed to be composed of After-Tax
Savings Contributions shall be distributed to the Eligible Participant.  A
portion of the Excess Aggregate Contributions described in this second step
which are deemed to be composed of Matching Contributions, which portion is
equal to the amount of such Excess Aggregate Contributions multiplied by the
vested percentage which applies under this Plan (as of the day the Committee
takes the steps outlined in this Subsection 6A.3.3) to the part of the
Participant’s Matching Account to which such Excess Aggregate Contributions
would otherwise be allocated but for the provisions of this Article 6A, shall be
distributed to the Eligible Participant.  The remaining portion of the Excess
Aggregate Contributions described in this second step which are deemed to be
composed of Matching Contributions shall be forfeited as of the day the
Committee takes the steps outlined in this Subsection 6A.3.3.  This second step
shall not apply if the subject Plan Year begins on or after January 1, 2009,
however; and

(c)        Step 3:  Third, only to the extent still necessary after the above
two steps, such Excess Aggregate Contributions shall be deemed composed of
Matching Contributions for the subject Plan Year which were made or allocated by
reason of or with respect to Pre-Tax Elective Savings Contributions and Roth
Elective Savings Contributions which are treated as Basic Savings Contributions
for the subject Plan Year.  A portion of the Excess Aggregate Contributions
described in this third step, which portion is equal to the amount of such
Excess Aggregate Contributions multiplied by the vested percentage which applies
under this Plan (as of the day the Committee takes the steps outlined in this
Subsection 6A.3.3) to the part of the Participant’s Matching Account to which
such Excess Aggregate Contributions would otherwise be allocated but for the
provisions of this Article 6A, shall be distributed to the Eligible
Participant.  The remaining portion of the Excess Aggregate Contributions
described in this third step shall be forfeited as of the day the Committee
takes the steps outlined in this Subsection 6A.3.3.

6A.3.4 Any distribution or forfeiture of any portion of Excess Aggregate
Contributions which apply to the subject Plan Year and to an Eligible
Participant under the provisions of Subsections 6A.3.2(c) and 6A.3.3 above shall
be adjusted upward for the Trust’s income allocable thereto (or downward for the
Trust’s loss allocable thereto) for the subject Plan Year and, when the subject
Plan Year begins prior to January 1, 2008, for the gap period that applies to
the subject Plan Year, as determined under this Subsection 6A.3.4.  For purposes
of this Section 6A.3.4, the “gap period” that applies to the subject Plan Year
(when the subject Plan Year begins prior to January 1, 2008) refers to the
period after the close of the subject Plan Year and prior to the distribution or
forfeiture.  The provisions of this Subsection 6A.3.4 shall not only be
effective as of the Effective Amendment Date but shall also, for each Prior Plan
that was in effect on January 1, 2002, be effective as of January 1, 2002 with
respect to Plan Years beginning on or after such date. 

(a)        For purposes hereof, the Trust’s income (or loss) allocable to any
such Excess Aggregate Contributions for the subject Plan Year, and for the gap
period that applies to the subject Plan Year (when the subject Plan Year begins
prior to January 1, 2008), and applied to an Eligible Participant for
distribution or forfeiture purposes which is composed of a certain type of
contribution (e.g., After-Tax Savings Contributions or Matching Contributions)
shall be determined under any reasonable method that is adopted by the Committee
for this purpose.  Such method shall be used consistently for all Participants
and for all corrective distributions or forfeitures made under the Plan for the
subject Plan Year, shall not violate the requirements of Code Section 401(a)(4),
and shall be a method that is reasonably consistent with the method used by the
Plan for allocating income and losses to Participants’ Accounts for the subject
Plan Year.  The method adopted by the Committee to determine the Trust’s income
(or loss) allocable to any Excess Aggregate Contributions applicable to the
subject Plan Year shall not be treated as other than a reasonable method merely
because the Trust’s income (or loss) allocable to such Excess Aggregate
Contributions is determined on a date no more than seven days before the
distribution or forfeiture of such contributions.

(b)        In this regard, if the Matching Contributions that apply to the
subject Plan Year are not made to the Plan until after the end of the subject
Plan Year, then the method of allocating Trust income (or loss) to the portion
of any Excess Aggregate Contributions for the subject Plan Year which reflects
Matching Contributions that is adopted by the Committee does not have to
allocate any Trust income (or loss) to such Excess Aggregate Contribution
portion for the subject Plan Year.  Such method shall, however, generally
allocate some Trust income (or loss) to such Excess Aggregate Contribution
portion for the gap period that applies to the subject Plan Year when the
subject Plan Year begins prior to January 1, 2008.

6A.3.5 If the entire balance of the portion of an Eligible Participant’s
Accounts which is attributable to a certain type of contribution (e.g.,
After-Tax Savings Contributions or Matching Contributions) is distributed to the
Eligible Participant or forfeited prior to when a distribution and/or forfeiture
of Excess Aggregate Contributions is to be made for the subject Plan Year (and
no balance remains in that portion of his or her Accounts when such Excess
Aggregate Contribution distribution and/or forfeiture is to be made), then such
prior distribution or forfeiture shall be deemed for all purposes of this Plan
as a distribution or forfeiture under this Section 6A.3 of Excess Aggregate
Contributions applicable to the Eligible Participant for the subject Plan Year
(and Trust income or loss allocable thereto) to the extent Excess Aggregate
Contributions composed of such type of contribution (and allocable Trust income
or losses) would otherwise have been required to be distributed to the Eligible
Participant or forfeited under this Section 6A.3.

6A.3.6 Notwithstanding any other provision of the Plan to the contrary, the
limitations set forth in Section 6A.1 above shall be deemed met for the subject
Plan Year if the Excess Aggregate Contributions for the subject Plan Year are
distributed or forfeited in accordance with the foregoing provisions of this
Section 6A.3.

6A.3.7 If any Excess Aggregate Contributions are distributed to the appropriate
Eligible Participants or forfeited more than 2-1/2 months after the last day of
the subject Plan Year, an excise tax shall be imposed under Code Section 4979 on
the Employer in an amount generally equal to 10% of such Excess Aggregate
Contributions (unadjusted for income or loss allocable thereto).

6A.4    Definitions for Average Actual Contribution Percentage Limits.  For
purposes of the limits set forth in this Article 6A, the definitions set forth
in the following subsections of this Section 6A.4 shall apply.

6A.4.1 “Average Actual Contribution Percentage” for any Plan Year means: (i)
with respect to the Highly Compensated Employees, the average (to the nearest
one-hundredth of a percent) of the Actual Contribution Percentages of the
Eligible Participants who are Highly Compensated Employees for such Plan Year;
and (ii) with respect to the Non-Highly Compensated Employees, the average (to
the nearest one-hundredth of a percent) of the Actual Contribution Percentages
of the Eligible Participants who are Non-Highly Compensated Employees for such
Plan Year.

6A.4.2 “Actual Contribution Percentage” for any Plan Year means, with respect to
any person who is an Eligible Participant for such Plan Year, the ratio,
expressed as a percentage to the nearest one-hundredth of a percent, of the
Matching Contributions and After-Tax Savings Contributions made on behalf of the
Eligible Participant for such Plan Year to the ACP Test Compensation of the
Eligible Participant for such Plan Year.  The Actual Contribution Percentage of
a person who is an Eligible Participant for such Plan Year but who does not have
any Matching Contributions or After-Tax Savings Contributions made on his or her
behalf for such Plan Year is 0%.

6A.4.3 “ACP Compensation” means, with respect to any person who is an Eligible
Participant and for any Plan Year, the Eligible Participant’s Compensation
received for services as a Covered Employee during such entire Plan Year
(regardless of whether he or she is a Participant for the entire Plan Year or
for only part but not all of such Plan Year).

6A.4.4 “Average Actual Deferral Percentage,” “Actual Deferral Percentage,” and
“Eligible Participant” shall have the same meanings as are set forth in Section
5A.4 above, and “Excess Contributions” shall have the same meaning as is set
forth in Section 5A.3 above.

6A.5    Disaggregating Portions of Plan.  The provisions of Sections 6A.1
through 6A.4 above shall be applied only for the portion of this Plan which
covers Participants who are not collectively bargained employees and as if such
portion were a separate plan.  For purposes hereof, a “collectively bargained
employee” is an Employee who is included in a unit of employees covered by a
collective bargaining agreement between employee representatives and the
Employer, provided retirement benefits were the subject of good faith bargaining
between such employee representatives and the Employer. 

6A.6    Multiple Use Test Not Applicable.  The multiple use test described in
Treasury Regulations Section 1.401(m)-2 as in effect on December 31, 2001 shall
not apply under the Plan.  The provisions of this Section 6A.6 shall not only be
effective as of the Effective Amendment Date but also shall, for each Prior Plan
that was in effect on January 1, 2002, be effective as of January 1, 2002 with
respect to Plan Years beginning on or after such date. 

6A.7    Special Rule for 2008 Plan Year.  Notwithstanding any other provision of
the Plan to the contrary, for the Plan Year that ends on December 31, 2008, the
foregoing sections of this Article 6A shall be applied as if the Macy’s
Immediate Prior Plan as in effect from January 1, 2008 through August 31, 2008,
the May Profit Sharing Plan as in effect from January 1, 2008 through August 31,
2008, and this Plan as in effect from the Effective Amendment Date through
December 31, 2008 were one “combined” plan and that all of the foregoing
sections of this Article 6A apply to such “combined” plan for the entire Plan
Year ending December 31, 2008. 

 


ARTICLE 7

ACCOUNTS AND THEIR ALLOCATIONS AND VESTING

7.1       Savings Accounts and Allocation of Savings Contributions Thereto.

7.1.1    The Committee shall establish and maintain a separate bookkeeping
account, called herein a “Savings Account,” for each Participant.  Except as
otherwise provided in the Plan, the Committee shall allocate to a Participant’s
Savings Account all Savings Contributions made on or after the Effective
Amendment Date to the Trust on behalf of the Participant as soon as
administratively practical after they are contributed to the Trust.

7.1.2    In addition, any and all amounts which were (i) attributable to
contributions made under any Prior Plan by or at the election of a Participant
prior to the Effective Amendment Date (not including matching-type
contributions) and (ii) credited or required to be credited to the Participant’s
account under a Prior Plan shall be deemed to have been allocated to the
Participant’s Savings Account at the time they were or were to be first actually
credited to the Participant’s account pursuant to a Prior Plan.  Further, any
and all amounts transferred to this Plan on behalf of a Participant from another
plan qualified under Section 401(a) of the Code on or after the Effective
Amendment Date shall, to the extent such amounts reflect amounts which were
contributed to such other plan by or at the election of the Participant (not
including matching-type contributions), be deemed to be allocated to the
Participant’s Savings Account as of the date of such transfer.

7.1.3    The Committee shall keep records, to the extent necessary to administer
this Plan properly under the other provisions of the Plan and under the
applicable provisions of the Code, showing the portion of a Participant’s
Savings Account which is attributable to each different type of contribution
reflected in it, e.g., Pre-Tax Elective Savings Contributions, Roth Elective
Savings Contributions, or After-Tax Savings Contributions. 

(a)        In this regard, to the extent any amounts allocated to a
Participant’s Savings Account under this Plan reflect contributions made under a
Prior Plan or any other plan at the election of the Participant, such amounts
shall be deemed to reflect Pre-Tax Savings Contributions for purposes of this
Plan to the extent such amounts were made under such Prior Plan or other plan on
a “pre-tax” basis (i.e., prior to the Participant being deemed in receipt of
such amounts for Federal income tax purposes), shall be deemed to reflect Roth
Elective Savings Contributions for purposes of this Plan to the extent such
contributions were treated as designated Roth contributions made under Code
Section 402A by such Prior Plan or other plan, and shall be deemed to reflect
After-Tax Savings Contributions for purposes of this Plan to the extent such
amounts were made under such Prior Plan or other plan on an “after-tax” basis
(i.e., after the Participant was deemed in receipt of such amounts for Federal
income tax purposes) but not as designated Roth contributions. 

(b)        Further, to the extent any amounts allocated to a Participant’s
Savings Account under this Plan reflect contributions made under any Prior Plan
or other plan at the election of the Participant (not including matching-type
contributions), such amounts shall be deemed to reflect Basic Savings
Contributions for purposes of this Plan to the extent employer matching
contributions were made by reason of such amounts under such Prior Plan or other
plan and shall be deemed to reflect Additional Savings Contributions for
purposes of this Plan to the extent no such employer matching contributions were
made by reason of such amounts under such Prior Plan or other plan.

7.2       Matching Accounts and Allocation of Matching Contributions Thereto.

7.2.1    The Committee shall establish and maintain a separate bookkeeping
account, called herein a “Matching Account,” for each Participant.  Except as
otherwise provided in the Plan, the Committee shall allocate all Matching
Contributions made to the Trust for any Plan Year which ends after the Effective
Amendment Date among the Matching Accounts of all Participants who are Match
Eligible Participants for such Plan Year (as such Participants are determined
under the provisions of Subsection 7.2.2 below), in accordance with the
allocation method described in Subsection 7.2.2 below, as of the last day of
such Plan Year or as soon as administratively practical after such contributions
are made to the Trust, whichever is later.

7.2.2    For purposes of this Section 7.2 and all other provisions of the Plan,
and except as is provided in the immediately following sentence, a Participant
shall be deemed to be a “Match Eligible Participant” for a Plan Year which ends
after the Effective Amendment Date if (i) he or she made Basic Savings
Contributions for such Plan Year, (ii) he or she is a Covered Employee on the
last day of such Plan Year, and (iii) he or she made during such Plan Year no
withdrawal of Basic Savings Contributions for such Plan Year from his or her
Savings Account.  Notwithstanding the foregoing, if a Participant participated
in the May Profit Sharing Plan at any time in the period from January 1, 2008
through August 31, 2008, then he or she shall be deemed a Match Eligible
Participant for the Plan Year ending December 31, 2008 if (i) he or she made
Basic Savings Contributions for such Plan Year and (ii) either (A) he or she is
a Covered Employee on December 31, 2008 or (B) he or she ceased or ceases to be
an Employee during such Plan Year because of his or her death, because of his or
her Total Disability, after he or she has attained at least age 65, or after he
or she both attained at least age 55 and completed at least five years of
Vesting Service. 

7.2.3    The Matching Contributions made to the Trust for any Plan Year which
ends after the Effective Amendment Date (for purposes of this Subsection 7.2.3,
the “subject Plan Year”) shall be allocated among the Matching Accounts of the
Participants who are Match Eligible Participants for the subject Plan Year (for
purposes of this Subsection 7.2.3, the “Eligible Participants”) in accordance
with the following paragraphs of this Subsection 7.2.3.

(a)        The Matching Contributions made for the subject Plan Year by reason
of Section 6.1 above shall first be allocated among the Matching Accounts of the
Eligible Participants in proportion to each Eligible Participant’s Basic Savings
Contributions made for the subject Plan Year, until each Eligible Participant’s
Matching Account has been allocated 33-1/3% of the Eligible Participant’s Basic
Savings Contributions made for the subject Plan Year.

(b)        Subject to the provisions of subparagraphs (1) and (2) of this
paragraph (b), the portion of any Matching Contributions made for the subject
Plan Year that are not allocated in accordance with the provisions of paragraph
(a) above shall be allocated among the Matching Accounts of the Eligible
Participants in proportion to each Eligible Participant’s Adjusted Basic Savings
Contributions made for the subject Plan Year.

(1)        Notwithstanding the foregoing provisions of this paragraph (b), no
Eligible Participant’s Matching Account shall be allocated an amount for the
subject Plan Year under this paragraph (b) to the extent that such amount would
cause the Eligible Participant’s Matching Account to be allocated in the
aggregate under paragraphs (a) and (b) of this Subsection 7.2.3 more than 100%
of the Basic Savings Contributions made for the subject Plan Year by or for such
Eligible Participant.

(2)        Also notwithstanding the foregoing provisions of this paragraph (b),
if the subject Plan Year is the Plan Year ending December 31, 2008, then the
Matching Account of any Eligible Participant who participated in the May Profit
Sharing Plan at any time in the period from January 1, 2008 through August 31,
2008, and who withdrew during such period any Basic Savings Contributions for
such Plan Year or any earlier Plan Year from his or her Savings Account, shall
be allocated for such Plan Year only 50% of the amount that would otherwise be
allocated to such Matching Account for such Plan Year under the foregoing
provisions of this paragraph (b). 

(3)        To the extent the amounts otherwise to be allocated to any Eligible
Participants’ Matching Accounts under this paragraph (b) are limited by reason
of subparagraphs (1) and (2) of this paragraph (b), the sum by which such
amounts are so limited (for purposes of this subparagraph (3), the “reallocable
sum”) shall be allocated among the Matching Accounts of the remaining Eligible
Participants (for whom the amounts otherwise to be allocated to their Matching
Accounts under this paragraph (b) are not limited by reason of subparagraphs (1)
and (2) of this paragraph (b)) in proportion to each such remaining Eligible
Participant’s Adjusted Savings Contributions made for the subject Plan Year.

(c)        For purposes of paragraph (b) above, an Eligible Participant’s
“Adjusted Basic Savings Contributions” for the subject Plan Year means: (i) 100%
of the Basic Savings Contributions made for the subject Plan Year on behalf of
the Eligible Participant if he or she has completed less than 15 years of
Vesting Service by the start of the subject Plan Year; or (ii) 150% of the Basic
Savings Contributions made for the subject Plan Year on behalf of the Eligible
Participant if he or she has completed 15 or more years of Vesting Service by
the start of the subject Plan Year.

7.2.4    In addition, any and all amounts which were (i) attributable to
contributions made by the Employer under the prior matching contribution or
employee stock ownership portions of a Prior Plan for a Participant prior to the
Effective Amendment Date and (ii) credited to the Participant’s account under a
Prior Plan immediately before the Effective Amendment Date shall be deemed to
have been allocated to the Participant’s Matching Account at the time they were
first actually credited to the Participant’s account under a Prior Plan. 
Further, any and all amounts transferred to this Plan on behalf of a Participant
from another plan qualified under Section 401(a) of the Code on or after the
Effective Amendment Date shall, to the extent such amounts reflect amounts which
were contributed under the matching contribution or employee stock ownership
portions of such other plan, be deemed to be allocated to the Participant’s
Matching Account as of the date of such transfer.

7.2.5    The Committee shall keep records, to the extent necessary to administer
this Plan properly under the other provisions of the Plan and under the
applicable provisions of the Code, showing the portion of a Participant’s
Matching Account which is attributable to each different type of contribution
reflected in it.

7.3       Rollover Accounts and Allocation of Rollover Contribution Thereto. 
The Committee shall establish and maintain a separate bookkeeping account,
called herein a “Rollover Account,” for each Participant who makes a Rollover
Contribution to the Plan.  Except as otherwise provided in the Plan, the
Committee shall allocate to a Participant’s Rollover Account any Rollover
Contribution made on or after the Effective Amendment Date to the Trust on
behalf of the Participant as soon as administratively practical after it is
contributed to the Trust.  In addition, any and all amounts which were (i)
attributable a Participant’s contributions made prior to the Effective Amendment
Date that were classified as rollover contributions under a Prior Plan and (ii)
credited to the Participant’s account under a Prior Plan immediately before the
Effective Amendment Date shall be deemed to have been allocated to the
Participant’s Rollover Account at the time they were first actually credited to
the Participant’s account under a Prior Plan.  The Committee shall keep records,
to the extent necessary to administer this Plan properly under the other
provisions of the Plan and under the applicable provisions of the Code, showing
the portion of a Participant’s Rollover Account which is attributable to each
different type of contribution reflected in it (e.g., pre-tax contributions,
Roth designated contributions, or after-tax contributions). 

7.4       Retirement Income Accounts.  The Committee shall establish and
maintain a separate bookkeeping account, called herein a “Retirement Income
Account,” for each Participant for whom amounts are allocable to such account
under the provisions of this Section 7.4.  Any and all amounts which were (i)
attributable to contributions made by the Employer under the regular profit
sharing contribution portion of a Prior Plan prior to the Effective Amendment
Date and (ii) credited to the Participant’s account under a Prior Plan
immediately prior to the Effective Amendment Date shall be deemed to have been
allocated to the Participant’s Retirement Income Account at the time they were
first actually credited to the Participant’s account under a Prior Plan. 
Further, any and all amounts transferred to this Plan on behalf of a Participant
from another plan qualified under Section 401(a) of the Code on or after the
Effective Amendment Date shall, to the extent such amounts reflect amounts which
were contributed under a regular profit sharing portion of such other plan, be
deemed to be allocated to the Participant’s Retirement Income Account as of the
date of such transfer.  For purposes hereof, a “regular profit sharing portion”
of a Prior Plan or other plan refers to the part of any profit sharing plan
which is not attributable to contributions made by or at the election of a
participant, to matching contributions made with respect to such
participant-elected contributions, or to contributions made under an employee
stock ownership plan feature.  The Committee shall keep records, to the extent
necessary to administer this Plan properly under the other provisions of the
Plan and under the applicable provisions of the Code, showing the portion of a
Participant’s Retirement Income Account which is attributable to contributions
of each different plan reflected in it.

7.5       Allocation of Forfeitures.  Any forfeitures from Accounts arising
under any of the provisions of the Plan during any Plan Year shall be allocated
to other Accounts pursuant to and in accordance with Section 9.5 below.

7.6       Maximum Annual Addition to Accounts.  A Participant’s Accounts held
under the Plan shall be subject to the maximum annual addition limits of Article
7A below.

7.7       Investment of Accounts.  A Participant’s Accounts held under the Plan
shall be invested in accordance with Article 7B below.

7.8       Allocation of Income and Losses of Investment Funds to Accounts.

7.8.1    Each Investment Fund shall be valued at its fair market value on a
daily basis by the Trustee (or any other party designated for this purpose by
the Committee).  Each Account which has amounts allocable thereto invested at
least in part in any such Investment Fund shall be credited with the income of
such Investment Fund, and charged with its losses, by any reasonable accounting
method approved by the Committee for this purpose.  For purposes of the Plan,
any income of any such Investment Fund is deemed to include all income and
realized and unrealized gains of such Investment Fund; similarly, for purposes
of this Plan, any losses of an Investment Fund are deemed to include all
expenses and realized and unrealized losses of the Investment Fund.

7.8.2    As is indicated before in the Plan, the Committee shall keep records,
to the extent necessary to administer this Plan properly under the other
provisions of this Plan and under the applicable provisions of the Code, showing
the portion of each Account which is attributable to each different type of
contribution or to contributions under each different plan applicable to such
Account.  In general, a pro rata portion of any income or losses of an
Investment Fund which is allocated under the foregoing provisions of this
Section 7.8 to an Account shall, when appropriate, be further allocated to any
portion of such Account for which a separate record is being maintained by the
Committee.  As a result, any reference in the provisions of the Plan to a
portion of a Participant’s Account which is attributable to a specific type of
contribution or to contributions previously made under a specific plan shall be
deemed to be referring to the balance of the portion of such Account which
reflects not only such specific type of contribution or contributions previously
made under such specific plan allocated to such Account but also the income or
losses allocated to such Account by reason of such specific type of contribution
or contributions previously made under such specific plan.

7.8.3    Further, when the investment of two or more Accounts in the available
Investment Funds is determined on an aggregate basis by a Participant under
later provisions of the Plan, the Committee shall keep records, to the extent
necessary to administer this Plan under the applicable provisions of this Plan
and under the applicable provisions of the Code, showing the interest of each
such Account in each such Investment Fund.  In general, when the investment of
two or more Accounts in the available Investment Funds is determined on an
aggregate basis, each such Account will be considered to be invested in a pro
rata portion of each different Investment Fund investment made on such aggregate
basis.

7.9       Loans to Participants.  Notwithstanding any other provision of the
Plan to the contrary, loans shall be made to Participants in accordance with the
following subsections of this Section 7.9.

7.9.1    Subject to the following subsections of this Section 7.9, a Participant
may request a loan be made to him or her from the Plan in accordance with the
provisions of this Section 7.9.  The Committee shall approve or deny any request
for a loan under the following subsections of this Section 7.9.  The Trust shall
provide any requested loan approved by the Committee.

7.9.2    Only one loan made under the Plan to a Participant may be outstanding
at any point in time.  As a result, no loan shall be granted to a Participant
under the Plan unless any prior loan made by the Plan to the Participant has
been fully paid by the Participant prior to the date that the new loan is made. 
In this regard, any loan made by the Plan to a Participant may not be used to
pay off a prior outstanding loan made by the Plan to such a Participant.

7.9.3    The amount of any loan made under the Plan to a Participant may not be
less than $500 and may not exceed the lesser of: (i) $50,000 (reduced by the
highest outstanding balance of loans made from the Plan to the Participant
during the one year period ending on the day before the date of the loan); or
(ii) 50% of the portions of the Participant’s Accounts in which the Participant
is then vested under the other provisions of the Plan.

7.9.4    Each loan made to a Participant from the Plan shall bear a rate of
interest for the entire term of the loan equal to a rate or rates to be
determined by the Committee and to be generally based on the interest rate or
rates used on commercial loans which are comparable in risk and return to the
subject loan at the time the loan is made.

7.9.5    Each loan made to a Participant from the Plan shall be adequately
secured by a portion of the Participant’s Accounts under the Plan, up to but not
in excess of 50% of the vested portion of the Participant’s Accounts under the
Plan, with such specific portion being determined by the Committee.  Also, the
Committee may require that the loan be paid by means of payroll deductions to
the extent feasible and that the Participant agree to give the Employer the
right to deduct from the Participant’s salary or wages as payable the amounts
necessary to make payments to the Plan on such loan and the right to forward
such amounts to the Trust on behalf of the Participant as payments on such loan
are due.

7.9.6    The term of any loan made to a Participant from the Plan shall not
extend beyond five years.  Further, the term of any loan made to a Participant
from the Plan shall not be less than one year.  In this regard, in limited
situations permitted under procedures adopted by the Committee when the term of
the loan made to a Participant from the Plan is short enough that each required
loan payment is very small, the Committee may permit the term of such loan to be
extended at the request of the Participant and the required loan payments for
the remainder of the loan’s amended term shall be reamortized accordingly,
provided that the term of such loan may not extend beyond five years from the
original date on which the loan is made.  Such extension of the loan’s term
shall not be deemed to constitute a new loan for purposes of the Plan.

7.9.7    Payments of principal and interest on any loan made to a Participant
from the Plan shall be made according to a definite payment schedule, which
generally shall call for payments each payroll period but in no event shall call
for payments to be made on a basis slower than on a quarterly basis.

7.9.8    The entire unpaid balance of any loan made to a Participant under the
Plan and all accrued interest under the loan shall become immediately due and
payable without notice or demand, and in default, upon the occurrence of either
of the following: (i) the failure to make any payment of principal or interest
on the loan or any other payment required under the loan by the date it is due
(and within any grace period permitted under the written loan policy of the
Committee referred in the following subsections of this Section 7.9); or (ii)
the date on which the Plan pursuant to its terms otherwise begins distributing
any part of the Participant’s vested Accounts under the Plan (or, if earlier,
the expiration of any grace period set forth in the written loan policy of the
Committee referred to in the following subsections of this Section 7.9 which
begins on the first date by which the Plan pursuant to its terms could otherwise
begin distributing the Participant’s entire vested Accounts under the Plan if
applicable requests and consents were given for such distribution).

7.9.9    In the event of a default on any loan made to a Participant from the
Plan, foreclosure on the loan and the attachment of the security under the loan
by the Plan shall be made when, but not until, an event occurs which, under the
other terms of the Plan, would otherwise allow the complete distribution of the
Participant’s vested Accounts under the Plan (if all applicable requests and
consents were given for such distribution).  A foreclosure on the portion of the
Participant’s vested Accounts which are being used as security for the loan
shall be deemed to be an actual distribution of such portion of the
Participant’s Accounts at the time of such foreclosure.  However, any
outstanding loan balance plus accrued interest may be taxable upon such default
if required under the provisions of Section 72(p) of the Code, regardless of
whether or not the loan has been foreclosed and the security as to the loan has
been attached by the Plan.  Interest shall continue to accrue for Plan purposes
(but not necessarily for purposes of Section 72(p) of the Code) until a loan is
paid in full or until a distributable event occurs under the foregoing
provisions, regardless of the taxability of the loan.

7.9.10  Notwithstanding any of the foregoing provisions of this Section 7.9, no
loans may be made: (i) to a Participant who is not an Employee, except for a
Participant who is a party in interest (within the meaning of Section 3(14) of
ERISA) with respect to the Plan; (ii) to a beneficiary of a Participant under
the Plan; or (iii) to an alternate payee (as defined in ERISA Section 206(d)(3)
and Code Section 414(p)) who has an interest in the Plan pursuant to a qualified
domestic relations order (also as defined in ERISA Section 206(d)(3) and Code
Section 414(p)).  In the event a Participant who is not an Employee but who is a
party in interest with respect to the Plan requests a loan, the provisions of
this Section 7.9 shall apply to such loan, except that: (i) the Participant
shall be allowed to make each required payment under the loan in cash or by
check; and (ii) the loan shall not be in default merely because the Participant
has ceased to be an Employee (when he or she has not yet received his or her
entire vested Accounts under the Plan).

7.9.11  The expenses of originating and processing any loan, as determined by
the Committee, shall be charged to the Participant and shall have to be paid by
him or her to the Trust in order for the loan to be made.

7.9.12  A Participant shall be required to sign a promissory note and security
agreement and any other documents deemed necessary by the Committee to carry out
the terms of any loan made to the Participant from the Plan.

7.9.13  Unless otherwise provided by agreement between the Participant and the
Committee, the principal amount of any loan made by the Plan to the Participant
shall be charged, and the value of any payments made to the Plan on such loan
credited, (i) first to the portion of the Participant’s Savings Account which is
attributable to his or her Pre-Tax Elective Savings Contributions made under the
Plan; (ii) second, to the extent still necessary, to the portion of the
Participant’s Savings Account which is attributable to his or her Roth Elective
Savings Contributions made under the Plan; (iii) third, to the extent still
necessary, to the Participant’s Matching Account; (iv) fourth, to the extent
still necessary, to the Participant’s Retirement Income Account; (v) fifth, to
the extent still necessary, to the Participant’s Rollover Account; and (6)
sixth, to the extent still necessary, to the portion of the Participant’s
Savings Account which is attributable to his or her After-Tax Savings
Contributions made under the Plan.  Further, any payment on the loan shall, to
the extent it is credited to an Account of the Participant, be invested in the
Investment Fund or Funds in the same manner as new contributions to such Account
are being invested.  Notwithstanding any other provision of the Plan to the
contrary, any Account of a Participant shall not share in the other income and
losses of the Trust to the extent that the Account has been charged by reason of
a loan made pursuant to this Section 7.9; and no loan made to a Participant
under the Plan or payments thereon shall be charged or credited to the Accounts
of any other Participants.  Instead, for purposes of the Plan, any loan made to
a Participant shall be considered as a separate Investment Fund in which a
portion of the Participant’s Accounts is invested (and in which no other
Accounts are invested).

7.9.14  If any Participant who is requesting a loan from the Plan is married at
the time of the loan, then, to the extent such loan is being charged under
Subsection 7.9.13 above to his or her Retirement Income Account (and, if
applicable, the portion of any other Accounts that are attributable to the
Participant’s participation prior to the Effective Amendment Date in the David’s
Bridal, Inc. 401(k) Plan), a written consent of his or her spouse to the loan
shall be required to be made within the 180 day period ending on the effective
date of the loan.  Such written consent of his or her spouse must acknowledge
the effect on the Participant’s benefits under the Plan of such loan and be
witnessed by a notary public.

7.9.15  The Committee shall be the party responsible for administering the loan
program provided for under this Section 7.9.  The Committee shall provide for a
written loan policy which sets forth further and more detailed rules concerning
loans made to Participants under the Plan, provided that such written loan
policy is not inconsistent with any of the other provisions set forth in this
Section 7.9.  Such written loan policy shall include but not be limited to rules
concerning procedures for requesting and repaying loans, times when loans may be
paid, and any other matters required to be in such loan policy pursuant to the
provisions of Department of Labor Regulations Section 2550.408b-1.  Such loan
policy may also provide, but not be limited to, rules for granting a suspension
of required loan payments under the loan or any adjustment in the installments
as to the loan when a Participant is on a leave of absence without pay or at a
rate of pay (after income and employment tax withholding) that is less than the
amount of the installment payments otherwise required on the loan.  Any such
written loan policy shall be deemed a part of this Plan and incorporated by
reference herein.

7.10     Deduction of Benefit Payments, Forfeitures, and Withdrawals.  Any
benefit payment, forfeiture, or withdrawal made from the balance of an Account
of a Participant under the provisions of the Plan shall be deducted, as of the
date of such payment, forfeiture, or withdrawal, from such Account.  If such
Account is invested in more than one Investment Fund and such payment,
forfeiture, or withdrawal is of less than the entire balance in such Account,
then, except to the extent otherwise provided by accounting rules adopted by the
Committee, the value of the investment of such Account among the Investment
Funds will be reduced on a pro-rata basis (i.e., in the proportion that the
balance of such Account then invested in each Investment Fund bears to the total
balance of such Account then invested in all such Investment Funds) to reflect
the amount of such payment, forfeiture, or withdrawal.

7.11     Account Balances.  For purposes of the Plan, the balance or value of
any Account as of any specific date shall be deemed to be the net sum of amounts
allocated or credited to, and charged or deducted from, such Account on or
before such date under the provisions of the Plan.  No Participant, however,
shall acquire any right or interest in a specific asset of the Trust merely as a
result of any allocation provided for in the Plan, other than as expressly set
forth in the Plan.

7.12     Vested Rights.  A Participant shall be deemed vested in (i.e., have a
nonforfeitable right to) his or her Accounts (and the balances therein) only in
accordance with the following subsections of this Section 7.12. 

7.12.1  A Participant shall be fully vested at all times in his or her Savings
Account and any Rollover Account of his or hers.

7.12.2  Except as is otherwise provided in Subsection 7.12.5 below, a
Participant who was a participant in a Prior Plan (other than the May Profit
Sharing Plan) on or before March 31, 1997 and who was a Participant in a Prior
Plan on August 31, 2008 shall be fully vested at all times in any Matching
Account of his or hers.

7.12.3  Except as is otherwise provided in the following paragraphs of this
Subsection 7.12.3, a Participant who is not described in Subsection 7.12.2 above
shall have a vested interest in any Matching Account of his or hers as of any
specific date equal to a percentage (for purposes of this Subsection 7.12.3, the
“vested percentage”) of such Account, determined in accordance with the
immediately following schedule (based upon his or her years of Vesting Service
completed to the subject date):

Years of Vesting Service

Less than 2
2 but less than 3
3 but less than 4
4 but less than 5
5 but less than 6
6 or more

Vested Percentage

  0%
20%
40%
60%
80%
100%

 

(a)        Notwithstanding the foregoing provisions of this Subsection 7.12.3, a
Participant who is not described in Section 7.12.2 above shall be fully vested
in any Matching Account of his or hers if he or she attains his or her Normal
Retirement Age, incurs a Total Disability, or dies while, in any such case,
still an Employee.

(b)        In addition, and also notwithstanding the foregoing provisions of
this Subsection 7.12.3, a Participant who is not described in Subsection 7.12.2
above shall be fully vested in any Matching Account of his or hers if he or she
ceases to be an Employee by reason of the closing or sale (not including the
merger into any Affiliated Employer or into any division or facility of an
Affiliated Employer) of any Affiliated Employer (or any division or facility of
an Affiliated Employer) while he or she is employed by such Affiliated Employer
(or division or facility of such Affiliated Employer).

(c)        Further, and also notwithstanding the foregoing provisions of this
Subsection 7.12.3, a Participant who prior to the Effective Amendment Date was
eligible to participate in the May Profit Sharing Plan and had an account under
the May Profit Sharing Plan transferred to this Plan by reason of the merger of
the May Profit Sharing Plan into the Plan as of the Effective Amendment Date
(for purposes of this Subsection 7.12.3, a “Prior May Participant”) shall be
fully vested in any Matching Account of his or hers if he or she attains at
least age 65, or both attains at least 55 and completes at least five years of
Vesting Service, while in either case still an Employee. 

(d)        Also, and notwithstanding the foregoing provisions of this Subsection
7.12.3, if a Prior May Participant had been subject to special vesting
provisions under Section 7.2(e) of the May Profit Sharing Plan as in effect on
August 31, 2008 by reason of his or her prior participation in the Target
Corporation 401(k) Plan (for purposes of this paragraph (d) the “Target Plan”),
then the vested percentage that applies to the portion of such Participant’s
Matching Account that is attributable to his or her pre-Effective Amendment Date
participation in the May Profit Sharing Plan shall not be less than the vested
percentage that would apply to such Account portion under Section 7.2(e) of the
May Profit Sharing Plan as in effect on August 31, 2008 had such plan continued
without change (e.g., a vested percentage that is generally no less than 20%
beginning on such Participant’s eligibility date under the Target Plan, 40% on
such eligibility date plus one year, 70% on such eligibility date plus two
years, or 100% on such eligibility date plus three years or his or her death,
disability, or enlistment in the armed forces). 

The provisions of this Subsection 7.12.3 shall not only be effective as of the
Effective Amendment Date but shall also, for each Prior Plan that was in effect
on January 1, 2002, be effective as of January 1, 2002 with respect to each
participant in such Prior Plan who completes at least one hour of service (as
defined under such Prior Plan) on or after January 1, 2002. 

7.12.4  Except as is otherwise provided in Subsection 7.12.5 below, a
Participant shall be fully vested at all times in any Retirement Income Account
of his or hers.

7.12.5  Notwithstanding any of the provisions of Subsection 7.12.3 or 7.12.4
above, any Participant who fails to complete at least one Hour of Service on or
after the Effective Amendment Date shall have a vested interest in any Matching
Account and/or Retirement Income Account of his or hers to the extent, and only
to the extent, provided under each and any Prior Plan in which the amounts
reflected in such Account or Accounts were credited (in accordance with the
provisions of the Prior Plan as in effect at the time the Participant ceased to
be an employee for purposes of such Prior Plan).

7.13     Voting of Macy’s Common Shares Held in Investment Fund.  Any common
shares of Macy’s (for purposes of this Section 7.13, “Common Shares”) which are
held in the Macy’s Stock Fund shall be voted by the Trustee, on any matter on
which Common Shares have a vote (for purposes of this Section 7.13, the “subject
matter”), in the manner directed by the Participants pursuant to the following
subsections of this Section 7.13.

7.13.1  Each Participant who has any portion of his or her Accounts invested in
the Macy’s Stock Fund as of the record date used by Macy’s to determine the
Common Shares eligible to vote on the subject matter (for purposes of this
Section 7.13, the “subject record date”) may direct the Trustee as to how a
number of the Common Shares held in the Macy’s Stock Fund as of the subject
record date are to be voted on the subject matter.  The number of Common Shares
subject to the Participant’s direction shall be equal to the product produced by
multiplying the total number of Common Shares held in the Macy’s Stock Fund as
of the subject record date by a fraction.  Such fraction shall have a numerator
equal to the value of the portion of the Participant’s Accounts which are
invested in the Macy’s Stock Fund determined as of the subject record date and a
denominator equal to the total value of the Macy’s Stock Fund as of the subject
record date.

7.13.2  The Trustee shall vote those Common Shares held in the Macy’s Stock Fund
for which a vote on the subject matter is not determined under the provisions of
Subsection 7.13.1 above (because certain Participants fail to direct the Trustee
as to the manner in which the Common Shares held in the Macy’s Stock Fund that
are subject to their direction under the provisions of Subsection 7.13.1 above
are to be voted with respect to the subject matter in accordance with the
provisions of Subsection 7.13.1 above) in the same proportions as it votes the
Common Shares held in the Macy’s Stock Fund for which a vote on the subject
matter is determined under the provisions of Subsection 7.13.1 above.

                        7.13.3  In connection with the vote of Common Shares
held in the Macy’s Stock Fund with respect to the subject matter, (i) the
Trustee and the Committee shall take such steps as are necessary to ensure that
the applicable Participants who are entitled to give voting instructions under
the foregoing subsections of this Section 7.13 have received necessary and
accurate information as to the subject matter, (ii) the Trustee and the
Committee shall take such steps as are necessary to ensure that such
Participants are not subject to undue and improper pressure in making voting
instructions or to any other improper outside influences that would affect the
independence of such instructions, and (iii) the Trustee and the Committee shall
take such steps as are necessary to ensure that the provisions of this Section
7.13 are fairly implemented.  Furthermore, in the event that the Trustee
determines that the vote of any number of Common Shares held in the Macy’s Stock
Fund as to the subject matter in accordance with Subsection 7.13.2 above would
otherwise violate the provisions of Section 404(a) or any other section of
ERISA, then, notwithstanding Subsection 7.13.2 above, the Trustee shall vote
such Common Shares (the vote for which under Subsection 7.13.2 above would, as
is determined by the Trustee, otherwise violate Section 404(a) or any other
section of ERISA) in accordance with its own fiduciary determination and without
regard to the procedures described in Subsection 7.13.2 above.

                        7.13.4  Before any annual or special meeting of Macy’s
shareholders, the Trustee, the Committee, or a Committee representative will
provide (by any method by which proxy material could be provided Macy’s
shareholders, including the notice and access model permitted by rules of the
U.S. Securities and Exchange Commission) each Participant who is entitled to
direct the vote of any Common Shares held in the Macy’s Stock Fund on a matter
being voted on at such meeting a form allowing the Participant to instruct the
Trustee as to how to vote such Common Shares on such matter.


ARTICLE 7A

MAXIMUM ANNUAL ADDITION LIMITS

The provisions of this Article 7A shall not only be effective as of the
Effective Amendment Date but shall also, for each Prior Plan that was in effect
on January 1, 2002, be effective as of January 1, 2002 with respect to any Plan
Year beginning on or after such date. 

7A.1    General Maximum Annual Addition Limit Rules.  Subject to the other
provisions of this Article 7A but notwithstanding any other provision of the
Plan to the contrary, in no event shall the annual addition to a Participant’s
accounts for any limitation year exceed the lesser of (i) the defined
contribution dollar limitation for such limitation year, as defined in
Subsection 7A.1.1 below, or (ii) the defined contribution compensation
limitation for such limitation year, as defined in Subsection 7A.1.2 below.

7A.1.1 For purposes of this Section 7A.1, the “defined contribution dollar
limitation” for any limitation year is the dollar amount set forth in Section
415(c)(1)(A) of the Code, as such amount is adjusted under Code Section 415(d)
by the Secretary of the Treasury or his or her delegate for such limitation
year.  In accordance with such Code sections, the dollar amount set forth in
Code Section 415(c)(1)(A), as adjusted under Section 415(d) of the Code, is:

(a)        $40,000 for each of the limitation year beginning on January 1, 2002
and the limitation year beginning on January 1, 2003;

(b)        $41,000 for the limitation year beginning on January 1, 2004;

(c)        $42,000 for the limitation year beginning on January 1, 2005;

(d)        $44,000 for the limitation year beginning on January 1, 2006;

(e)        $45,000 for the limitation year beginning on January 1, 2007;

(f)         $46,000 for the limitation year beginning on January 1, 2008; and

(g)        a dollar amount to be determined under Code Sections 415(c)(1)(A) and
415(d) for any limitation year that begins after 2008. 

7A.1.2 For purposes of this Section 7A.1, the “defined contribution compensation
limitation” for any limitation year is a dollar amount equal to 100% of the
Participant’s compensation for such limitation year.

The part, if any, of the annual addition attributable to contributions to a
defined benefit plan for medical benefits under Code Section 401(h) or to
contributions to a welfare benefit fund for funding for post-retirement medical
benefits under Code Section 419A(d) shall not be applied against the limit set
forth in Subsection 7A.1.2 above, however.

7A.2    Necessary Terms.  For purposes of the rules set forth in this Article
7A, the terms set forth in the following subsections of this Section 7A.2 shall
apply. 

7A.2.1 The “annual addition” to a Participant’s accounts for a limitation year
for purposes of this Plan shall be determined under the provisions of the Code
(and mainly Code Section 415(c)(2)) (and, for Plan Years beginning on or after
January 1, 2008, under the provisions of Treasury Regulations Section
1.415(c)-1) in effect for such limitation year. 

(a)        In general, the annual addition is generally the sum of employer
contributions, employee contributions, and forfeitures allocated to the
Participant’s accounts for such limitation year under each defined contribution
plan (as defined in Code Section 414(i)) maintained by one or more Affiliated
Employers that is a plan described in Code Section 401(a) which includes a trust
exempt from tax under Code Section 501(a), a simplified employee pension
described in Code Section 408(k), or mandatory employee contributions made by
the Participant to a defined benefit plan, plus any contributions made on behalf
of the Participant for such limitation year under Code Section 415(1) or Code
Section 419A(d) (e.g., contributions to a defined benefit plan for medical
benefits or contributions on behalf of a key employee to a welfare benefit fund
for funding for post-retirement medical benefits) under defined benefit plans or
welfare benefit funds maintained by the Affiliated Employers. 

(b)        However, any catch-up contributions made by a Participant to the Plan
in accordance with the Plan’s provisions applicable to catch-up contributions
(as described in Code Section 414(v)), any Rollover Contributions of a
Participant, any restoration of a Participant’s accounts under Section 9.4,
11.2, or 17.5 below or a similar Plan provision, or any repayment of a loan made
under Section 7.9 above or a similar provision of the Plan shall not be
considered part of an annual addition for the limitation year in which the
contributions, restorations, or repayments occur.

7A.2.2 A Participant’s “compensation” shall, for purposes of the restrictions of
this Article 7A, refer to his or her Compensation as defined in Subsection 2.1.6
above.

7A.2.3 The “limitation year” for purposes of the restrictions under this Article
7A shall be the Plan Year.

7A.3    Combining of Plans.  If any other defined contribution plans (as defined
in Section 414(i) of the Code) in addition to this Plan are maintained by one or
more Affiliated Employers, then the limitations set forth in this Article 7A
shall be applied as if this Plan and such other defined contribution plans are a
single plan.  If any reduction or adjustment in a Participant’s annual addition
is required by this Article 7A, such reduction or adjustment shall when
necessary be made to the extent possible under any of such other defined
contribution plans in which a portion of the annual addition was allocated to
the Participant’s account as of a date in the applicable limitation year which
is later than the latest date in such year as of which any portion of the annual
addition was allocated to the Participant’s account under this Plan (provided
such other plan or plans provide for such reduction or adjustment in such
situation).  To the extent still necessary, such reduction or adjustment shall
be made under this Plan. 

7A.4    Special Rule for 2008 Plan Year.  Notwithstanding any other provision of
the Plan to the contrary, for the Plan Year that ends on December 31, 2008, the
foregoing sections of this Article 7A shall be applied as if the Macy’s
Immediate Prior Plan as in effect from January 1, 2008 through August 31, 2008,
the May Profit Sharing Plan as in effect from January 1, 2008 through August 31,
2008, and this Plan as in effect from the Effective Amendment Date through
December 31, 2008 were one “combined” plan and that all of the foregoing
sections of this Article 7A apply to such “combined” plan for the entire Plan
Year ending December 31, 2008. 

 


ARTICLE 7B

INVESTMENT OF ACCOUNTS

7B.1     General Rules for Investment of Accounts.  All of a Participant’s
Accounts shall be invested on and after the Effective Amendment Date in the
manner provided under and in accordance with the following subsections of this
Section 7B.1.

7B.1.1  Each Participant may elect, to be effective as of the next Pay Day of
the Participant by which the Committee can reasonably put such election into
effect, to invest, as soon as practical after they are made, the Savings
Contributions, Matching Contributions, and Rollover Contributions made by or for
the Participant to the Plan (for purposes of this Subsection 7B.1.1, his or her
“future contributions”) in 1% increments among any or all of the Investment
Funds.  Notwithstanding the foregoing, the Participant may not elect that more
than 25% of his or her future contributions will be invested in the Macy’s Stock
Fund. 

7B.1.2  If a Participant never makes any election as to the investment of his or
her future contributions, then he or she shall be deemed to have elected to
invest his or her future contributions in one of the Investment Funds that is
chosen by the Committee to act as a “default” Investment Fund for purposes of
the Plan, until the Participant affirmatively changes such election under
Subsection 7B.1.1 above. 

7B.1.3  Each Participant may at any time elect, to be effective as of the next
day by which the Committee can reasonably put such election into effect, to
change the investment of the then balance of his or her Accounts (including for
this purpose the portion of his or her Accounts attributable to the Savings
Contributions, Matching Contributions, and Rollover Contributions made by or for
him or her prior to such election) in 1% increments among any or all of the
Investment Funds.  Notwithstanding the foregoing, such election may not result
in an increase in the proportion of the then balance of the Participant’s
Accounts invested in the Macy’s Stock Fund if, after the increase, over 25% of
such then Account balance would be invested in the Macy’s Stock Fund. 

7B.1.4  Unless a Participant changes the investment of the balance of his or her
Accounts as of any date under the provisions of Subsection 7B.1.3 above, any net
income arising under an Investment Fund and allocable to the Participant’s
Accounts shall be reinvested in such Investment Fund.

7B.1.5  Any election made by a Participant under the provisions of Subsection
7B.1.1 or 7B.1.3 above must be made by a communication to a Plan representative
under a telephonic or electronic system approved by the Committee or by any
other method approved by the Committee.  If such election is made by a
telephonic or electronic communication, it shall be confirmed in writing by the
Plan representative to the Participant.

7B.1.6  The Committee may, in its discretion and under administrative rules it
adopts, treat a Participant’s election that was made under a Prior Plan, was in
effect immediately prior to the Effective Amendment Date, and concerned the
investment of his or her future contributions and/or his or her balance of his
or her plan accounts as an investment election made under the foregoing
subsections of this Section 7B.1 and as effective as of the Effective Amendment
Date, provided such Prior Plan investment election applied to the same types of
Investment Funds as apply under the Plan as of the Effective Amendment Date. 

7B.1.7  Whenever a Participant makes an election (or is deemed to make an
election) under the foregoing subsections of this Section 7B.1 as to the
investment of his or her future contributions or the then balance of his or her
Accounts, then his or her future contributions or the then balance of his or her
Accounts, as the case may be, shall continue to be invested in accordance with
such election until the Participant subsequently elects a change as to such
investment under the foregoing subsections of this Section 7B.1.

7B.2     Investment Funds.  Several Investment Funds shall be maintained in the
Trust Fund for the investment of Plan funds. 

7B.2.1  As is indicated in Subsection 2.1.14 above, an “Investment Fund” means a
separate commingled investment fund, or a separate investment option available
under the Plan that permits a Participant to individually direct the investment
of all or part of his or her Accounts (and the contributions allocable to his or
her Accounts) among many different mutual funds or other publicly offered
investments pursuant to a brokerage-like account, which is used for the
investment of assets of the Plan. 

7B.2.2  Each of the Investment Funds shall have a specific investment focus and
party or parties directing its investments or a specific investment method,
which in all cases is chosen by the Committee or an investment committee
appointed under the provisions of the Trust. 

7B.2.3  The Committee can eliminate and/or add Investment Funds for purposes of
the Plan for any reason and at any time.  Each Investment Fund is subject to all
of the terms of the Trust Fund. 

7B.2.4  One of the Investment Funds shall be referred to in this Plan as the
“Macy’s Stock Fund” and shall invest primarily in common shares of Macy’s,
except that a portion of such Investment Fund may invest in certain cash
equivalents.


ARTICLE 8

WITHDRAWALS DURING EMPLOYMENT

8.1       Withdrawals of After-Tax Savings and Rollover Contributions.

8.1.1    Upon notice given to a Plan representative (under any telephonic,
electronic, or other procedure established for this purpose by the Committee), a
Participant may elect to withdraw from his or her Savings Account any portion of
the then value of such Account which is attributable to his or her After-Tax
Savings Contributions which are treated under other provisions of the Plan as
Additional Savings Contributions (for purposes of this Section 8.1, the
“After-Tax Additional Savings Contributions”), and/or to withdraw any portion of
the then value of his or her Rollover Account, and which he or she designates in
the election.

8.1.2    Also upon notice given to a Plan representative (under any telephonic,
electronic, or other procedure established for this purpose by the Committee),
any Participant may, provided that he or she elects at the same time to withdraw
the maximum amount of After-Tax Additional Savings Contributions he or she is
permitted to withdraw under Subsection 8.1.1 above (if any), elect to withdraw
from his or her Savings Account any portion of the then value of such Account
which is attributable to his or her After-Tax Savings Contributions which are
treated under other provisions of the Plan as Basic Savings Contributions and
which he or she designates in the election.

8.1.3    If a withdrawal under Subsection 8.1.1 above and/or Subsection 8.1.2
above is elected, then, subject to Subsection 11.1.2 below, the actual
withdrawal payment shall be distributed in cash to the Participant as soon as
administratively practical after such election.

8.2       Withdrawals of Elective Savings Contributions.

8.2.1    Upon notice given to a Plan representative (under any telephonic,
electronic, or other procedure established for this purpose by the Committee), a
Participant may request a withdrawal from his or her Savings Account of any
portion of the then value of such Account which is attributable to his or her
Pre-Tax Elective Savings Contributions and Roth Elective Savings Contributions
(for purposes of this Section 8.2, collectively referred to as his or her
“Elective Savings Contributions”) and which he or she designates in the
election, so long as, if the Participant has not yet attained age 59-1/2, the
requested amount is not greater than the difference between the dollar amount of
the Elective Savings Contributions previously made on his or her behalf to the
Plan and the amount of Elective Savings Contributions he or she has previously
withdrawn from the Plan.  In particular, no Trust income allocated to the
Participant’s Savings Account by reason of his or her Elective Savings
Contributions made to the Plan may be withdrawn pursuant to the provisions of
this Section 8.2 when the withdrawal is made before the Participant has attained
age 59-1/2.  Further, no withdrawal may be allowed under this Section 8.2 unless
the withdrawal is requested (i) after the Participant has attained age 59-1/2 or
(ii) because of a hardship.

8.2.2    If such a withdrawal is requested, then, subject to Subsection 11.1.2
below, the actual withdrawal payment shall be distributed in cash to the
Participant as soon as administratively practical after such election, provided
that the Committee or a Committee representative determines such request is to
be granted under the rules set forth in this Section 8.2 (and, if applicable,
Section 8.3 below).

8.2.3    Also, any withdrawal made by a Participant shall be deemed for Plan
purposes to consist first of those Elective Savings Contributions which are
treated under other provisions of the Plan as Additional Savings Contributions
and second (only to the extent still necessary) of those Elective Savings
Contributions which are treated under other provisions of the Plan as Basic
Savings Contributions.

8.2.4    Any withdrawal requested under this Section 8.2 because of a hardship
shall be granted by the Committee or a Committee representative if (and only if)
the Committee or the Committee representative determines that the requested
hardship withdrawal meets the requirements set forth in Section 8.3 below.

8.3       Requirements for Hardship Withdrawals.  Any withdrawal which is
requested by a Participant under Section 8.2 above because of a hardship must
meet the requirements set forth in the following subsections of this Section 8.3
in order to be granted by the Committee or a Committee representative.

8.3.1    Any such hardship withdrawal must be requested by the Participant and
certified to be on account of an immediate and heavy financial need of the
Participant.  Also, written documentation of the reason for requesting the
withdrawal may be required by the Committee or a Committee representative. 
Whether a withdrawal is requested on account of an immediate and heavy financial
need of the Participant shall be determined by the Committee or a Committee
representative on the basis of all facts and circumstances.  In this regard, a
withdrawal shall be considered to be requested on account of an immediate and
heavy financial need of the Participant if the request is on account of:

(a)        Expenses for (or necessary to obtain) medical care that would be
deductible to the Participant under Section 213(d) of the Code (determined
without regard to whether the expenses exceed 7.5% of adjusted gross income);

(b)        Costs directly related to the purchase (excluding mortgage payments)
of a principal residence of the Participant;

(c)        The payment of tuition, related educational fees, and room and board
expenses for up to the next twelve months of post-secondary education for the
Participant or his or her spouse, children, or dependents (as defined in Section
152 of the Code but without regard to subsection (b)(1), (b)(2), or (d)(1)(B)
thereof);

(d)        Payments necessary to prevent the eviction of the Participant from
his or her principal residence or the foreclosure on the mortgage of the
Participant’s principal residence;

(e)        Payments for burial or funeral expenses for the Participant’s
deceased parent, spouse, children, or dependent (as defined in Section 152 of
the Code but without regard to subsection (d)(1)(B) thereof);

(f)         Expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Section 165 of the
Code (determined without regard to whether the loss exceeds 10% of adjusted
gross income); or

(g)        To the extent not included in any of the foregoing paragraphs, the
need to pay expenses to alleviate the Participant’s severe financial hardship
resulting from extraordinary and unforeseeable circumstances beyond the control
of the Participant.

The provisions of this Section 8.3 shall not only be effective as of the
Effective Amendment Date but shall also, for each Prior Plan that was in effect
on January 1, 2006, be effective as of January 1, 2006 with respect to any
hardship withdrawal made on or after such date. 

8.3.2    Any such hardship withdrawal must also be necessary to satisfy the need
for the withdrawal.  A withdrawal shall be deemed necessary to satisfy such need
if, and only if, all of the conditions set forth in the following paragraphs of
this Subsection 8.3.2 are certified to by the Participant.

(a)        The withdrawal is not in excess of the amount of the immediate and
heavy financial need of the applicable Participant which has caused the
Participant to request the withdrawal.  The amount of an immediate and heavy
financial need of the Participant may include an amount permitted by the
Committee under uniform rules to cover Federal income taxes or penalties which
can reasonably be anticipated to result to the Participant from the
distribution.

(b)        The Participant has obtained or is obtaining by the date of the
withdrawal all withdrawals (other than hardship withdrawals) and all nontaxable
(at the time of the loans) loans then available under the Plan and all other
plans of the Affiliated Employers, including any loans then available under
Section 7.9 above and any withdrawal then available under Section 8.1 above.

(c)        The Participant shall be suspended from making employee contributions
or having contributions made by reason of his or her election pursuant to an
arrangement described in Section 401(k) of the Code under the Plan, or any other
plan of the Affiliated Employers which is qualified under Section 401(a) of the
Code, for a six month period beginning on the date on which the withdrawal
payment is made.

(d)        The Participant shall be suspended from making employee contributions
or having contributions made by reason of his or her election under any plan of
deferred compensation of an Affiliated Employer which is not qualified under
Section 401(a) of the Code, including for purposes hereof a stock option or
stock purchase plan, for at least six months after the date on which the
withdrawal payment is made.

(e)        The Participant cannot relieve such need through any other resources.

8.4       Suspension of Savings Contributions.  Notwithstanding any other
provision in the Plan to the contrary, the ability of any Participant who makes
a withdrawal under Sections 8.2 and 8.3 above because of a hardship shall
automatically be suspended from making Savings Contributions under this Plan for
the six month period beginning on the date on which the withdrawal payment is
made.  The Participant may elect to have Savings Contributions resume being made
on his or her behalf as of any Pay Day which occurs after the expiration of such
six month suspension period only by filing a new Savings Agreement with a Plan
representative an administratively reasonable number of days prior to such Pay
Day.  No limit on the Participant’s ability to make Savings Contributions under
the Plan after such six month suspension period has expired shall apply by
reason of the hardship withdrawal taken by the Participant under the Plan.  The
provisions of this Section 8.4 shall not only be effective as of the Effective
Amendment Date but shall also, for the Macy’s Immediate Prior Plan as in effect
on January 1, 2002, be effective as of January 1, 2002 with respect to any
hardship withdrawal made on or after such date. 

 


ARTICLE 9

DISTRIBUTIONS ON ACCOUNT OF TERMINATION
OF EMPLOYMENT FOR REASONS OTHER THAN DEATH

 

9.1       Distribution of Retirement Benefit.  Each Participant who is vested in
any Account under the Plan shall be entitled to a retirement benefit under the
Plan, which is payable in accordance with the following subsections of this
Section 9.1.

9.1.1    The form of such benefit shall be determined under Articles 9A and 9B
below.

9.1.2    Further, subject to the other provisions of the Plan, such benefit
shall be paid or commence to be paid within a reasonable administrative period
after the date the Participant provides a Plan representative with a direction
(under any telephonic, electronic, or other procedure established for this
purpose by the Committee) to pay the benefit.  Notwithstanding the immediately
preceding sentence, in no event shall such benefit be paid or commence to be
paid prior to the earlier of the date the Participant ceases to be an Employee
or the Participant’s Required Commencement Date (unless the Participant’s
benefit reflects any amounts attributable to his participation in the May Profit
Sharing Plan before the Effective Amendment Date and the Participant attained
age 70-1/2 prior to January 1, 1987, in which case this sentence shall not
apply).  Also, notwithstanding the first sentence of this Subsection 9.1.2, in
no event shall such benefit be paid or commence to be paid later than the
Participant’s Required Commencement Date. 

9.1.3    Notwithstanding Subsection 9.1.2 above, such benefit shall
automatically be paid, with no direction or consent of the Participant being
required, within a reasonable administrative period after the date the
Participant ceases to be an Employee if (i) the lump sum amount of such benefit
is then determined to be $1,000 or less, (ii) such benefit has not begun to be
paid to the Participant under any other provisions of the Plan, and (iii) the
Participant’s ceasing to be an Employee occurs prior to his or her Required
Commencement Date; except that such benefit shall in no event be paid later than
the Participant’s Required Commencement Date.  The provisions of this Subsection
9.1.3 shall not only be effective as of the Effective Amendment Date but shall
also, for each Prior Plan that was in effect on March 28, 2005, be effective as
of March 28, 2005 with respect to any benefit that commences to be paid on or
after such date. 

9.1.4    Also, in no event shall distribution of any benefit under the Plan to a
Participant under this Section 9.1 be made or commence, provided the Participant
has filed a direction to pay the benefit (when such direction is required) and
the amount of the benefit can be determined, later than 60 days after the end of
the later of the Plan Year during which the Participant attains his or her
Normal Retirement Age or the Plan Year in which he or she ceases to be an
Employee.

9.1.5    If a Participant dies before the full distribution of the retirement
benefit to which he or she is entitled, his or her beneficiary under the Plan
shall be entitled to a benefit under Article 10 below and the provisions of this
Section 9.1 shall no longer apply.

9.2       Forfeiture of Nonvested Accounts on Termination of Employment.  If a
Participant ceases to be an Employee for any reason prior to a time when his or
her Accounts are fully vested, the Participant shall forfeit from his or her
Accounts the nonvested balance therein (i.e., the total balance of such Accounts
less the vested portion, if any, of such balance), on and as determined as of
the earlier of (i) the date on which he or she receives distribution of the full
vested portion of his or her Accounts or (ii) the end of the Plan Year in which
he or she first incurs a Six-Year Break-in-Service which ends after the
Participant ceases to be an Employee.  The forfeited amount shall be allocated
to Accounts of other Participants in accordance with Section 9.5 below.  For
purposes hereof, a Participant who ceases to be an Employee at a time when he or
she has no vested balance in his or her Accounts at all shall be deemed to have
received a complete distribution of the vested portion of his or her Accounts on
the date of such termination of employment.

9.3       Special Rules as to Effect of Rehirings on Accounts.

9.3.1    If a former Participant who ceased to be an Employee and thereby
forfeited all of his or her Accounts is rehired as a Covered Employee prior to
incurring a Six-Year Break-in-Service, the dollar amount which was previously
forfeited from such Accounts shall be restored, as of the last day of the Plan
Year in which he or she is rehired, to new Accounts (of the same types as the
ones from which he or she suffered the forfeiture) established for him or her
under the Plan. 

9.3.2    In addition, if a former Participant who ceased to be an Employee,
thereby forfeited a portion of but not all of his or her Accounts, and received
a distribution of the vested balance of such Accounts is rehired as a Covered
Employee prior to incurring a Six-Year Break-in-Service, he or she may repay to
the Trust the dollar amount previously distributed to him or her which was
attributable to the vested portion of such prior Accounts.  Such repayment must
be made prior to the earlier of the end of a Six-Year Break-in-Service or the
sixth annual anniversary of his or her reemployment as a Covered Employee.  If
he or she makes such repayment, the dollar amount previously forfeited from such
prior Accounts, together with the dollar amount of the repayment, shall be
restored, as of the last day of the Plan Year in which he or she makes the
repayment, to new Accounts (of the same types as the ones from which he or she
suffered the forfeiture and received the distribution) established for him or
her under the Plan.  Notwithstanding the foregoing, if such Participant
participated prior to the Effective Amendment Date in the May Profit Sharing
Plan and any part of the Accounts forfeited upon the Participant’s ceasing to be
an Employee were attributable to employer contributions made to the May Profit
Sharing Plan before the Effective Amendment Date, then the dollar amount which
was previously forfeited from such Accounts shall be restored, as of the last
day of the Plan Year in which he or she is rehired, to new Accounts even if the
Participant fails to make a repayment to the Trust of the dollar amount
previously distributed to him or her which was attributable to the vested
portion of such prior Accounts. 

9.3.3    If a former Participant who ceased to be an Employee and forfeited a
portion but not all of his or her Matching Account is rehired as a Covered
Employee after incurring a Six-Year Break-in-Service but before receiving the
full vested portion of all of his or her Accounts, his or her Matching Account
shall be renamed as the “Prior Matching Account,” shall at all future times only
reflect the then remaining vested balance therein and Trust income and losses
which become allocable thereto, and shall be fully vested at all subsequent
times.  A new Matching Account, to which future Matching Contributions can be
allocated and which shall be subject to the general vesting provisions of the
Plan, shall be established for the rehired Participant.

9.4       Source of Restorals.  The restorals required under Section 9.3 above
for any Plan Year shall, to the extent indicated in Section 9.5 below, be made
from forfeitures arising in such Plan Year.  If the amount of such forfeitures
is insufficient to make all such required restorals, then the amount of such
required restorals shall be made from a special contribution paid by the
Employer to the Trust.  Such contribution shall not be considered an Employer
contribution for purposes of Section 7.1 or 7.2 above or a part of an annual
addition (as defined in Subsection 7A.2.1(a) above) to the Plan.

9.5       Application of Forfeitures.  Any amount of forfeitures arising under
the Plan during a Plan Year (for purposes of this Section 9.5, the “subject Plan
Year”): (i) shall be allocated to make all restorals of Accounts required under
Section 9.3 above; (ii) shall, to the extent any such forfeitures still remain
after such first step, be allocated to correct any inadvertent errors made in
crediting amounts to Accounts and to make all restorals of Accounts required
under Section 11.2 below; (iii) shall, to the extent any such forfeitures still
remain after such two steps, be used to reduce and be substituted in place of
the amount of Matching Contributions otherwise required for the subject Plan
Year under Section 6.1 above; and (iv) shall, to the extent any such forfeitures
still remain after such three steps, be allocated among the Matching Accounts of
those Participants who are otherwise entitled to receive an allocation of
Matching Contributions for the subject Plan Year in the same manner as if such
forfeitures were additional Matching Contributions for the subject Plan Year. 


ARTICLE 9A

FORM OF DISTRIBUTION OF SAVINGS
BENEFIT ACCOUNTS

 

9A.1    Section Applies Only to Savings Benefit Accounts.  This Article 9A
provides rules as to the form (except for the time of payout, which is provided
for in Article 9 above) of a Participant’s retirement benefit under the Plan
with respect to the part of such benefit that is not attributable to the
Participant’s participation prior to the Effective Amendment Date in the David’s
Bridal, Inc. 401(k) Plan that merged prior to such date into the May Profit
Sharing Plan but that is attributable to the other portions of the Participant’s
Savings Account, Rollover Account, and Matching Account of the Participant
(which part of such benefit is referred to in this Article 9A as the
Participant’s “Savings Benefit” and which Account portions to which the Savings
Benefit is attributable are referred to in this Article 9A as the Participant’s
“Savings Benefit Accounts”).  Article 9B below provides the rules as to such
form with respect to the remaining part of the Participant’s retirement benefit
under the Plan.

9A.2    Normal Form of Savings Benefit – Lump Sum Payment.  Subject to the other
provisions of the Plan (including but not limited to Article 17 below), a
Participant’s Savings Benefit shall be distributed in the form of a lump sum
payment.  The amount of such lump sum payment shall be equal to the vested
balances in the Participant’s Savings Benefits Accounts, determined as of the
date which is reasonably chosen by the Committee or a Committee representative
to be sufficiently in advance of the distribution so as to allow the Committee
time to process the distribution.  Subject to Subsection 11.1.2 below, such lump
sum payment shall be made in cash. 

9A.3    Optional Annuity Form of Benefit Rules.  Subject to the other provisions
of the Plan, a Participant may elect to receive his or her Savings Benefit in an
annuity form instead of the normal form set forth in Section 9A.2 above (or to
have part of his or her Savings Benefit paid in an annuity form and the
remainder paid in the normal form set forth in Section 9A.2 above).  Such an
election must be made on a form or writing prepared or approved by the Committee
and filed with a Plan representative prior to the date the benefit is payable
under Section 9.1 above.  If the Participant elects to receive his or her
Savings Benefit (or part of such benefit) in an annuity form, the specific type
of annuity in which such benefit shall be paid is determined under Sections
9A.4, 9A.5, and 9A.6 below.  In addition, the election to pay a Savings Benefit
(or part of such benefit) in an annuity form is subject to the following
subsections of this Section 9A.3.

9A.3.1 The distribution of any annuity shall be effected by the application of
an amount equal to the vested balances in the Participant’s Savings Benefit
Accounts (determined as of a date which is reasonably chosen by the Committee or
a Committee representative to be sufficiently in advance of the distribution so
as to allow the Committee time to process the distribution), or the part of such
vested balances which the Participant elects to have distributed in an annuity
form, to the purchase of a nontransferable annuity contract providing the
applicable type of annuity form from an insurance company selected by the
Committee and the subsequent forwarding of such contract to the Participant. 
The purchase of such annuity shall be made on behalf of the Participant as a
part of the Plan’s administrative procedures.  If the Participant receives a
benefit under Article 9B below in the same annuity form as he or she receives
his or her Savings Benefit (or any part thereof), the Committee may choose to
purchase one annuity contract to provide both such benefits.

9A.3.2 Any annuity contract shall be purchased and distributed on an immediate
basis (i.e., payments under the contract shall begin as of a date which
coincides with or is within a reasonable administrative period after the date as
of which such purchase is made and in no event later than any deadline set in
the Plan for the commencement of the applicable benefit).  As a result, the
vested balances of the Participant’s Savings Benefit Accounts shall be
maintained in the Plan until just before the annuity contract is to begin
payments, at which time the contract shall be purchased.

9A.3.3 The distribution of an annuity contract hereunder shall, for all purposes
of the Plan, be deemed to constitute the full distribution of the benefit
attributable to the part of the Participant’s Savings Benefit Accounts which is
due the Participant and is being paid in the form of an annuity.

9A.3.4 Notwithstanding any other provision of the Plan to the contrary, the
applicable Participant may not elect to receive his or her Savings Benefit (or
any part of such benefit) in an annuity form if (i) the value of such benefit
(or such part) at the time it is determined for distribution purposes, when
added to the value of any benefit under Article 9B below which the Participant
also is to receive in an annuity form, is $1,000 or less.  Instead, in such case
such benefit shall be distributed in a lump sum payment in accordance with
Section 9A.2 above.  The provisions of this Subsection 9A.3.4 shall not only be
effective as of the Effective Amendment Date but shall also, for each Prior Plan
that was in effect on March 28, 2005, be effective March 28, 2005 with respect
to any benefit that commences to be paid on or after such date. 

9A.3.5 If a Participant elects to receive part but not all of his or her Savings
Benefit in the form of an annuity, then, for purposes of Sections 9A.4, 9A.5,
and 9A.6 below, any reference in such sections to a Participant’s Savings
Benefit shall be read to refer only to the part of such benefit which the
Participant elects to receive in the form of an annuity.

9A.4    Normal Form of Annuity Benefit.

9A.4.1 Subject to the other terms of the Plan, if a Participant elects to
receive his or her Savings Benefit in an annuity form under Section 9A.3 above
and he or she is not married as of the date payments under the annuity are to
begin being paid, then such benefit shall be paid in the form of a Single Life
Annuity.

9A.4.2 Subject to the other terms of the Plan, if a Participant elects to
receive his or her Savings Benefit in an annuity form under Section 9A.3 above
and he or she is married as of the date payments under the annuity are to begin
being paid, then such benefit shall be paid in the form of a Qualified Joint and
Survivor Annuity.

9A.5    Election Out of Normal Annuity Form.

9A.5.1 A Participant who elects to receive his or her Savings Benefit in an
annuity form under Section 9A.3 above may elect to waive the normal annuity form
in which such benefit shall otherwise be paid under Section 9A.4 above and
instead to have such benefit paid in any specific optional annuity form
permitted him or her under Section 9A.6 below, provided: (i) such election is
made in writing to a Plan representative (on a form or writing prepared or
approved by the Committee) both prior to the date on which the Savings Benefit
is otherwise distributed in the absence of this election and within the 180 day
period ending on the date on which his or her Savings Benefit is distributed;
and (ii) for a Participant who is married on the date as of which his or her
Savings Benefit commences under the annuity form, the person who is the spouse
of the Participant on such date consents, in writing to a Plan representative,
to such election within the same 180 day period, with the spouse’s consent
acknowledging the effect of such consent and being witnessed by a notary
public.  Any such spouse’s consent shall be irrevocable once received by a Plan
representative.

9A.5.2 Notwithstanding clause (ii) of Subsection 9A.5.1 above, a consent of a
spouse shall not be required for purposes of Subsection 9A.5.1 above if it is
established to the satisfaction of a Plan representative that the otherwise
required consent cannot be obtained because the Plan representative reasonably
determines no spouse exists, because the spouse cannot reasonably be located, or
because of such other circumstances as the Secretary of the Treasury or his or
her delegate allows in regulations.

9A.5.3 The Participant may amend or revoke his or her election of an optional
annuity form under this Section 9A.5 by notice filed with a Plan representative
at any time before his or her Savings Benefit is processed for distribution to
him or her under the Plan; provided that if the Participant attempts upon such
an amendment to elect another annuity form of payment different than the normal
annuity form applicable to him or her, the conditions of Sections 9A.5.1 and
9A.5.2 above must be satisfied as if such amendment were a new election.

9A.6    Optional Annuity Forms.  A Participant who elects to receive his or her
Savings Benefit in an annuity form may elect to receive such benefit, in lieu of
the normal annuity form otherwise payable under Section 9A.4 above and provided
all of the election conditions of Section 9A.5 above are met, in any of the
following annuity forms: (i) a Single Life Annuity (which is an optional annuity
form only for a Participant who is married on the date as of which his or her
Savings Benefit is distributed to him); (ii) a Life and Ten Year Certain
Annuity; (iii) a Full Cash Refund Annuity; or (iv) a Period Certain Annuity.

9A.7    Annuity Definitions.  For purposes of this Article 9A, the annuity
definitions set forth in the following subsections of this Section 9A.7 shall
apply.

9A.7.1 “Single Life Annuity” means an annuity payable as follows.  Equal monthly
payments are made to a Participant for his or her life and end with the last
monthly payment due for the month in which the Participant dies.

9A.7.2 “Qualified Joint and Survivor Annuity” means an annuity payable as
follows.  Equal monthly payments are made to a Participant for his or her life,
and, after his or her death, monthly survivor payments continue to the person
who is the spouse of the Participant on the date as of which payments under the
annuity begin being paid to the Participant (provided such person survives the
Participant) for such person’s life.  Each monthly survivor payment to such
person is equal in amount to 50% (or, if the Participant so elects in writing to
the applicable Plan representative within the 180 day period ending on the date
on which payments under the annuity begin being paid, 66-2/3%, 75%, or 100%) of
the monthly payment amount made during the life of the Participant under the
same annuity.

9A.7.3 “Life and Ten Year Certain Annuity” means an annuity payable as follows. 
Equal monthly payments are made to a Participant for his or her life, and such
payments end with the payment due for the month in which the Participant dies if
at least 120 monthly payments have been made on behalf of the Participant.  If
not, the monthly payments continue after the Participant’s death to a contingent
beneficiary until 120 monthly payments in the aggregate have been made to the
Participant and the contingent beneficiary.  The Participant shall name the
contingent beneficiary in his or her election of this form.

9A.7.4 “Full Cash Refund Annuity” means an annuity payable as follows.  Equal
monthly payments are made to a Participant for his or her life and end with the
last payment due for the month in which the Participant dies.  Further, if the
cost of such annuity exceeds the total of all monthly payments made under the
annuity through the month in which the Participant dies, then the amount of such
excess shall be paid in a single sum to a contingent beneficiary.  The
Participant shall name the contingent beneficiary for purposes of such annuity
in his or her election of this form.

9A.7.5 “Period Certain Annuity” means an annuity payable as follows.  Equal
monthly payments are made to a Participant for a certain number of months (for
purposes of this Subsection 9A.7.5, the “period certain”) and end with the
payment for the last month in such period certain.  If the Participant dies
before the end of the period certain, then the monthly payments due for the
remaining months in the period certain after the month of the Participant’s
death shall be paid to a contingent beneficiary.  The Participant shall specify
the period certain to be used and name the contingent beneficiary in his or her
election of this form.  The period certain may be any number of months, provided
it is not less than 36 months and not more than 180 months.

9A.8    Minimum Required Installment/Lump Sum Form of Benefit.  Subject to the
other provisions of the Plan, a Participant who is required to receive a
retirement benefit under Section 9.1 above on his or her Required Commencement
Date and prior to his or her having ceased to be an Employee shall receive his
or her Savings Benefit in a special installment form (for purposes of this
Section 9A.8, the “Installment/Lump Sum Form”), unless and until the Participant
elects prior to the date of any payment otherwise required under the
Installment/Lump Sum Form to receive his or her Savings Benefit in the normal
form set forth in Section 9A.2 above (in which case his or her then remaining
Savings Benefit shall be paid in such normal form) or in an optional annuity
form (in which case such election shall be subject to the rules of Subsections
9A.3.1 through 9A.3.5 above and of Sections 9A.4 through 9A.6 above and, subject
to such rules, his or her then remaining Savings Benefit shall be paid in such
optional annuity form).  The Committee may require for administrative reasons
that such election must be filed a reasonable number of days or months prior to
the date of any payment otherwise required under the Installment/Lump Sum form
for it to be considered effective as of the date of such payment.  The
Installment/Lump Sum Form is subject to the following subsections of this
Section 9A.8.

9A.8.1 Under the Installment/Lump Sum Form and subject to Subsection 11.1.2
below, a part of the vested balances of the Participant’s Savings Benefit
Accounts is paid in cash to the Participant (or, if he or she dies before
payment of such part, to the beneficiary of the Participant designated under
Section 10.6 below) for each Distribution Year.  For any Distribution Year, the
amount of the distribution shall be equal to the lesser of: (i) an amount equal
to the total vested balances of all of the Participant’s Accounts (determined as
of the last day of the latest calendar year which ends prior to the subject
Distribution Year) divided by the Life Expectancy of the Participant for such
Distribution Year; or (ii) an amount equal to the vested balances of the
Participant’s Savings Benefit Accounts (determined as of the latest valuations
of the Investment Funds which have been completed prior to the distribution and
the results of which are available on such date to the Committee).  Any
distribution which is made hereunder for a Distribution Year shall be deemed for
Plan purposes to be taken first from the Participant’s Savings Account, second
(only to the extent still necessary) from his or her Rollover Account, and third
(only to the extent still necessary) from his or her Matching Account.

9A.8.2 Further, under the Installment/Lump Sum Form and subject to Subsection
11.1.2 below, any then remaining vested balance in the Participant’s Savings
Benefit Accounts shall be paid in a lump sum cash payment to the Participant
(or, if he or she dies before such payment, to the beneficiary of the
Participant designated under the provisions of Section 10.6 below) within a
reasonable administrative period after the Participant ceases to be an Employee
for any reason.  For purposes of this distribution, the remaining vested
balances of the Participant’s Savings Benefit Accounts to be so distributed
shall be based on the latest valuations of the Investment Funds which have been
completed prior to the date of the distribution and the results of which are
available on such date to the Committee.

9A.8.3 The distribution to be made under the Installment/Lump Sum Form for the
Participant’s first Distribution Year shall be made on the Participant’s
Required Commencement Date.  The distribution to be made under the
Installment/Lump Sum Form for any later Distribution Year shall be made on a
date which falls in such Distribution Year and which the Committee determines
for administrative reasons to be the date on which such distribution is to be
made; except that, instead of a separate payment, the distribution to be made
for any Distribution Year in which the Participant ceases to be an Employee may
be paid as part of the final lump sum cash payment provided for in Subsection
9A.8.2 above (whenever it is paid) if (and only if) such final payment is made
in such Distribution Year.  If the Participant affirmatively elects in writing
to have his or her Savings Benefit paid in the Installment/Lump Sum form, then
such form, once it commences, shall continue in accordance with the terms of
this Section 9A.8 which apply to such form and shall not be subject to change.

9A.8.4 For purposes of this Section 9A.8, a “Distribution Year” means, with
respect to any Participant, the latest calendar year which ends prior to or with
the latest date which could serve as the Participant’s Required Commencement
Date and each later calendar year to and including the calendar year in which
the Participant ceases to be an Employee.

            9A.8.5 Also for purposes of this Section 9A.8, the “Life Expectancy”
of the Participant shall be, for each and any Distribution Year, the
Participant’s life expectancy divisor for such Distribution Year.  For purposes
hereof, the Participant’s “life expectancy divisor” for any such Distribution
Year shall be deemed to be the applicable multiple set forth in the Uniform
Lifetime Table set forth in Treasury Regulations Section 1.401(a)(9)-9(Q&A-2)
that applies to the age of the Participant on his or her birthday in the subject
Distribution Year.  The provisions of this Subsection 9A.8.5 shall not only be
effective as of the Effective Amendment Date but shall also, for each Prior Plan
that was in effect on January 1, 2003, be effective as of January 1, 2003. 

9A.8.6 Notwithstanding the foregoing provisions of this Section 9A.8, if (i) the
value of the Participant’s Savings Benefit as of his or her Required
Commencement Date, when added to the value of any benefit under Article 9B below
which the Participant also is to receive, is $1,000 or less and (ii) his or her
Savings Benefit has not begun to be paid to the Participant, then his or her
Savings Benefit shall be distributed in the normal form set forth in Section
9A.2 above instead of the Installment/Lump Sum Form.  The provisions of this
Subsections 9A.8.6 shall not only be effective as of the Effective Amendment
Date but shall also, for each Prior Plan that was in effect on March 28, 2005,
be effective as of March 28, 2005 with respect to any benefit that commences to
be paid on or after such date. 

 


ARTICLE 9B

FORM OF DISTRIBUTION OF
PROFIT SHARING ACCOUNTS

 

9B.1     Section Applies Only to Profit Sharing Accounts.  This Article 9B
provides rules as to the form (except for the time of payout, which is set forth
in Article 9 above) of a Participant’s retirement benefit under the Plan with
respect to the part of such benefit attributable to the Retirement Income
Account of the Participant and, if applicable, the portions of any other
Accounts that are attributable to the Participant’s participation prior to the
Effective Amendment Date in the David’s Bridal, Inc. 401(k) Plan that merged
into the May Profit Sharing Plan before the Effective Amendment Date (which part
of such benefit is referred to in this Article 9B as the Participant’s “Profit
Sharing Benefit” and which Account and Account portions to which the Profit
Sharing Benefit is attributable are referred to in this Article 9B as the
Participant’s “Profit Sharing Accounts”).  Article 9A above provides the rules
as to such form with respect to the remaining part of the Participant’s
retirement benefit under the Plan (which part of such benefit is referred to in
this Article 9B as the Participant’s “Savings Benefit”).

9B.2     Normal Form of Profit Sharing Benefit – Qualified Annuity Forms.

9B.2.1  Subject to the other terms of the Plan, if a Participant is not married
as of the date payment of his or her Profit Sharing Benefit is to commence, then
such benefit shall be paid in the form of a Single Life Annuity.

9B.2.2  Subject to the other terms of the Plan, if a Participant is married as
of the date payment of his or her Profit Sharing Benefit is to commence, then
such benefit shall be paid in the form of a Qualified Joint and Survivor
Annuity.

9B.3     Election Out of Normal Form.

9B.3.1  A Participant may elect to waive the normal form in which his or her
Profit Sharing Benefit shall otherwise be paid under Section 9B.2 above and
instead to have such benefit (or any part of such benefit) paid in any specific
optional form permitted him or her under Section 9B.4 below, provided: (i) such
election is made both prior to the date on which the Profit Sharing Benefit is
distributed in the absence of this election and within the 180 day period ending
on the date on which his or her Profit Sharing Benefit is distributed or paid;
and (ii) for a Participant who is married on the date as of which his or her
Profit Sharing Benefit commences or is paid, the person who is the spouse of the
Participant on such date consents, in writing to a Plan representative, to such
election within the same 180 day period, with the spouse’s consent acknowledging
the effect of such consent and being witnessed by a notary public.  Any such
spouse’s consent shall be irrevocable once received by a Plan representative.

9B.3.2  Notwithstanding the provisions of clause (ii) of Subsection 9B.3.1
above, a consent of a spouse shall not be required for purposes of Subsection
9B.3.1 above if it is established to the satisfaction of a Plan representative
that the otherwise required consent cannot be obtained because the Plan
representative reasonably determines no spouse exists, because the spouse cannot
reasonably be located, or because of such other circumstances as the Secretary
of the Treasury or his or her delegate allows in regulations.

9B.3.3  The Participant may amend or revoke his or her election of an optional
form under this Section 9B.3 by notice to a Plan representative at any time
before his or her Profit Sharing Benefit is processed for distribution to him or
her under the Plan; provided that if the Participant attempts upon such an
amendment to elect another form of payment different than the normal form
applicable to him or her, the conditions of Subsections 9B.3.1 and 9B.3.2 above
must be satisfied as if such amendment were a new election.

9B.4     Regular Optional Forms.

9B.4.1  Provided all of the election conditions of Section 9B.3 above are met, a
Participant may elect to receive his or her Profit Sharing Benefit in any of the
following forms instead of the normal form otherwise payable under Section 9B.2
above (or to have part of his or her Profit Sharing Benefit paid in the form
described in paragraph (e) of this Subsection 9B.4.1 and the remainder paid in
the normal form otherwise payable under Section 9B.2 above or in one of the
optional annuity forms described in paragraphs (a) through (d) of this
Subsection 9B.4.1). 

(a)        A Single Life Annuity (which is an optional form only for a
Participant who is married on the date as of which his or her Profit Sharing
Benefit commences to be paid to him);

(b)        A Life and Ten Year Certain Annuity;

(c)        A Full Cash Refund Annuity;

(d)        A Period Certain Annuity; or

(e)        A lump sum payment.  The amount of the lump sum payment shall be
equal to the vested balance of the Participant’s Profit Sharing Accounts,
determined as of a date which is reasonably chosen by the Committee or a
Committee representative to be sufficiently in advance of the distribution so as
to allow the Committee time to process the distribution, or the part of such
vested balance which the Participant elects to have distributed in a lump sum
payment form, as the case may be.  Subject to Subsection 11.1.2 below, such lump
sum payment shall be made in cash. 

9B.5     Annuity Form of Benefit Rules.  If a Participant’s Profit Sharing
Benefit is paid in any annuity form under the provisions of this Article 9B,
such annuity form shall be subject to the following subsections of this Section
9B.5.

9B.5.1  The distribution of any annuity shall be effected by the application of
an amount equal to the vested balance in the Participant’s Profit Sharing
Accounts (determined as of a date which is reasonably chosen by the Committee or
a Committee representative to be sufficiently in advance of the distribution so
as to allow the Committee time to process the distribution), or the part of such
vested balance which is to be distributed in an annuity form, to the purchase of
a nontransferable annuity contract providing the applicable type of annuity form
from an insurance company selected by the Committee and the subsequent
forwarding of such contract to the Participant.  The purchase of such annuity
shall be made on behalf of the Participant as a part of the Plan’s
administrative procedures.  If the Participant receives his or her Savings
Benefit (or any part thereof) under Article 9A above in the same annuity form as
he or she receives his or her Profit Sharing Benefit (or any part thereof), the
Committee may choose to purchase just one annuity contract to provide both such
benefits.

9B.5.2  Any annuity contract shall be purchased and distributed on an immediate
basis (i.e., payments under the contract shall begin as of a date which
coincides with or is within a reasonable administrative period after the date as
of which such purchase is made and in no event later than any deadline set in
the Plan for the commencement of the applicable benefit).  As a result, the
vested portion of the Participant’s Profit Sharing Accounts shall be maintained
in the Plan until just before the annuity contract is to begin payments, at
which time the contract shall be purchased.

9B.5.3  The distribution of an annuity contract hereunder shall, for all
purposes of the Plan, be deemed to constitute the full distribution of the
benefit attributable to the part of the Participant’s Profit Sharing Accounts
which is due the Participant and is being paid in the form of an annuity.

9B.6     Annuity Definitions.  For purposes of this Article 9B, a “Single Life
Annuity,” “Qualified Joint and Survivor Annuity,” “Life and Ten Year Certain
Annuity,” “Full Cash Refund Annuity,” and “Period Certain Annuity” shall have
the same meanings as are set forth for such terms in Section 9A.7 above.

9B.7     Required Lump Sum Form for Small Profit Sharing Benefit.

9B.7.1  Notwithstanding any other provision of the Plan to the contrary, the
Participant shall automatically receive his or her Profit Sharing Benefit in the
form of a lump sum payment (and not in any annuity form) unless the value of
such benefit at the time it is processed for distribution, when added to the
value of any benefit under Article 9A above which the Participant elects to
receive in an annuity form, is in excess of $1,000.  The provisions of this
Subsection 9B.7.1 shall not only be effective as of the Effective Amendment Date
but shall also, for each Prior Plan that was in effect on March 28, 2005, be
effective as of March 28, 2005 with respect to any benefit that commences to be
paid on or after such date. 

9B.7.2  The amount of any lump sum payment that is payable pursuant to
Subsection 9B.7.1 above shall be equal to the vested balance in the
Participant’s Profit Sharing Accounts determined as of a date which is
reasonably chosen by the Committee or a Committee representative to be
sufficiently in advance of the distribution so as to allow the Committee time to
process the distribution.  Subject to Subsection 11.1.2 below, such lump sum
payment shall be made in cash. 

9B.8     Optional Minimum Required Installment/Lump Sum Form of Benefit.  As a
special option, subject to the other provisions of the Plan, a Participant who
is required to receive a retirement benefit under Section 9.1 above on his or
her Required Commencement Date and prior to his or her having ceased to be an
Employee may elect to receive his or her Profit Sharing Benefit, in lieu of the
form otherwise payable under Section 9B.2 above and provided all of the election
provisions of Section 9B.3 above are met, in a special installment form (for
purposes of this Section 9B.8, the “Installment/Lump Sum Form”).  Such an
election must, in addition to the requirements set forth in Section 9B.3 above,
be made prior to his or her Required Commencement Date.  The Committee may
require for administrative reasons that such election must be made a reasonable
number of days or months prior to his or her Required Commencement Date for it
to be considered effective.  The Installment/Lump Sum Form is subject to the
following subsections of this Section 9B.8.

9B.8.1  Under the Installment/Lump Sum Form and subject to Subsection 11.1.2
below, a part of the vested balance of the Participant’s Profit Sharing Accounts
is paid in cash to the Participant (or, if he or she dies before payment of such
part, to the beneficiary of the Participant designated under Section 10A.9
below) for each Distribution Year.  For any Distribution Year, the amount of the
distribution shall be equal to the difference between: (i) an amount equal to
the total vested balances of all of the Participant’s Accounts (determined as of
the last day of the calendar year which ends prior to the subject Distribution
Year) divided by the Life Expectancy of the Participant for such Distribution
Year; and (ii) the amount distributed to the Participant for such Distribution
Year under Section 9A.8 above.

9B.8.2  Further, under the Installment/Lump Sum Form and subject to Subsection
11.1.2 below, any then remaining vested balance in the Participant’s Profit
Sharing Accounts shall be paid in a lump sum cash payment to the Participant
(or, if he or she dies before such payment, to the beneficiary of the
Participant designated under Section 10A.9 below) within a reasonable
administrative period after the Participant ceases to be an Employee for any
reason.  For purposes of this distribution, the remaining vested balance in the
Participant’s Profit Sharing Accounts shall be based on the latest valuations of
the Investment Funds which have been completed prior to the date of the
distribution and the results of which are available on such date to the
Committee.

9B.8.3  The distribution to be made under the Installment/Lump Sum Form for the
Participant’s first Distribution Year shall be made on the Participant’s
Required Commencement Date.  The distribution to be made under the
Installment/Lump Sum Form for any later Distribution Year shall be made on a
date which falls in such Distribution Year and which the Committee determines
for administrative reasons to be the date on which such distribution is to be
made; except that, instead of a separate payment, the distribution to be made
for any Distribution Year in which the Participant ceases to be an Employee may
be paid as part of the final lump sum cash payment provided for in Subsection
9B.8.2 above (whenever it is paid) if (and only if) such final payment is made
in such Distribution Year.  If the Participant affirmatively elects in writing
to have his or her Profit Sharing Benefit paid in the Installment/Lump Sum form,
then such form, once it commences, shall continue in accordance with the terms
of this Section 9B.8 which apply to such form and shall not be subject to
change.

9B.8.4  For purposes of this Section 9B.8, a “Distribution Year” means, with
respect to any Participant, the latest calendar year which ends prior to or with
the latest date which could serve as the Participant’s Required Commencement
Date and each later calendar year to and including the calendar year in which
the Participant ceases to be an Employee.

9B.8.5  Also for purposes of this Section 9B.8, the “Life Expectancy” of the
Participant shall be the Participant’s life expectancy divisor for such
Distribution Year.  For purposes hereof, the Participant’s “life expectancy
divisor” for any such Distribution Year shall be deemed to be the applicable
multiple set forth in the Uniform Lifetime Table set forth in Treasury
Regulations Section 1.401(a)(9)- 9(Q&A-2) that applies to the age of the
Participant on his or her birthday in the subject Distribution Year.  The
provisions of this Subsection 9B.8.5 shall not only be effective as of the
Effective Amendment Date but shall also, for each Prior Plan that was in effect
on January 1, 2003, be effective as of January 1, 2003. 

9B.8.6  Notwithstanding the foregoing provisions of this Article 9B, if the
Participant has any Savings Benefit which is also being distributed under
Article 9A above on his or her Required Commencement Date and prior to his or
her having ceased to be an Employee, then he or she may elect that his or her
Profit Sharing Benefit is to be distributed in the Installment/Lump Sum Form
only if he or she also elects in writing to have his or her Savings Benefit
distributed in the Installment/Lump Sum Form described in Section 9A.8 above.

9B.8.7  Also notwithstanding the foregoing provisions of this Article 9B, if (i)
the Participant has any Savings Benefit which is also being distributed under
Article 9A above on his or her Required Commencement Date solely because he or
she has reached such date and prior to his or her having ceased to be an
Employee, (ii) such Savings Benefit is distributed under the provisions of
Article 9A above in the Installment/Lump Sum Form described in Section 9A.8
above, (iii) the Participant fails to indicate to a Plan representative the form
in which he or she wants his or her Profit Sharing Benefit distributed on his or
her Required Commencement Date, and (iv) no portion of his or her Profit Sharing
Benefit would be required to be paid on his or her Required Commencement Date
under the Installment/Lump Sum Form described in this Section 9B.8 even if such
Installment/Lump Sum Form had been elected, then the Participant shall be deemed
to have elected to receive his or her Profit Sharing Benefit in the form of the
Installment/Lump Sum Form described in this Section 9B.8 until the first date on
which some portion of his or her Profit Sharing Benefit would be required to be
paid under the Installment/Lump Sum Form described in this Section 9B.8 (for
purposes of this Subsection 9B.8.7, the “Required Profit Sharing Distribution
Date”).  At such time, the form of the Participant’s Profit Sharing Benefit
shall be redetermined under all of the provisions of this Article 9B
(disregarding only this Subsection 9B.8.7) as if the Required Profit Sharing
Distribution Date was the date on which the Participant’s Profit Sharing Benefit
was to commence.

9B.8.8  Notwithstanding the foregoing provisions of this Section 9B.8, if (i)
the value of the Participant’s Profit Sharing Benefit as of his or her Required
Commencement Date, when added to the value of any benefit under Article 9A above
which the Participant also is to receive, is $1,000 or less and (ii) his or her
Profit Sharing Benefit has not begun to be paid to the Participant, then his or
her Profit Sharing Benefit shall be distributed in the lump sum payment form
described in Section 9B.7 above instead of the Installment/Lump Sum Form.  The
provisions of this Subsection 9B.8.8 shall not only be effective as of the
Effective Amendment Date but shall also, for each Prior Plan that was in effect
on March 28, 2005, be effective as of March 28, 2005 with respect to any benefit
that commences to be paid under the Prior Plan on or after such date. 

 


ARTICLE 10

DISTRIBUTIONS ON ACCOUNT OF DEATH

10.1     Distribution of Death Benefit.  If a Participant dies, whether while an
Employee or after he or she has ceased to be an Employee, prior to having a
retirement benefit paid (or at least commence to be paid) to him or her under
the provisions of Articles 9, 9A, and/or 9B above, the Participant’s beneficiary
shall be entitled to receive a death benefit under the Plan.  Such death
benefit, regardless of the form of payment, is payable solely from and
attributable to the vested portions of the Participant’s Accounts.

10.2     Time of Death Benefit.  Subject to the provisions of Article 10A below,
any death benefit payable under Section 10.1 above on behalf of a Participant
shall be distributed within a reasonable administrative period after the
Employer or the Committee receives notice of the Participant’s death (and in no
event, subject only to the Employer or the Committee receiving notice of the
death, shall such benefit be distributed later than December 31 of the calendar
year next following the calendar year in which the Participant died).

10.3     Normal Form of Death Benefit – Lump Sum Payment.  Subject to the
provisions of Article 10A below and the other provisions of this Article 10, any
death benefit payable under Section 10.1 above on behalf of a Participant shall
be distributed in the form of a lump sum payment.  The amount of such lump sum
payment shall be equal to the vested balances of the Participant’s Accounts
determined as of a date which is reasonably chosen by the Committee or a
Committee representative to be sufficiently in advance of the distribution so as
to allow the Committee time to process the distribution.  Subject to Subsection
11.1.2 below, such lump sum payment shall be made in cash. 

10.4     Optional Annuity Form of Death Benefit Rules.  Subject to Article 10A
below and the other provisions of this Article 10, a Participant’s beneficiary
who is entitled to a death benefit payable under Section 10.1 above on behalf of
the Participant may elect to receive such death benefit in either a Single Life
Annuity, a Life and Ten Year Certain Annuity, a Full Cash Refund Annuity, or a
Period Certain Annuity, instead of the normal form set forth in Section 10.3
above.  Such an election must be made on a form or writing prepared or approved
by the Committee and filed with a Plan representative prior to the date the
death benefit is processed for payment under the provisions of Section 10.2
above.  In addition, the election to pay a death benefit in an optional annuity
form is subject to the following subsections of this Section 10.4.

10.4.1  The distribution of any annuity shall be effected by the application of
an amount equal to the vested balances of the Participant’s Accounts (determined
as of a date which is reasonably chosen by the Committee or a Committee
representative to be sufficiently in advance of the distribution so as to allow
the Committee time to process the distribution) to the purchase of a
nontransferable annuity contract providing the applicable type of annuity form
from an insurance company selected by the Committee and the subsequent
forwarding of such contract to the Participant’s beneficiary.  The purchase of
such annuity shall be made on behalf of the Participant’s beneficiary as a part
of the Plan’s administrative procedures.

10.4.2  Any annuity contract shall be purchased and distributed on an immediate
basis (i.e., payments under the contract shall begin as of a date which
coincides with or is within a reasonable administrative period after the date as
of which such purchase is made and in no event later than any deadline set in
the Plan for the commencement of the applicable benefit).  As a result, the
vested balances of the Participant’s Accounts shall be maintained in the Plan
until just before the annuity contract is to begin payments, at which time the
contract shall be purchased.

10.4.3  The distribution of an annuity contract hereunder shall, for all
purposes of the Plan, be deemed to constitute the full distribution of the death
benefit which is due the Participant’s beneficiary.

10.4.4  Notwithstanding any other provision of the Plan to the contrary, the
applicable beneficiary may not elect to receive the death benefit due to be paid
hereunder in an optional annuity form if the value of such death benefit at the
time it is to be distributed is $5,000 or less.  Instead, in such case such
benefit shall be distributed in a lump sum payment in accordance with the
provisions of Section 10.3 above. 

10.5     Annuity Definitions.  For purposes of this Article 10, the annuity
definitions set forth in the following subsections of this Section 10.5 shall
apply.

10.5.1  “Single Life Annuity” means an annuity payable as follows.  Equal
monthly payments are made to a Participant’s beneficiary for the beneficiary’s
life and end with the payment due for the month in which the beneficiary dies.

10.5.2  “Life and Ten Year Certain Annuity” means an annuity payable as
follows.  Equal monthly payments are made to a Participant’s beneficiary for the
beneficiary’s life, and such payments end with the payment due for the month in
which the beneficiary dies if at least 120 monthly payments have been made on
behalf of the beneficiary.  If not, the monthly payments continue after the
beneficiary’s death to a contingent beneficiary until 120 monthly payments in
the aggregate have been made to the beneficiary and the contingent beneficiary. 
The beneficiary shall name the contingent beneficiary in his or her election of
this form.

10.5.3  “Full Cash Refund Annuity” means an annuity payable as follows.  Equal
monthly payments are made to a Participant’s beneficiary for the beneficiary’s
life and end with the payment due for the month in which the beneficiary dies. 
Further, if the cost of such annuity exceeds the total of all monthly payments
made under the annuity through the month in which the beneficiary dies, then the
amount of such excess shall be paid to a contingent beneficiary.  The
beneficiary shall name the contingent beneficiary for purposes of such annuity
in his or her election of this form.

10.5.4  “Period Certain Annuity” means an annuity payable as follows.  Equal
monthly payments are made to a Participant’s beneficiary for a certain number of
months (for purposes of this Subsection 10.5.4, the “period certain”) and end
with the payment for the last month in such period certain.  If the beneficiary
dies before the end of the period certain, then the monthly payments due for the
remaining months in the period certain after the month of the beneficiary’s
death shall be paid to a contingent beneficiary.  The beneficiary shall specify
the period certain to be used and name the contingent beneficiary in his or her
election of this form.  The period certain may be any number of months, provided
it is not less than 36 months and not more than 180 months.


10.6     Designation of Beneficiary. 

 

10.6.1  Subject to the provisions of Article 10A below and the other provisions
of this Section 10.6, a Participant’s beneficiary for purposes of the Plan shall
be deemed to be the surviving spouse of the Participant. 

10.6.2  The Participant may designate a different beneficiary (different than
his or her surviving spouse) on a form or writing prepared or approved by the
Committee and filed with a Plan representative.  Such a designation is not
effective, however, unless (i) no spouse survives the death of the Participant
(or it is established to the satisfaction of a Plan representative that no
spouse survives such death, the spouse cannot reasonably be located, or there
exist other circumstances prescribed by the Secretary of the Treasury or his or
her delegate which warrant the disregarding of any need for spousal consent to
the designated beneficiary) or the spouse irrevocably consents to the different
beneficiary before the Participant’s death, (ii) the subject form is filed with
a Plan representative prior to the Participant’s death, and (iii) the designated
beneficiary survives the death of the Participant.  Such different beneficiary
may consist of one or more persons, trusts, or estates. 

10.6.3  The Participant may amend or revoke a designation of beneficiary that is
made pursuant to the provisions of Subsection 10.6.2 above at any time prior to
his or her death on a form or writing prepared or approved by the Committee and
filed (prior to his or her death) with a Plan representative, provided that any
designation of a beneficiary other than his or her spouse shall only be
effective if such designation meets all of the conditions of Subsection 10.6.2
above. 

10.6.4  Any consent of a spouse required under the provisions of this Section
10.6 must be made in writing, acknowledge the effect of such consent, and be
witnessed by a notary public. 

10.6.5  Any Participant who is an active Participant as of the Effective
Amendment Date pursuant to Article 4 above, and who had a beneficiary
designation that was in effect immediately prior to the Effective Amendment Date
under a Prior Plan and that met all of the conditions described in the foregoing
provisions of this Section 10.6 in order to be valid if it had been made under
this Plan (including, if applicable, that the Participant’s spouse consented to
the designation or that such consent was properly excused for reasons noted in
Subsection 10.6.2 above), shall have such beneficiary designation be effective
(and be considered his or her beneficiary designation under the Plan) as of the
Effective Amendment Date, unless and until he or she amends such beneficiary
designation under and pursuant to the provisions of Subsection 10.6.3 above.

10.6.6  If the Committee determines that the Participant is not survived by a
spouse or other properly designated beneficiary, the Participant’s beneficiary
for purposes of the Plan shall be deemed to be the estate of the Participant.


ARTICLE 10A

SPECIAL SPOUSAL DEATH BENEFIT DISTRIBUTION RULES FOR
PROFIT SHARING ACCOUNTS

 

10A.1  Section Applies Only to Profit Sharing Accounts.  This Article 10A
provides special rules as to the form and time of payment and the designation of
beneficiary with respect to the part (if any) of any death benefit payable under
Article 10 above on behalf of a Participant which is attributable to (i) the
Participant’s Retirement Income Account and (ii) the portions of any other
Accounts that are attributable to the Participant’s participation prior to the
Effective Amendment Date in the David’s Bridal, Inc. 401(k) Plan that merged
into the May Profit Sharing Plan before the Effective Amendment Date (which part
of such benefit is referred to in this Article 10A as the Participant’s “Profit
Sharing Death Benefit” and which Account and Account portions to which the
Profit Sharing Benefit is attributable are referred to in this Article 10A as
the Participant’s “Profit Sharing Accounts”) when (and only when) the
Participant’s beneficiary for purposes of such Profit Sharing Death Benefit is
the Participant’s spouse.  To the extent the provisions of this Article 10A
apply, such provisions shall govern the payment of the Participant’s Profit
Sharing Death Benefit, and the provisions of Article 10 above shall apply only
to the remaining part of the death benefit under the Plan (with such remaining
part being referred to in this Article 10A as the Participant’s “Savings Death
Benefit” and with any reference to the Accounts of the Participant contained in
Article 10 above being read to refer only to the Participant’s Accounts other
than the Participant’s Profit Sharing Accounts).

10A.2  Time of Profit Sharing Death Benefit.  If the Participant’s beneficiary
for purposes of his or her Profit Sharing Death Benefit is his or her spouse,
then the Participant’s Profit Sharing Death Benefit shall be distributed to his
or her spouse within a reasonable administrative period after the later of the
date the Employer or the Committee receives notice of the Participant’s death or
the date the spouse provides a written consent to payment of such benefit
(except that in no event, subject only to the Employer or the Committee
receiving notice of the death, shall such benefit be distributed later than
December 31 of the later of the calendar year next following the calendar year
in which the Participant died or the calendar year in which the Participant
would have attained age 70-1/2 had he or she survived).

10A.3  Normal Form of Profit Sharing Death Benefit.  If the Participant’s
beneficiary for purposes of his or her Profit Sharing Death Benefit is his or
her spouse, then, subject to the other terms of this Article 10A, such Profit
Sharing Death Benefit shall be paid to the spouse in the form of a Single Life
Annuity.

10A.4  Election Out of Normal Form.  If the spouse of a Participant is entitled
to receive the Participant’s Profit Sharing Death Benefit in the form of a
Single Life Annuity under Section 10A.3 above, the spouse may instead elect to
waive such Single Life Annuity form and have such benefit paid in any specific
optional form permitted the spouse under Section 10A.5 below, provided such
election is made in writing to a Plan representative (on a form or writing
prepared or approved by the Committee) both prior to the date on which the
Profit Sharing Death Benefit is otherwise processed for distribution in the
absence of this election and within the 180 day period ending on the date on
which the Profit Sharing Death Benefit is distributed.  The spouse may amend or
revoke his or her election of an optional form under this Section 10A.4 by
written notice filed with a Plan representative at any time before the Profit
Sharing Death Benefit is processed for distribution to him or her under the
Plan.

10A.5  Optional Forms.  If the spouse of a Participant is entitled to receive
the Participant’s Profit Sharing Death Benefit in the form of a Single Life
Annuity under Section 10A.3 above, the spouse may elect to receive such benefit,
in lieu of the Single Life Annuity form and provided all of the election
provisions of Section 10A.4 above are met, in any of the following forms:

10A.5.1           A Life and Ten Year Certain Annuity;

10A.5.2           A Full Cash Refund Annuity;

10A.5.3           A Period Certain Annuity; or

10A.5.4           A lump sum payment.  The amount of such lump sum payment shall
be equal to the vested balance in the Participant’s Profit Sharing Accounts
determined as of a date which is reasonably chosen by the Committee or a
Committee representative to be sufficiently in advance of the distribution so as
to allow the Committee time to process the distribution.  Subject to Subsection
11.1.2 below, such lump sum payment shall be made in cash. 

10A.6  Annuity Form of Benefit Rules.  If a Participant’s Profit Sharing Death
Benefit is paid in any annuity form to the Participant’s spouse under the
provisions of this Article 10A, such annuity form shall be subject to the
following subsections of this Section 10A.6.

10A.6.1           The distribution of any annuity under the provisions of this
Article 10A shall be effected by the application of an amount equal to the
vested balance of the Participant’s Profit Sharing Accounts (determined as of a
date which is reasonably chosen by the Committee or a Committee representative
to be sufficiently in advance of the distribution so as to allow the Committee
time to process the distribution) to the purchase of a nontransferable annuity
contract providing the applicable type of annuity form from an insurance company
selected by the Committee and the subsequent forwarding of such contract to the
Participant’s spouse.  The purchase of such annuity shall be made on behalf of
the Participant’s spouse as a part of the Plan’s administrative procedures.  If
the spouse receives the Savings Death Benefit under Article 10 above in the same
annuity form as he or she receives the Participant’s Profit Sharing Death
Benefit, the Committee may choose to purchase just one annuity contract to
provide both such benefits.

10A.6.2           Any annuity contract provided under this Article 10A shall be
purchased and distributed on an immediate basis (i.e., payments under the
contract shall begin as of a date which coincides with or is within a reasonable
administrative period after the date as of which such purchase is made and in no
event later than any deadline set in the Plan for the commencement of the
applicable benefit).  As a result, the vested balance of the Participant’s
Profit Sharing Accounts shall be maintained in the Plan until just before the
annuity contract is to begin payments, at which time the contract shall be
purchased.

10A.6.3           The distribution of an annuity contract under this Section 10A
shall, for all purposes of the Plan, be deemed to constitute the full
distribution of the benefit attributable to the Participant’s Profit Sharing
Death Benefit which is due the Participant’s spouse.

10A.7  Required Lump Sum Form for Small Profit Sharing Death Benefit. 
Notwithstanding any other provision of the Plan to the contrary, if the spouse
of a Participant is entitled to receive the Participant’s Profit Sharing Death
Benefit under the provisions of this Article 10A, then the spouse shall
automatically receive such benefit in the form of a lump sum payment (and not in
any annuity form) if the value of such benefit at the time it is processed for
distribution, when added to the value of any portion of the Savings Death
Benefit which is payable to the spouse and which the spouse elects to receive in
an annuity form, is $5,000 or less.  The amount of such lump sum payment shall
be equal to the vested balance in the Participant’s Profit Sharing Accounts
determined as of a date which is reasonably chosen by the Committee or a
Committee representative to be sufficiently in advance of the distribution so as
to allow the Committee time to process the distribution.  Subject to Subsection
11.1.2 below, such lump sum payment shall be made in cash. 

10A.8  Annuity Definitions.  For purposes of this Article 10A, a “Single Life
Annuity,” “Life and Ten Year Certain Annuity,” “Full Cash Refund Annuity,” and
“Period Certain Annuity” shall have the same meanings as are set forth for such
terms in Section 10.5 above; except that any reference to a “beneficiary”
contained in each such section shall be read for purposes of this Article 10A to
refer to a “spouse.”

10A.9  Designation of Beneficiary.  The spouse of a Participant shall
automatically be deemed to be the beneficiary of the Participant’s Profit
Sharing Death Benefit, unless no spouse survives the death of the Participant
(or it is established to the satisfaction of a Plan representative that no
spouse survives such death, the spouse cannot reasonably be located, or there
exist other circumstances prescribed by the Secretary of the Treasury or his or
her delegate which would warrant the disregarding of any need of a spousal
consent to a different beneficiary if one had been attempted to be named by the
Participant).  If no spouse survives the death of the Participant (or it is
established to the satisfaction of a Plan representative that no spouse survives
such death, the spouse cannot reasonably be located, or there exist other
circumstances prescribed by the Secretary of the Treasury or his or her delegate
which would warrant the disregarding of any need for a spousal consent to a
different beneficiary if one had been attempted to be named by the Participant),
the Participant’s beneficiary for purposes of his or her Profit Sharing Death
Benefit shall be deemed to be the same as his or her beneficiary determined
under Section 10.6 above.


ARTICLE 11

ADDITIONAL DISTRIBUTION PROVISIONS

11.1     Cash or Share Form of Plan Payments. 

            11.1.1  Any payment made under the Plan to a Participant (or a
beneficiary of the Participant) shall be made in cash except as is otherwise
provided in Subsection 11.1.2 below.

            11.1.2  A Participant (or a beneficiary of the Participant) may
elect, with respect to any payment to be made to him or her under the Plan
(other than a payment that is part of a series of annuity payments) and in a
manner prescribed by the Committee prior to the date the payment is processed,
that the payment is to be made partly in the form of common shares of Macy’s
(for purposes of this Subsection 11.1.2, “Macy’s Shares”) if a part of the
Participant’s Account portions from which the payment is being made is invested
in the Macy’s Stock Fund (for purposes of this Subsection 11.1.2, the part of
such Participant’s Account portions that is so invested in the Macy’s Stock Fund
is referred to as the Participant’s “Macy’s Stock Fund Account Portion”).  If
such election is made, then such payment shall consist of: (i) to the extent
sufficient Macy’s Shares are available under the Macy’s Stock Fund, Macy’s
Shares equal to the quotient produced by dividing the balance of the
Participant’s Macy’s Stock Fund Account Portion as of the date as of which the
payment amount is determined under the other provisions of the Plan (for
purposes of this Subsection 11.1.2, the “subject Valuation Date”) by the closing
price (for purposes of this Subsection 11.1.2, the “subject Closing Price”) of a
Macy’s Share on the latest trading day of the largest securities market in which
Macy’s Shares are traded which occurs on or before the subject Valuation Date;
and (ii) cash equal to the difference between the total amount or value of the
payment and the value of the Macy’s Shares being distributed in the payment (as
determined on the basis of the subject Closing Price of a Macy’s Share).

11.2     Allocation of Contributions After Distribution.  Notwithstanding any
provision of the Plan to the contrary, any contributions which are allocated to
any Account of a Participant as of a date which is on or prior to the date of a
complete distribution of the vested balance of such Account to the Participant
(or his or her beneficiary) under Articles 9, 9A, 9B, 10, and/or 10A above but
which are actually paid to the Trust after the date such distribution is
processed and any contributions which both are allocated to such Account and
actually paid to the Trust after the date such distribution is processed (such
contributions being referred to under this Section 11.2 in either case as “late
contributions”) shall be disregarded in the determination of the amount of the
vested balance of such Account to be distributed.  Instead, subject to the other
provisions of the Plan, any late contributions (to the extent the Participant is
vested in such amounts under the other provisions of the Plan) shall be paid
within a reasonable administrative period after they are actually paid to the
Trust to the Participant (or, if the Participant dies before such payment, to
the appropriate beneficiary of the Participant under the other provisions of the
Plan) in the same type of annuity form as is being paid to the Participant (or
beneficiary) immediately prior to the payment of the late contributions (if the
prior distribution was made in the form of an annuity under the other provisions
of the Plan) or in a form of benefit which is in accordance with the other
provisions of the Plan concerning benefit forms and assuming for such purpose
that such late contributions were the sole retirement benefit applicable to the
Participant (if the prior distribution was not made in any type of annuity
form).

11.3     Determination of Proper Party For Distribution and Forfeiture When
Proper Party Cannot Be Located.

11.3.1  The facts as shown by the records of the Committee at the time of any
payment due under the Plan shall be conclusive as to the proper payee and of the
amounts properly payable, and payment made in accordance with such state of
facts shall constitute a complete discharge of any and all obligations under the
Plan.

11.3.2  If a Participant (or a person, trust, or estate claiming through him or
her) who is entitled to a benefit hereunder makes no timely claim for such
benefit and the Committee cannot reasonably locate or know how to find the
Participant (or such other person, trust, or estate), then such benefit may, in
the discretion of the Committee, continue to be held for the Participant (or
such other person, trust, or estate) or may be forfeited.  If, however, such
benefit is forfeited but the lost Participant (or person, trust, or estate
claiming through him or her) thereafter makes a claim for the amount previously
forfeited hereunder, such benefit shall be restored and paid to the proper party
(without any interest credited on the previously forfeited benefit) within a
reasonable administrative period thereafter.  The restorals required under this
Section 11.3 shall, to the extent provided in Section 9.5 above, be made from
forfeitures arising in such Plan Year.  If the amount of such forfeitures is
insufficient to make all such required restorals, then the amount of such
required restorals shall be made from a special contribution paid by the
Employer to the Trust.  Such contribution shall not be considered an Employer
contribution for purposes of Section 7.1 or 7.2 above or a part of an annual
addition (as defined in Subsection 7A.1.2(a) above) to the Plan.

11.4     Reemployed Participant.  Notwithstanding any other provision of the
Plan to the contrary, if a Participant in this Plan who ceased to be an Employee
and became thereby entitled to the distribution of all or any part of his or her
Accounts resumes employment as an Employee prior to his or her Required
Commencement Date, the Committee shall then direct the Trustee to postpone or
cease distribution of such Accounts, to the extent such action is
administratively possible (e.g., no annuity contract has been purchased or lump
sum payment made), until the Participant’s later termination of employment (or,
if earlier, his or her Required Commencement Date).

11.5     Nonalienation of Benefits.

11.5.1  To the extent permitted by law, no benefit payable under the Plan shall
be subject in any manner to alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, whether voluntary or involuntary, nor shall any such
benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements, or torts of the person entitled to such benefit.

11.5.2  The Committee shall, however, adopt procedures to allow benefits to be
assigned in connection with qualified domestic relations orders (as defined in
and in accordance with the provisions of Section 206(d)(3) of ERISA and Section
414(p) of the Code).  In this regard, the Plan shall permit a lump sum payment
to be made at any time to a Participant’s alternate payee (as also is defined in
ERISA Section 206(d)(3) and Code Section 414(p)) if directed by a qualified
domestic relations order, even if the Participant has not yet ceased to be an
Employee and has not attained his or her earliest retirement date (again as
defined in ERISA Section 206(d)(3) and Section 414(p) of the Code).  Further,
the Plan shall permit any such alternate payee to have the same rights to direct
the investment of any part of any Account which is held under the Plan on behalf
of the alternate payee pursuant to a qualified domestic relations order as a
Participant would have.

11.5.3  In addition, if a beneficiary of a Participant under the Plan who is
otherwise entitled to a benefit under the Plan files a qualified disclaimer with
a Plan representative that the beneficiary disclaims any interest in such
benefit, then the Plan shall recognize such qualified disclaimer and distribute
or otherwise deal with such benefit in accordance with the provisions of the
Plan in a manner that assumes that the beneficiary making the qualified
disclaimer never became a beneficiary of the Participant for purposes of the
Plan.  For purposes of the Plan, a “qualified disclaimer” of a beneficiary of a
Participant under the Plan means an irrevocable and unqualified refusal by the
beneficiary to accept any interest in Plan benefits, provided that all of the
following requirements are met: (i) the purported disclaimer is in writing; (ii)
the purported disclaimer is received by a Plan representative within nine months
after the date of the Participant’s death; (iii) the beneficiary has not
accepted or been paid any benefits under the Plan; (iv) as a result of the
disclaimer the benefits of the Plan will pass to a person other than the
beneficiary making the disclaimer; and (v) the purported disclaimer is
determined by the Committee to meet any other requirements of Code Section 2518
in order to be considered a qualified disclaimer for purposes of such section
and to meet any requirements of applicable state law.

11.6     Incompetency.  Every person receiving or claiming benefits under the
Plan shall be conclusively presumed to be mentally or legally competent and of
age until the date on which the Committee receives written notice that such
person is incompetent or a minor for whom a guardian or other person legally
vested with the care of his or her person or estate has been appointed.  If the
Committee finds that any person to whom a benefit is payable under the Plan is
unable to care for his or her affairs because he or she is incompetent or is a
minor, any payment due (unless a prior claim therefor has been made by a duly
appointed legal representative) may be paid to the spouse, a child, a parent, a
brother, or a sister of such person, or to any person or institution deemed by
the Committee to have incurred expense for such person.  If a guardian of the
estate of any person receiving or claiming benefits under the Plan is appointed
by a court of competent jurisdiction, benefit payments may be made to such
guardian provided that proper proof of appointment and continuing qualification
is furnished in a form and manner acceptable to the Committee.  Any payment made
pursuant to this Section 11.6 shall be a complete discharge of liability
therefor under the Plan.

11.7     Legal Distribution Limits.  Notwithstanding any other provision of this
Plan to the contrary, any payment of a retirement or death benefit in any form
must meet and be in accordance with the distribution requirements of Section
401(a)(9) of the Code (as construed in regulations issued by the Secretary of
the Treasury or his or her delegate under such Code section), including the
incidental death benefit requirements which are referred to in such section, and
such section is hereby incorporated by reference into this Plan.  The provisions
of this Section 11.7 shall not only be effective as of the Effective Amendment
Date but shall also, for each Prior Plan that was in effect on January 1, 2003,
be effective as of January 1, 2003 with respect to any benefit that commences to
be paid on or after such date. 

11.8     Distribution Form Notices.  The Plan shall provide a Participant (or a
beneficiary) with notices as to the forms in which he or she may receive any
retirement (or death) benefit to which he or she is entitled at such times as
shall allow the person to make a choice among his or her options.  In this
regard, the Plan shall provide any written explanations to a Participant (or a
beneficiary) under Code Section 417(a)(3) to the extent such explanations apply
to the Participant. 

11.8.1  Further, if any distribution to a Participant made under the Plan is one
to which Code Sections 401(a)(11) and 417 do not apply, such distribution may
commence less than 30 days after the notice required under Treasury Regulations
Section 1.411(a)-11(c) is given, provided that: (i) the Participant is clearly
informed that he or she has a right to a period of at least 30 days after
receiving the notice to consider the decision of whether or not to elect a
distribution (and, if applicable, a particular distribution option); and (ii)
the Participant, after receiving the notice, affirmatively elects a
distribution. 

11.8.2  In addition, to the extent any distribution to a Participant made under
the Plan is one to which Code Sections 401(a)(11) and 417 apply, such
distribution may commence less than 30 days after the notice required under
Treasury Regulations Section 1.411(a)-11(c) is given, and the date as of which
such distribution is made may be less than 30 days after any written explanation
required by Code Section 417(a)(3) to be given the Participant is so provided,
if the requirements of Treasury Regulations Section 1.417(e)-1(b)(3) are met.

11.9     Direct Rollover Distributions.  Notwithstanding any provision of the
Plan to the contrary that would otherwise limit a distributee’s election under
this Section 11.9, a distributee may elect, at the time and in the manner
prescribed by the Committee, to have any portion of an eligible rollover
distribution otherwise payable to him or her paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.  The
provisions of this Section 11.9 shall not only be effective as of the Effective
Amendment Date but shall also, for each Prior Plan that was in effect on January
1, 2002, be effective as of January 1, 2002 with respect to any distribution
made under the Plan on or after such date. 

11.9.1  For purposes of this Section 11.9, the following terms shall have the
meanings indicated in the following paragraphs of this Subsection 11.9.1.

(a)        An “eligible rollover distribution” means, with respect to any
distributee, any distribution of all or any portion of the entire benefit
otherwise payable under the Plan to the distributee, except that an eligible
rollover distribution does not include: (i) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the distributee or the joint
lives (or joint life expectancies) of the distributee and the distributee’s
designated beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required to be made under
Section 401(a)(9) of the Code; (iii) any distribution that is made under the
provisions of the Plan because of a hardship; or (iv) any other distribution
that is not permitted to be directly rolled over to an eligible retirement plan
under regulations of the Secretary of the Treasury or his or her delegate.  For
purposes of this paragraph (a), a portion of a distribution shall not fail to be
an eligible rollover distribution merely because the portion consists of
after-tax employee contributions which are not includible in gross income;
however, such portion may be paid only to an individual retirement account or
annuity described in Section 408(a) or (b) of the Code, an annuity contract
described in 403(b) of the Code, or a qualified defined contribution plan
described in Section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

(b)        An “eligible retirement plan” means, with respect to any
distributee’s eligible rollover distribution, any of the following accounts,
annuities, plans, or contracts that accepts the distributee’s eligible rollover
distribution: an individual retirement account described in Section 408(a) of
the Code; an individual retirement annuity described in Section 408(b) of the
Code; effective for any distribution made on or after January 1, 2008, a Roth
IRA (as defined in Code Section 408A), but, if the eligible rollover
distribution is made prior to January 1, 2010, only if the distributee meets the
conditions applicable to making a qualified rollover distribution to a Roth IRA
that are set forth in Code Section 408(c)(3)(B); an annuity plan described in
Section 403(a) of the Code; an annuity contract described in Section 403(b) of
the Code; an eligible plan under Section 457(b) of the Code which is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state and which agrees to separately
account for amounts transferred into such plan from this Plan; or a qualified
trust described in Section 401(a) of the Code.  This definition of eligible
retirement plan shall also apply in the case of a distribution to a surviving
spouse or to a spouse or former spouse who is the alternate payee under a
qualified domestic relation order, as defined in Section 206(d)(3) of ERISA and
Section 414(p) of the Code.

(c)        A “distributee” means a Participant.  In addition, a Participant’s
surviving spouse, or a Participant’s spouse or former spouse who is the
alternate payee under a qualified domestic relations order (as defined in
Section 206(d)(3) of ERISA and Section 414(p) of the Code), is a distributee
with regard to any interest of the Participant which becomes payable under the
Plan to such spouse or former spouse.

(d)        A “direct rollover” means, with respect to any distributee, a payment
by the Plan to an eligible retirement plan specified by the distributee.

11.9.2  As a special rule and notwithstanding any other provision of this
Section 11.9 to the contrary, if a person who is a designated beneficiary (as
defined in Code Section 401(a)(9)(E)) of a deceased Participant and who is not
the Participant’s surviving spouse is entitled under the Plan to receive after
December 31, 2007 a Plan distribution that is an eligible rollover distribution,
such person may elect to have all or a part of the distribution directly rolled
over by the Plan to an inherited individual retirement account or annuity
(within the meaning of Code Section 408(d)(3)(C)(ii) and any related provisions
of the Code) to the extent permitted by and subject to the provisions of Section
402(c)(11) of the Code.

11.9.3  The Committee may prescribe reasonable rules in order to provide for the
Plan to meet the provisions of this Section 11.9.  Any such rules shall comply
with the provisions of Code Section 401(a)(31) and any applicable Treasury
regulations which are issued with respect to the direct rollover requirements. 
For example, subject to meeting the provisions of Code Section 401(a)(31) and
applicable Treasury regulations, the Committee may: (i) prescribe the specific
manner in which a direct rollover shall be made by the Plan, whether by wire
transfer to the eligible retirement plan, by mailing a check to the eligible
retirement plan, by providing the distributee a check made payable to the
eligible retirement plan and directing the distributee to deliver the check to
the eligible retirement plan, and/or by some other method; (ii) prohibit any
direct rollover of any eligible rollover distributions payable during a calendar
year to a distributee when the total of such distributions is less than $200; or
(iii) refuse to make a direct rollover of an eligible rollover distribution to
more than one eligible retirement plan.

11.10   Distribution Restrictions.  No withdrawal or distribution of any portion
of a Participant’s Accounts may be distributed unless such withdrawal or
distribution is authorized by another provision of this Plan.  In addition, and
notwithstanding any other provision of this Plan to the contrary, in no event
may any amount held under the Plan which is attributable to the Participant’s
Pre-Tax Elective Savings Contributions or Roth Elective Savings Contributions
under this Plan be distributed earlier than (i) the Participant’s ceasing to be
an Employee, (ii) the Participant’s death, (iii) the Participant’s Total
Disability, (iv) the Participant’s attainment of age 59-1/2, (v) the hardship of
the Participant (determined under the other provisions of the Plan), or (vi) any
event described in Section 401(k)(10) of the Code (e.g., a lump sum payment made
by reason of the termination of the Plan without the establishment or
maintenance of another defined contribution plan other than an employee stock
ownership plan).  The provisions of this Section 11.10 shall not only be
effective as of the Effective Amendment Date but shall also, for each Prior Plan
that was in effect on January 1, 2002, be effective as of January 1, 2002 with
respect to any distribution made under the Plan on or after such date. 

11.11   Coverage of Pre-Effective Amendment Date Participants.  Except as is
otherwise specifically provided in this Plan, the provisions of this Plan only
apply to persons who become Participants in this Plan under Article 4 above and
to benefits which have not been paid prior to the Effective Amendment Date. 
However, any person who was a participant in one or more Prior Plans and, while
never becoming a Participant in this Plan under Article 4 above, still had a
nonforfeitable right to an unpaid benefit under the Prior Plans as of the date
immediately preceding the Effective Amendment Date shall be considered a
participant in this Plan to the extent of his or her interest in such benefit. 
The amount of such benefit, the form in which such benefit is to be paid, and
the conditions (if any) which may cause such benefit not to be paid shall,
except as is otherwise specifically provided in this Plan or in the Prior Plans,
be determined solely by the versions of the Prior Plans in effect at the time he
or she ceased to be an Employee. 

11.12   Marriage Status.  For all purposes of the Plan, a person shall be deemed
to be a Participant’s spouse at any time only if he or she is at such time the
legally recognized spouse of the Participant under the laws of the state in
which the Participant then resides and if he or she is not barred from being
considered the Participant’s spouse for purposes of the Federal tax laws by any
Federal law, including the Federal Defense of Marriage Act.  Similarly, for all
purposes of the Plan, a Participant shall be deemed to be married at any time
only if a person is then considered his or her spouse under the provisions of
the immediately preceding sentence.

 


ARTICLE 12

NAMED FIDUCIARIES

Any person, committee, or entity which is designated or appointed under the Plan
(or under a procedure set forth in the Plan) to have any responsibility for the
control, management, or administration of this Plan or the assets thereof (each
such fiduciary being hereinafter referred to individually as a “Named Fiduciary”
and collectively as the “Named Fiduciaries”) shall have only such powers and
responsibilities as are expressed in the Plan or are provided for in the
procedure by which he or she or it is designated or appointed, and any power or
responsibility for the control, management, or administration of the Plan or
Trust Fund which is not expressly allocated to any Named Fiduciary, or with
respect to which an allocation is in doubt, shall be deemed allocated to
Macy’s.  Each Named Fiduciary shall have no responsibility to inquire into the
acts or omissions of any other Named Fiduciary in the exercise of powers or the
discharge of responsibilities assigned to such other Named Fiduciary under the
Plan.

Any Named Fiduciaries may, by agreement among themselves, allocate any
responsibility or duty, other than the responsibility of the Trustee for the
management and control of the Trust Fund within the meaning of Section 405(c) of
ERISA, assigned to a Named Fiduciary hereunder to one or more other Named
Fiduciaries, provided, however, that any agreement respecting such allocation
must be in writing and filed with the Committee for placement with the records
of the Plan.  No such agreement shall be effective as to any Named Fiduciary
which is not a party thereto until such Named Fiduciary has received written
notice of such agreement from the Named Fiduciaries involved.  Any Named
Fiduciary may, by written instrument filed with the Committee for placement with
the records of the Plan, designate a person who is not a Named Fiduciary to
carry out any of its responsibilities under the Plan, other than the
responsibility of the Trustee for the management and control of the Trust Fund
within the meaning of Section 405(c) of ERISA, provided, however, that no such
designation shall be effective as to any other Named Fiduciary until such other
Named Fiduciary has received written notice thereof.

Any Named Fiduciary, or a person designated by a Named Fiduciary to perform any
responsibility of a Named Fiduciary pursuant to the procedure described in the
preceding paragraph, may employ one or more persons to render advice with
respect to any responsibility such Named Fiduciary has under the Plan or such
person has by reason of such designation.  A person may serve the Plan in more
than one fiduciary capacity and may be a Participant.


ARTICLE 13

RETIREMENT COMMITTEE

13.1     Appointment of Committee.  The Board shall appoint a Retirement
Committee, referred to in the Plan as the “Committee,” the members of which may
be officers or other employees of the Employer or any other persons.  The
Committee shall be composed of not less than three members, each of whom shall
serve at the pleasure of the Board, and vacancies in the Committee arising by
reason of resignation, death, removal, or otherwise shall be filled by the
Board.  Any member may resign of his or her own accord by delivering his or her
written resignation to the Board.

13.2     General Powers of Committee.

13.2.1  The Committee shall administer the Plan, is authorized to make such
rules and regulations as it may deem necessary to carry out the provisions of
the Plan, and is given complete discretionary authority to determine any
person’s eligibility for benefits under the Plan, to construe the terms of the
Plan, and to decide any other matters pertaining to the Plan’s administration. 
The Committee shall determine any question arising in the administration,
interpretation, and application of the Plan, which determination shall be
binding and conclusive on all persons (subject to the claims and appeal rights
provided under Section 13.7 below).  In the administration of the Plan, the
Committee may: (i) employ or permit agents to carry out nonfiduciary and/or
fiduciary responsibilities (other than trustee responsibilities as defined in
Section 405(c)(3) of ERISA) and (ii) provide for the allocation of fiduciary
responsibilities (other than trustee responsibilities as defined in Section
405(c)(3) of ERISA) among its members.  Actions dealing with fiduciary
responsibilities shall be taken in writing and the performance of agents,
counsel, and fiduciaries to whom fiduciary responsibilities have been delegated
shall be reviewed periodically.

13.2.2  Further, the Committee shall administer the Plan and adopt such rules
and regulations as in the opinion of the Committee are necessary or advisable to
implement and administer the Plan and to transact its business.  In performing
their duties, the members of the Committee shall act solely in the interest of
the Participants of the Plan and their beneficiaries and:

(a)        for the exclusive purpose of providing benefits to Participants and
their beneficiaries and defraying reasonable expenses of administering the Plan;

(b)        with the care, skill, prudence, and diligence under the circumstances
then prevailing that a prudent man acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims; and

(c)        in accordance with the documents and instruments governing the Plan
insofar as such documents and instruments are consistent with the provisions of
Title I of ERISA.

13.2.3  Notwithstanding the foregoing provisions of this Section 13.2, if the
Committee cannot reasonably and economically determine or verify, with respect
to an Employee or a class of Employees, service, compensation, date of hire,
date of termination, or any other pertinent factor in the administration of the
Plan, the Committee shall adopt, with respect to such Employee or class of
Employees, reasonable and uniform assumptions regarding the determination of
such factor or factors, provided that no such assumption shall (i) discriminate
in favor of Highly Compensated Employees, (ii) reduce or eliminate a protected
benefit (within the meaning of Treasury Regulations Section 1.411(d)-4), or
(iii) operate to the disadvantage of such Employee or class of Employees.

13.2.4  In addition, notwithstanding any other provision of the Plan to the
contrary, the Committee may correct any actions or inactions made in the
administration or operation of the Plan that it determines were made in error or
in breach of the terms of the Plan, of applicable law, or of the duties of the
Plan’s fiduciaries (and, if necessary to the correction, cause the Employer or
any of the Plan’s fiduciaries to take actions with respect to the Plan that
effect such corrections), provided that the corrective methods used by the
Committee may not be inconsistent with any revenue procedures or other guidance
issued by the Internal Revenue Service or the U.S. Department of Labor as to the
manner in which corrections of actions or inactions made in the administration
or operation of the Plan may be made.  In this regard, but not in limitation of
the general correction rights provided by the immediately preceding sentence,
the following paragraphs of this Subsection 13.2.4 that concern corrections
taken in response to court decisions or settlement agreements that require
corrective actions to be taken with respect to the Plan shall apply hereunder.

13.2.5  In accordance with the provisions of Subsection 13.2.4 above but not in
limitation of the Committee’s rights under such subsection, if any action that
alleges that actions or inactions made in the administration or operation of the
Plan were made in error or in breach of the terms of the Plan, of applicable
law, or of the duties of the Plan’s fiduciaries is filed in a court of
appropriate jurisdiction or is threatened to be so filed, either the applicable
court issues a decision or the Committee (or the Plan Administrator) enters into
a settlement agreement with the parties who filed or threatened to file such
action, and such court decision or settlement agreement, as the case may be,
calls for certain steps to be taken with respect to the Plan in order to correct
such errors or breaches (which steps are not inconsistent with any revenue
procedures or other guidance issued by the Internal Revenue Service or the U.S.
Department of Labor as to the manner in which corrective actions involving the
Plan may be made), then the Committee may cause such steps required by the court
decision or settlement agreement to be effected.

13.2.6  Unless otherwise provided in the Trust, the Committee shall also
establish guidelines with respect to the investment of all funds held by the
Trustee under the Plan and to make or direct all investments pursuant thereto.

13.2.7  For purposes hereof, any party which has been authorized by the Plan or
under a procedure authorized under the Plan to perform fiduciary and/or
nonfiduciary administrative duties hereunder, whether such party is the
Committee, Macy’s, an agent appointed or permitted by the Committee to carry out
its duties, or otherwise, shall, when properly acting within the scope of his or
her or its authority, sometimes be referred to in the Plan as a “Plan
representative” or, if appointed by the Committee directly to be an agent
thereof, a “Committee representative.”

13.3     Records of Plan.  The Committee shall maintain or cause to be
maintained records showing the fiscal transactions of the Plan and shall keep or
cause to be kept in convenient form such data as may be necessary for valuations
of assets and liabilities of the Plan.  The Committee shall prepare or have
prepared annually a report showing in reasonable detail the assets and
liabilities of the Plan and giving a brief account of the operation of the Plan
for the past Plan Year.  In preparing this report, the Committee may rely on
advice received from the Trustee or other persons or firms selected by it or may
adopt a report on such matters prepared by the Trustee.

13.4     Actions of Committee.  The Committee shall appoint a Chairman and a
Secretary and such other officers, who may be, but need not be, members of the
Committee, as it shall deem advisable.  The Committee shall act by a majority of
its members at the time in office, and any such action may be taken either by a
vote at a meeting or in writing without a meeting.  The Committee may by such
majority action appoint subcommittees and may authorize any one or more of the
members or any agent to execute any document or documents or to take any other
action, including the exercise of discretion, on behalf of the Committee.  The
Committee may provide for the allocation of responsibilities for the operation
and maintenance of the Plan.

13.5     Compensation of Committee and Payment of Plan Administrative and
Investment Charges.  Unless otherwise determined by the Board, the members of
the Committee shall serve without compensation for services as such.  All
expenses of administration of the Plan (excluding brokerage fees, expenses
related to securities transactions, and any taxes on the assets held in the
Trust Fund, which expenses shall only be payable out of the Trust Fund),
including, without limitation, the fees and charges of the Trustee, any
investment manager, any attorney, any accountant, any specialist, or any other
person employed by the Committee or the Employer in the administration of the
Plan, shall be paid out of the Trust Fund (or, if the Employer so elects, by the
Employer directly).  In this regard, the Plan administrative and investment
expenses which shall be paid out of the Trust Fund (unless the Employer elects
to pay them itself) shall also include compensation payable to any employees of
any Affiliated Employer who perform administrative or investment services for
the Plan to the extent such compensation would not have been sustained had such
services not been provided, to the extent such compensation can be fairly
allocated to such services, to the extent such compensation does not represent
an allocable portion of overhead costs or compensation for performing “settlor”
functions (such as services incurred in establishing or designing the Plan), and
to the extent such compensation does not fail for some other reason to
constitute a “direct expense” within the meaning of U.S. Department of Labor
Regulations Section 2550.408c-2(b)(3).

13.6     Limits on Liability.  Macy’s and each other Employer shall hold each
member of the Committee harmless from any loss, damage, or depreciation which
may result in connection with the execution of his or her duties or the exercise
of his or her discretion or from any other act or omission hereunder, except
when due to his or her own gross negligence or willful misconduct.  Macy’s and
each other Employer shall indemnify and hold harmless each member of the
Committee from any and all claims, losses, damages, expenses (including counsel
fees approved by the Committee), and liabilities (including any amounts paid in
settlement with the Committee’s approval) arising from any act or omission of
such member, except when the same is judicially determined to be due to the
gross negligence or willful misconduct of such member.

13.7     Claim And Appeal Procedures.

13.7.1  Initial Claim.  In general, benefits due under this Plan shall be paid
only if the applicable Participant or beneficiary of a deceased Participant
elects (under administrative procedures established by the Committee) to receive
such benefits, except to the extent otherwise required under the Plan.  Further,
if a Participant (or a person claiming through a Participant) has a dispute as
to the failure of the Plan to pay or provide a benefit, as to the amount of
benefit paid, or as to any other matter involving the Plan, the Participant (or
such person) may file a claim for the benefit or relief believed by the
Participant (or such person) to be due.  Such claim must be provided by written
notice to the Committee or any other person or committee designated by the
Committee for this purpose.  Any claim made pursuant to this Subsection 13.7.1
shall be decided  by the Committee (or any other person or committee designated
by the Committee to decide the claim).  (In general, a Committee representative,
and not the Committee itself, will decide any claim made pursuant to this
Subsection 13.7.1.)

13.7.2  Actions in Event Initial Claim is Denied.

                                    (a)        If a claim made pursuant to
Subsection 13.7.1 above is denied, in whole or in part, notice of the denial in
writing shall be furnished by the Committee (or any other person or committee
designated by the Committee to decide the claim) to the claimant within 90 days
(or, if a Participant’s disability is material to the claim, 45 days) after
receipt of the claim by the Committee (or such other person or committee);
except that if special circumstances require an extension of time for processing
the claim, the period in which the Committee (or such other person or committee)
is to furnish the claimant written notice of the denial shall be extended for up
to an additional 90 days (or, if a Participant’s disability is material to the
claim, 30 days), and the Committee (or such other person or committee) shall
provide the claimant within the initial 90-day period (or, if applicable, 45 day
period) a written notice indicating the reasons for the extension and the date
by which the Committee (or such other person or committee) expects to render the
final decision.

(b)        The final notice of denial shall be written in a manner designed to
be understood by the claimant and set forth: (i) the specific reasons for the
denial, (ii) specific reference to pertinent Plan provisions on which the denial
is based, (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary, and (iv) information as to the steps to be
taken if the claimant wishes to appeal such denial of his or her claim
(including, the time limits applicable to making a request for an appeal and, if
the claim involves a claim for benefits, a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on appeal).

13.7.3  Appeal of Denial of Initial Claim.  Any claimant who has a claim denied
under Subsections 13.7.1 and 13.7.2 above may appeal the denied claim.  The
Committee (or any other person or committee designated by the Committee to
perform this review) shall decide such appeal.  (In general, the Committee, and
not a Committee representative, will decide any appeal of a denied claim made
pursuant to this Subsection 13.7.3.)  But, if a Participant’s disability is
material to the denied claim, the Committee shall make sure that the persons
reviewing and deciding the appeal of the denied claim may not include any person
who made the decision on the initial claim or his or her subordinate. 

(a)        Such an appeal must, in order to be considered, be filed by written
notice to the Committee (or such other person or committee designated by the
Committee to perform this review) within 60 days (or, if a Participant’s
disability is material to the claim, 180 days) of the receipt by the claimant of
a written notice of the denial of his or her initial claim from the Committee.

(b)        If any appeal is filed in accordance with such rules, the claimant:
(i) shall be provided the opportunity to submit written comments, documents,
records, and other information relating to the claim; and (ii) shall be given,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the claim.  A formal
hearing may be allowed in its discretion by the Committee (or such other person
or committee) but is not required.

13.7.4  Decision on Appeal.  Upon any appeal of a denied claim made pursuant to
Subsection 13.7.3 above, the Committee (or such other person or committee with
authority to decide the appeal) shall provide a full and fair review of the
subject claim, taking into account all comments, documents, records, and other
information submitted by the claimant (without regard to whether such
information was submitted or considered in the initial benefit determination of
the claim), and decide the appeal within 60 days (or, if a Participant’s
disability is material to the claim, 45 days) after the filing of the appeal;
except that if special circumstances require an extension of time for processing
the appeal, the period in which the appeal is to be decided shall be extended
for up to an additional 60 days (or, if a Participant’s disability is material
to the claim, 45 days) and the party deciding the appeal shall provide the
claimant written notice of the extension prior to the end of the initial 60-day
period (or, if applicable, 45-day period).  However, if the decision on the
appeal is extended due to the claimant’s failure to submit information necessary
to decide the appeal, the period for making the decision on the appeal shall be
tolled from the date on which the notification of the extension is sent until
the date on which the claimant responds to the request for additional
information.

(a)        The decision on appeal shall be set forth in a writing designed to be
understood by the claimant, specify the reasons for the decision and references
to pertinent Plan provisions on which the decision is based, and contain
statements that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the claim and, if the claim involves a claim for
benefits, of the claimant’s right to bring a civil action under Section 502(a)
of ERISA.

(b)        The decision on appeal shall be furnished to the claimant by the
Committee (or such other person or committee with authority to decide the
appeal) within the period described above that the Committee (or such other
party) has to decide the appeal.

 

13.7.5  Additional Rules.  A claimant may appoint a representative to act on his
or her behalf in making or pursuing a claim or an appeal of a claim.  Unless
otherwise required by applicable law, a claimant must exhaust his or her claim
and appeal rights provided under this Section 13.7 in order to be entitled to
file a civil suit under Section 502(a) of ERISA as to his or her claim.  In
addition, the Committee may prescribe additional rules which are consistent with
the other provisions of this Section 13.7 in order to carry out the Plan’s claim
and appeal procedures.

13.8     Limits on Duties.  Except as is otherwise required by ERISA, the
Committee shall have no duty to verify independently any information supplied by
the Employer and shall have no duty or responsibility to collect from the
Employer all or any portion of any Employer contribution to the Plan.  The
Committee also shall have no duty or responsibility to verify the status of any
Employee or former Employee under this Plan or to determine the identity or
address of any person who is or may become entitled to the payment of any
benefit from this Plan, and the Committee shall be entitled to delay taking any
action respecting the payment of any benefit until the identity of the person
entitled to such benefit and his or her address have been certified by the
Employer.


ARTICLE 14

TERMINATION OR AMENDMENT

14.1     Right to Terminate or Discontinue Contributions.  Macy’s and each other
Employer expects this Plan to be continued indefinitely, but Macy’s reserves the
right to terminate the Plan in its entirety or to completely discontinue
contributions to the Plan.  The procedure for Macy’s to terminate this Plan in
its entirety or to completely discontinue contributions to the Plan is as
follows. In order to terminate the Plan in its entirety or to completely
discontinue contributions to the Plan, the Board shall adopt resolutions,
pursuant and subject to the regulations or by-laws of Macy’s and any applicable
law, and either at a duly called meeting of the Board or by a written consent in
lieu of a meeting, to take such action with respect to the Plan.  Such
resolutions shall set forth therein the effective date of the Plan’s termination
or the date contributions shall cease being made to the Plan. 

14.2     Full Vesting Upon Termination or Complete Discontinuance of
Contributions.  Should this Plan be completely terminated, should a partial
termination of this Plan occur under any other facts and circumstances, or
should contributions to the Plan be completely discontinued, then each affected
Participant shall immediately become fully vested and nonforfeitable in his or
her Plan Accounts (determined as of the date of the complete or partial
termination or complete discontinuance of contributions).

14.3     Effect of Termination of Plan.

14.3.1  Upon a complete termination of the Plan, the Committee shall determine,
and direct the Trustee accordingly, from among the following methods, the method
of discharging and satisfying all obligations on behalf of Participants affected
by the complete termination: (i) by the continuation of the Trust and the
distribution to Participants and their beneficiaries of the Participants’ Plan
Accounts due under the terms of the Plan as in effect immediately prior to the
complete termination, (ii) by the liquidation and distribution of the assets of
the Trust, (iii) by the purchase of annuity contracts, or (iv) by a combination
of such methods.  Any distributions made by reason of the complete termination
of the Plan shall continue to meet the provisions of the Plan concerning the
form in which distributions from the Plan must be made.

14.3.2  Any amounts held under the Trust which are not able to be used to pay
remaining unpaid expenses of the Plan, or allocated to any Participants’
Accounts under the terms of the Plan as of the date of a complete termination of
the Plan (treating such date as if it were the same as the last day of a Plan
Year), shall be allocated among the Matching Accounts of those Participants who
were employed as Covered Employees during the Plan Year in which the Plan’s
complete termination occurs, in proportion to each such Participant’s
Compensation for the period beginning on the first day of the Plan Year in which
such complete termination occurs and ending on the date of such complete
termination, and, to the extent such amounts cannot be allocated to any
Participants’ Accounts by reason of  the maximum annual addition limitations of
the Plan set forth in Article 7A above, they shall be returned to the Employer.


14.4     Amendment of Plan.

14.4.1  Subject to the other provisions of this Section 14.4, Macy’s may amend
this Plan at any time and from time to time in any respect, provided that no
such amendment shall make it possible, at any time prior to the satisfaction of
all liabilities with respect to Participants, for any part of the income or
corpus of the Trust Fund to be used for or diverted to any purpose other than
for the exclusive benefit of Participants and their beneficiaries and the
defraying of reasonable expenses of the Plan.  The procedure for Macy’s to amend
this Plan is described in the following paragraphs of this Subsection 14.4.1. 

(a)        Subject to paragraph (b) below, in order to amend the Plan, the Board
shall adopt resolutions, pursuant and subject to the regulations or by-laws of
Macy’s and any applicable law, and either at a duly called meeting of the Board
or by a written consent in lieu of a meeting, to amend this Plan.  Such
resolutions shall either (i) set forth the express terms of the Plan amendment
or (ii) simply set forth the nature of the amendment and direct an officer of
Macy’s or any other Macy’s employee to have prepared and to sign on behalf of
Macy’s the formal amendment to the Plan.  In the latter case, such officer or
employee shall have prepared and shall sign on behalf of Macy’s an amendment to
the Plan which is in accordance with such resolutions.

(b)        In addition to the procedure for amending the Plan set forth in
paragraph (a) above, the Board may also adopt resolutions, pursuant and subject
to the regulations or by-laws of Macy’s and any applicable law, and either at a
duly called meeting of the Board or by a written consent in lieu of a meeting,
to delegate to either (i) any committee of the Board (for purposes of this
paragraph (b), a “Board committee”), including any Executive Committee or
Compensation Committee of the Board, or (ii) any officer of Macy’s the authority
to amend the Plan. 

(1)        Such resolutions may either grant the applicable Board committee or
officer (as the case may be) broad authority to amend the Plan in any manner the
Board committee or the officer deems necessary or advisable or may limit the
scope of amendments the Board committee or the officer may adopt, such as by
limiting such amendments to matters related to the administration of the Plan or
to changes requested by the Internal Revenue Service. 

(2)        In the event of any such delegation to amend the Plan that is given a
Board committee, the Board committee shall amend the Plan by having prepared an
amendment to the Plan which is within the scope of amendments which it has
authority to adopt and causing such amendment to be signed on Macy’s and its
behalf by any member of the Board committee or by any officer or other employee
of Macy’s.   In the event of any such delegation to amend the Plan that is given
an officer of Macy’s, the officer shall amend the Plan by having prepared and
signing on behalf of Macy’s an amendment to the Plan which is within the scope
of amendments which he or she has authority to adopt. 

(3)        Any delegation to amend the Plan that is effected pursuant to the
provisions of this paragraph (b) may be terminated at any time by later
resolutions adopted by the Board.  Further, in the event of any such delegation
to amend the Plan, and even while such delegation remains in effect, the Board
shall continue to retain its own right to amend the Plan pursuant to the
procedure set forth in paragraph (a) above.

14.4.2  It is provided, however, that, except as is otherwise permitted in
Section 411(d)(6) of the Code or in Treasury regulations issued thereunder, no
amendment to the Plan (including any change made by this Plan restatement) shall
decrease any Participant’s Account balances as determined at the later of the
adoption of the amendment or the amendment’s effective date.  In addition,
except as is otherwise permitted in Section 411(d)(6) of the Code or in Treasury
regulations issued thereunder, no amendment to the Plan (including any change
made by this Plan restatement) which eliminates or reduces an early retirement
benefit or eliminates an optional form of benefit shall be permitted with
respect to any Participant who meets (either before or after the amendment) the
pre-amendment conditions for such early retirement or optional form of benefit,
to the extent such early retirement or optional form of benefit is based and
calculated on the basis of the Participant’s Account balances as determined at
the later of the adoption of the amendment or the amendment’s effective date.

14.4.3  Also, notwithstanding any other provisions hereof to the contrary, no
Plan amendment (including any change made by this Plan restatement) which
changes any vesting schedule or affects the computation of the nonforfeitable
percentage of Accounts under the Plan shall be deemed to reduce the
Participant’s vested percentage of the portion of any Account that reflects the
Account’s balance as of the later of the date such amendment is adopted or the
date such amendment becomes effective (and subsequent Trust income and losses
attributable to such Account balance) below the vested percentage that would
apply to such Account portion had such amendment never been adopted.  The
provisions of this Subsection 14.4.3 shall not only be effective as of the
Effective Amendment Date but shall also, for each Prior Plan that was in effect
on August 10, 2006, be effective as of August 10, 2006 with respect to any Plan
amendments that are adopted or become effective on or after such date. 

14.4.4  Further, notwithstanding any other provisions hereof to the contrary, if
a Plan amendment (including any change made by this Plan restatement) is adopted
which changes any vesting schedule under the Plan or if the Plan is amended in
any way which directly or indirectly affects the computation of a Participant’s
nonforfeitable percentage, each Participant who has completed at least three
years of Vesting Service (as defined in Subsection 3.1.7 above, disregarding for
this purpose paragraph (d) of Subsection 3.1.7 above) may elect, within the
election period, to have his or her nonforfeitable percentage computed under the
Plan without regard to such amendment.  For purposes hereof, the “election
period” is a period which begins on the date the Plan amendment is adopted and
ends on the date which is 60 days after the latest of the following days: (i)
the day the Plan amendment is adopted; (ii) the day the Plan amendment becomes
effective; or (iii) the day the Participant is issued a written notice of the
Plan amendment by Macy’s or the Committee.


ARTICLE 15

TOP HEAVY PROVISIONS

The provisions of this Article 15 shall not only be effective as of the
Effective Amendment Date but shall also, for each Prior Plan that was in effect
on January 1, 2002, be effective as of January 1, 2002 with respect to Plan
Years beginning on or after such date. 

15.1     Determination of Whether Plan Is Top Heavy.  For purposes of this
Article 15, this Plan shall be considered a “Top Heavy Plan” for any Plan Year
(for purposes of the first two sentences of this Section 15.1, the “subject Plan
Year”) if, and only if, (i) this Plan is an Aggregation Group Plan during at
least part of the subject Plan Year, and (ii) the ratio of the total Present
Value of all accrued benefits of Key Employees under all Aggregation Group Plans
to the total Present Value of all accrued benefits of both Key Employees and
Non-Key Employees under all Aggregation Group Plans equals or exceeds 0.6.  All
calculations called for in clauses (i) and (ii) above with respect to this Plan
and with respect to the subject Plan Year shall be made as of this Plan’s
Determination Date which is applicable to the subject Plan Year, and all
calculations called for under clause (ii) above with respect to any Aggregation
Group Plan other than this Plan and with respect to the subject Plan Year shall
be made as of that plan’s Determination Date which is applicable to such plan’s
plan year that has its Determination Date fall within the same calendar year as
the Determination Date being used by this Plan for the subject Plan Year.  For
the purpose of this Article 15, the terms defined in the following subsections
of this Section 15.1 shall have the meanings set forth in such following
subsections.

            15.1.1  Aggregation Group Plan. “Aggregation Group Plan” refers,
with respect to any plan year of such plan, to a plan (i) which qualifies under
Code Section 401(a), (ii) which is maintained by an Affiliated Employer, and
(iii) which either includes a Key Employee as a participant (determined as of
the Determination Date applicable to such plan year) or allows another plan
qualified under Code Section 401(a), maintained by an Affiliated Employer, and
so including at least one Key Employee as a participant to meet the requirements
of Section 401(a)(4) or Section 410(b) of the Code.  In addition, if Macy’s so
decides, any plan which meets clauses (i) and (ii) but not (iii) of the
immediately preceding sentence with respect to any plan year of such plan shall
be treated as an “Aggregation Group Plan” for such plan year if the group of
such plan and all other Aggregation Group Plans will meet the requirements of
Sections 401(a)(4) and 410(b) of the Code with such plan being taken into
account.

            15.1.2  Determination Date.  The “Determination Date” which is
applicable to any plan year of an Aggregation Group Plan refers to the last day
of the immediately preceding plan year (except that, for the first plan year of
such a plan, the “Determination Date” applicable to such plan year shall be the
last day of such first plan year).

            15.1.3  Key Employee.  With respect to any Aggregation Group Plan
and as of any Determination Date that applies to a plan year of such plan, a
“Key Employee” refers to a person who at any time during the plan year ending on
the subject Determination Date is:

                        (a)        An officer of an Affiliated Employer,
provided such person receives compensation from the Affiliated Employers of an
amount greater than $130,000 (as adjusted under Section 416(i) of the Code for
plan years beginning after December 31, 2002) for the applicable plan year.  For
this purpose, no more than 50 employees (or, if less, the greater of three or
10% of the employees of all of the Affiliated Employers) shall be treated as
officers;

                        (b)        A 5% or more owner of any Affiliated
Employer; or

                        (c)        A 1% or more owner of any Affiliated Employer
who receives compensation of $150,000 or more from the Affiliated Employers for
the applicable plan year.

For purposes of paragraphs (b) and (c) above, a person is considered to own 5%
or 1%, as the case may be, of an Affiliated Employer if he or she owns (or is
considered as owning within the meaning of Code Section 318, except that
subparagraph (C) of Code Section 318(a)(2) shall be applied by substituting “5%”
for “50%”) at least 5% or 1%, as the case may be, of either the outstanding
stock or the voting power of all stock of the Affiliated Employer (or, if the
Affiliated Employer is not a corporation, at least 5% or 1%, as the case may be,
of the capital or profits interests in the Affiliated Employer).  Further, for
purposes of this entire Subsection 15.1.3, the term “Key Employee” includes any
person who is deceased as of the subject Determination Date but who when alive
had been a Key Employee at any time during the plan year ending on the subject
Determination Date, and any accrued benefit payable to his or her beneficiary
shall be deemed to be the accrued benefit of such person.

            15.1.4  Non-Key Employee.  With respect to any Aggregation Group
Plan and as of any Determination Date that applies to a plan year of such plan,
a “Non-Key Employee” refers to a person who at any time during the plan year
ending on the subject Determination Date is an employee of an Affiliated
Employer and who has never been considered a Key Employee as of such or any
earlier Determination Date.  Further, for purposes of this Subsection 15.1.4,
the term “Non-Key Employee” includes any person who is deceased as of the
subject Determination Date and who when alive had been an employee of an
Affiliated Employer at any time during the plan year ending on the subject
Determination Date, but had not been a Key Employee as of the subject or any
earlier Determination Date, and any accrued benefit payable to his or her
beneficiary shall be deemed to be the accrued benefit of such person.

            15.1.5  Present Value of Accrued Benefits. 

                        (a)        For any Aggregation Group Plan which is a
defined benefit plan (as defined in Code Section 414(j)), including such a plan
which has been terminated, the “Present Value” of a participant’s accrued
benefit, as determined as of any Determination Date, refers to the lump sum
value (calculated as of the latest Valuation Date which coincides with or
precedes such Determination Date and in accordance with the actuarial
assumptions referred to in the next sentence) of the monthly retirement or
termination benefit which the participant had accrued under such plan to such
Valuation Date.  For this purpose, the actuarial assumptions to be used shall be
the actuarial assumptions used by the actuary for the plan in its valuation of
the plan as of the subject Valuation Date.  Also, for this purpose, such accrued
monthly retirement or termination benefit is calculated as if it was to first
commence as of the first day of the month next following the month the
participant first attains his or her normal retirement age under such plan (or,
if such normal retirement age had already been attained, as of the first day of
the month next following the month in which occurs such Valuation Date) and as
if it was to be paid in the form of a single life annuity.  Further, the accrued
benefit of any participant under such plan (other than a participant who is a
Key Employee) shall be determined under the method which is used for accrual
purposes for all defined benefit plans of the Affiliated Employers (or, if there
is no such method, as if such benefit accrued not more rapidly than the slowest
accrual rates permitted under the fractional rule of Section 411(b)(1)(C) of the
Code).  In addition, the dollar amount of any distributions made from the plan
(including the value of any annuity contract distributed from the plan) actually
paid to such participant prior to the subject Valuation Date but still within
the plan year ending on the subject Determination Date (or, when the
distribution is made other than by reason of the participant’s separation from
service from the Affiliated Employers, his or her death, or his or her
disability, the five consecutive plan years ending on the subject Determination
Date) shall be added in calculating such “Present Value” of the participant’s
accrued benefit.

                        (b)        For any Aggregation Group Plan which is a
defined contribution plan (as defined in Code Section 414(i)), including such a
plan which has been terminated, the “Present Value” of a participant’s accrued
benefit, as determined as of any Determination Date, refers to the sum of (i)
the total of the participant’s account balances under the plan (valued as of the
latest Valuation Date which coincides with or precedes such Determination Date),
and (ii) an adjustment for contributions due as of such Determination Date.  In
the case of a profit sharing or stock bonus plan, the adjustment in clause (ii)
of the immediately preceding sentence shall be the amount of the contributions,
if any, actually made after the subject Valuation Date but on or before such
Determination Date (and, in the case of the first plan year, any amounts
contributed to the plan after such Determination Date which are allocated as of
a date in such first plan year).  In the case of a money purchase pension or
target benefit plan, the adjustment in clause (ii) of the first sentence of this
paragraph (b) shall be the amount of the contributions, if any, which are either
actually made or due to be made after the subject Valuation Date but before the
expiration of the period allowed for meeting minimum funding requirements under
Code Section 412 for the plan year which includes the subject Determination
Date.  In addition, the value of any distributions made from the plan (including
the value of any annuity contract distributed from the plan) actually paid to
such participant prior to the subject Valuation Date but still within the plan
year ending on the subject Determination Date (or, when the distribution is made
other than by reason of the participant’s separation from service from the
Affiliated Employers, his or her death, or his or her disability, the five
consecutive plan years ending on the subject Determination Date) shall be added
in calculating such “Present Value” of the participant’s accrued benefit.

                        (c)        In the case of any rollover (as defined in
the appropriate provisions of the Code), or a direct plan-to-plan transfer, to
or from a subject Aggregation Group Plan, which rollover or transfer is both
initiated by a participant and made between a plan maintained by an Affiliated
Employer and a plan maintained by an employer other than an Affiliated Employer,
(i) the Aggregation Group Plan, if it is the plan from which the rollover or
transfer is made, shall count the amount of the rollover or transfer as a
distribution made as of the date such amount is distributed by such plan in
determining the “Present Value” of the participant’s accrued benefit under
paragraph (a) or (b) above, as applicable, and (ii) the Aggregation Group Plan,
if it is the plan to which the rollover or transfer is made, shall not so
consider the amount of the rollover or transfer as part of the participant’s
accrued benefit in determining such “Present Value” if such rollover or transfer
was or is accepted after December 31, 1983 and shall so consider such amount if
such rollover or transfer was accepted prior to January 1, 1984.

                        (d)        In the case of any rollover (as defined in
the appropriate provisions of the Code), or a direct plan-to-plan transfer, to
or from a subject Aggregation Group Plan, which rollover or transfer is not
described in paragraph (c) above, (i) the subject Aggregation Group Plan, if it
is the plan from which the rollover or transfer is made, shall not consider the
amount of the rollover or transfer as part of the participant’s accrued benefit
in determining the “Present Value” thereof under paragraph (a) or (b) above, as
applicable, and (ii) the subject Aggregation Group Plan, if it is the plan to
which the rollover or transfer is made, shall consider the amount of the
rollover or transfer when made as part of the participant’s accrued benefit in
determining such “Present Value.”

                        (e)        As is noted in paragraphs (a) and (b) above,
the “Present Value” of any participant’s accrued benefit under any Aggregation
Group Plan (that is either a defined benefit plan or a defined contribution
plan) as of any Determination Date includes the value of any distribution from
such a plan actually paid to such participant prior to the last Valuation Date
which coincides with or precedes such Determination Date but still within the
plan year ending on the subject Determination Date (or, when the distribution is
made other than by reason of the participant’s separation from service from the
Affiliated Employers, his or her death, or his or her disability, the five
consecutive plan years ending on the subject Determination Date).  This rule
shall also apply to any distribution under any terminated defined benefit or
defined contribution plan which, if it had not been terminated, would have been
required to be included as an Aggregation Group Plan.

                        (f)         Notwithstanding the foregoing provisions,
the “Present Value” of a participant’s accrued benefit under any Aggregation
Group Plan (that is either a defined benefit plan or a defined contribution
plan) as of any Determination Date shall be deemed to be zero if the participant
has not performed services for any Affiliated Employer at any time during the
plan year ending on the subject Determination Date.

            15.1.6  Valuation Date.  A “Valuation Date” refers to: (i) in the
case of an Aggregation Group Plan that is a defined benefit plan (as defined in
Code Section 414(j)), the date as of which the plan actuary computes plan costs
for minimum funding requirements under Code Section 412 (except that, for an
Aggregation Group Plan that is a defined benefit plan which has terminated, a
“Valuation Date” shall be deemed to be the same as a Determination Date); and
(ii) in the case of an Aggregation Group Plan that is a defined contribution
plan (as defined in Code Section 414(i)), the date as of which plan income,
losses, and/or contributions are allocated to plan accounts of participants.

            15.1.7  Compensation.  For purposes hereof, a participant’s
“compensation” shall refer to his or her Compensation as defined in Subsection
2.1.6 above. 

15.2     Effect of Top Heavy Status on Vesting.

15.2.1  For any Plan Year in which this Plan is considered a Top Heavy Plan,
each Participant who completes at least one Hour of Service in such year and who
is not fully vested in any of his or her Accounts under Section 7.12 above shall
be deemed fully vested in all such Accounts if he or she has completed by the
end of such year at least three years of Vesting Service.

15.2.2  For any Plan Year in which this Plan is not considered a Top Heavy Plan,
the provisions of this Section 15.2 shall not be effective; except that, if the
Plan is not a Top Heavy Plan in a Plan Year after the Plan was considered a Top
Heavy Plan in the immediately preceding Plan Year, any change back to the
appropriate vesting schedule or provisions set forth in Section 7.12 above shall
be considered an amendment to the vesting schedule (effective and adopted as of
the first day of such new Plan Year) for purposes of Subsections 14.4.3 and
14.4.4 above.

15.3     Effect of Top Heavy Status on Contributions.

15.3.1  Subject to Subsections 15.3.2 and 15.3.3 below, for any Plan Year in
which this Plan is considered a Top Heavy Plan, the amount of the employer
contributions and forfeitures allocated under all Aggregation Group Plans which
are defined contribution plans (as defined in Code Section 414(i)) for such Plan
Year to the accounts of a Participant who is a Non-Key Employee on the last day
of such Plan Year (excluding any contributions made on behalf of the Non-Key
Employee by reason of his or her election under an arrangement qualifying under
Section 401(k) of the Code and also excluding any matching contributions within
the meaning of Code Section 401(m)(4)(A) which are allocated to an account of
the Non-Key Employee) must be at least equal to the lesser of (i) 3% of the
Participant’s compensation for such Plan Year or (ii) the largest allocation of
contributions and forfeitures made for such Plan Year to the accounts of a
Participant who is a Key Employee as of the Determination Date applicable to
such Plan Year under all such Aggregation Group Plans (measured as a percent of
the Key Employee’s compensation for such Plan Year and including both any
contributions made on behalf of the Key Employee by reason of his or her
election under an arrangement qualifying under Section 401(k) of the Code and
any matching contributions within the meaning of Code Section 401(m)(4)(A) which
are allocated to an account of the Key Employee).  To the extent necessary, and
regardless of the existence of current or accumulated profits, the Employer
shall make additional contributions to this Plan which are just allocable to the
Accounts of Participants who are Non-Key Employees so that the requirement set
forth in the immediately preceding sentence is met for the subject Plan Year.

15.3.2  Notwithstanding the provisions of Subsection 15.3.1 above but subject to
the provisions of Subsection 15.3.3 below, in the case of any Non-Key Employee
who participates in both this Plan and another Aggregation Group Plan that is a
defined benefit plan (as defined in Code Section 414(j)) which is maintained by
an Affiliated Employer or in which an Affiliated Employer participates, the
provisions of Subsection 15.3.1 shall be inapplicable if the Affiliated Employer
causes such defined benefit plan to provide an accrued benefit (attributable
only to employer contributions) for such Non-Key Employee which, if expressed as
a single life annuity commencing on the first day of the month next following
the month in which the Non-Key Employee attains his or her Normal Retirement
Age, shall be equal at least to the product of (i) 2% of the Non-Key Employee’s
average annual compensation for the five consecutive calendar years which
produce the highest result and (ii) the Non-Key Employee’s years of service (up
to but not exceeding ten such years).  For purposes of computing the product in
the foregoing sentence: (i) compensation received in any Plan Year which began
prior to January 1, 1984 and in any calendar year which begins after the end of
the last Plan Year in which the Plan is considered a Top Heavy Plan shall all be
disregarded; and (ii) years of service shall refer generally to years of Vesting
Service except that years of service for this purpose shall not include the
period of any Plan Year which began prior to January 1, 1984, any Plan Year as
of which the Plan is not considered a Top Heavy Plan, or any period which occurs
during a Plan Year when the Plan benefits (within the meaning of Section 410(b)
of the Code) no Key Employee or former Key Employee.

15.3.3  Notwithstanding the foregoing provisions of Subsections 15.3.1 and
15.3.2 above, such provisions shall not apply so as to cause any additional
contribution or benefit to be provided a Participant for a Plan Year under an
Aggregation Group Plan maintained by an Affiliated Employer or in which an
Affiliated Employer participates if (i) such Participant actively participates
in an Aggregation Group Plan maintained by an Affiliated Employer at a date in
the applicable Plan Year which is later than the latest date in such year on
which he or she actively participates in this Plan and (ii) such other plan
provides for the same contribution or benefit as would otherwise be required
under Subsections 15.3.1 and 15.3.2 above for such Plan Year.

 


ARTICLE 16

ESOP AND PROFIT SHARING PARTS OF PLAN

The provisions of this Article 16 shall apply notwithstanding any other
provision of the Plan that might be read to the contrary. 

16.1     Special Definitions.  For purposes of all of the following subsections
of this Article 16: (i) the term “Common Shares” shall refer to common shares of
Macy’s; (ii) the term “Macy’s Stock Fund ESOP Portion” shall refer to the
portion of the Macy’s Stock Fund (which invests primarily in Common Shares) that
is not allocated under the other provisions of the Plan to any portion of the
Participants’ Accounts that are subject to the distribution rules of Article 9B
above; (iii) the term “Macy’s Stock Fund Non-ESOP Portion” shall refer to the
portion of the Macy’s Stock Fund that is allocated to the portion of the
Participants’ Accounts that are subject to the distribution rules of Article 9B
above (for purposes of this Article 16, such Account portions shall be referred
to as “Profit Sharing Accounts”); and (iv) the term “Diversified Fund” shall
refer to each Investment Fund other than the Macy’s Stock Fund.

16.2     Parts of Plan.  The Plan is composed of both (i) a stock bonus plan
that is an employee stock ownership plan (within the meaning of Section
4975(e)(7) of the Code and Treasury Regulations Section 54.4975-11) and (ii) a
profit sharing plan (within the meaning of Treasury Regulations Section
1.401-1(b)(1)(ii)).  The extent to which the Plan is an employee stock ownership
plan and the extent to which the Plan is a profit sharing plan are described in
the following subsections of this Section 16.2.

16.2.1  ESOP Part of Plan.  The part of the Plan that is an employee stock
ownership plan (for purposes of this Article 16, the “ESOP”) is hereby formally
designated as an employee stock ownership plan, pursuant to Treasury Regulations
Section 54.4975-11(a)(2), and is intended to invest primarily in Common Shares. 
The ESOP is composed solely of the Macy’s Stock Fund ESOP Portion and the
amounts held under the Macy’s Stock Fund ESOP Portion.  Contributions made to
(and forfeitures arising under) the Plan that both are allocated to a
Participant’s Accounts (other than his or her Retirement Income Account, if any)
and are first invested (after being so allocated) in the Macy’s Stock Fund
instead of any Diversified Fund shall be deemed contributed to and allocated
under the ESOP.  Amounts transferred to the Macy’s Stock Fund ESOP Portion from
any Diversified Fund shall be deemed transferred to the ESOP.  Common Shares or
other amounts transferred from the Macy’s Stock Fund ESOP Portion to any
Diversified Fund, and Common Shares or other amounts held under the Macy’s Stock
Fund ESOP Portion that are paid or distributed from the Plan to any Participant
or other party, shall be deemed transferred, paid, or distributed from the ESOP.

16.2.2  Profit Sharing Part of Plan.  The part of the Plan that is a profit
sharing plan (for purposes of this Article 16, the “Profit Sharing Plan”) is
composed of all of the Diversified Funds and the Macy’s Stock Fund Non-ESOP
Portion and the amounts held under the Diversified Funds and the Macy’s Stock
Fund Non-ESOP Portion.  Contributions made to (and forfeitures arising under)
the Plan that both are allocated to a Participant’s Accounts (other than his or
her Profit Sharing Accounts, if any) and are first invested (after being so
allocated) in any Diversified Fund instead of the Macy’s Stock Fund shall be
deemed contributed to and allocated under the Profit Sharing Plan.  Forfeitures
arising under the Plan that are allocated to a Participant’s Profit Sharing
Accounts shall always be deemed allocated under the Profit Sharing Plan. 
Amounts transferred to any Diversified Fund from the Macy’s Stock Fund ESOP
Portion shall be deemed transferred to the Profit Sharing Plan.  Amounts
transferred from any Diversified Fund to the Macy’s Stock Fund ESOP Portion, and
amounts held under any Diversified Fund or the Macy’s Stock Fund Non-ESOP
Portion that are paid or distributed from the Plan to any Participant or other
party, shall be deemed transferred, paid, or distributed from the Profit Sharing
Plan.

16.3     Effect on Other Plan Provisions of the Plan Having ESOP and Profit
Sharing Parts.  Because the Plan is composed of an ESOP and a Profit Sharing
Plan, the following special rules shall apply to all of the articles of the Plan
other than this Article 16.  Except to the extent indicated otherwise below in
this Section 16.3 or by the other provisions of this Article 16, each provision
of the articles of the Plan other than this Article 16 shall apply to each of
the ESOP and the Profit Sharing Plan as if they were one type of plan.

16.3.1  Special Records.  To the extent any Account is held under the Plan for a
Participant, the Committee shall keep records that, in addition to all other
items that are required under the Plan to be contained in the records of the
Plan, show (i) the portion of such Account that reflects contributions and
forfeitures allocated to and other amounts held under the ESOP and (ii) the
portion of such Account that reflects contributions and forfeitures allocated to
and other amounts held under the Profit Sharing Plan.

16.3.2  Payments From Plans.  Unless otherwise agreed between a Participant (or,
in the event of his or her death, his or her beneficiary under the Plan) and the
Committee, any payment or distribution made under the Plan of a Participant’s
Account (or a portion thereof) shall be deemed made from each of the Macy’s
Stock Fund ESOP Portion, the Macy’s Stock Fund Non-ESOP Portion, and the
Diversified Funds in proportion to such Account’s (or Account portion’s)
interest in each such fund or fund portion at the time of such payment or
distribution.  The portion of any such payment or distribution that is deemed
made from the Macy’s Stock Fund ESOP Portion shall be considered to be made from
the ESOP, and the portion of any such payment or distribution that is deemed
made from the Macy’s Stock Fund Non-ESOP Portion or from a Diversified Fund
shall be considered to be made from the Profit Sharing Plan. 

16.3.3  Application of Earlier Provisions That Are Relevant to One Plan.  Any
provisions of the articles of the Plan other than this Article 16 shall, to the
extent they apply to the Macy’s Stock Fund ESOP Portion, be deemed to apply to
the ESOP and not the Profit Sharing Plan; similarly, any provisions of the
articles of the Plan other than this Article 16 shall, to the extent they apply
specifically to any Diversified Fund or the Macy’s Stock Fund Non-ESOP Portion,
be deemed to apply to the Profit Sharing Plan and not the ESOP.

16.4     Special ESOP Provisions.  Because the ESOP is intended to be an
employee stock ownership plan, the following subsections of this Section 16.4
apply to the ESOP notwithstanding any other provision of the Plan.

16.4.1  Diversification Elections.

(a)        Subject to the following provisions of this Subsection 16.4.1 and to
the extent the rights that any Qualified Participant has under the articles of
this Plan other than this Article 16 to direct a change in the investment of his
or her Accounts (other than his or her Profit Sharing Accounts) that are
invested in the Macy’s Stock Fund ESOP Portion otherwise fail to provide the
Qualified Participant with as broad investment direction rights as are given by
this Subsection 16.4.1: (i) the Qualified Participant shall be permitted, within
90 days after the last day of each Plan Year in the Qualified Participant’s
Qualified Election Period (except for the last Plan Year in such period), to
direct the Trustee to transfer an amount equal to the then value of any percent
(up to 25%) of the Qualified Participant’s Allocated ESOP Common Shares to the
Diversified Funds for the benefit of the Qualified Participant; and (ii) the
Qualified Participant may, within 90 days after the close of the last Plan Year
in the Qualified Participant’s Qualified Election Period, direct the Trustee to
transfer an amount equal to the then value of any percent (up to 50%) of the
Qualified Participant’s Allocated ESOP Common Shares to the Diversified Funds
for the benefit of the Qualified Participant.  Any direction made by a Qualified
Participant pursuant to this Subsection 16.4.1 shall be called herein a
“diversification election.”  The Trustee shall implement a diversification
election no later than 90 days after the end of the period during which the
diversification election could have been given.

(b)        Subject to the following provisions of this Subsection 16.4.1 but
notwithstanding paragraph (a) above, if within 90 days after the last day of any
Plan Year in his or her Qualified Election Period a Qualified Participant makes
a diversification election whereby he or she directs the Trustee to transfer an
amount equal to the then value of any percent up to 25% (or, if applicable, 50%)
of the Qualified Participant’s Allocated ESOP Common Shares to the Diversified
Funds for the benefit of the Qualified Participant, then the amount to be so
transferred shall be equal to the then value of the number of Common Shares that
is produced by: (i) determining the product obtained by multiplying (A) the
applicable percent elected by the Qualified Participant in the diversification
election by (B) the sum of the total number of the Qualified Participant’s
Allocated ESOP Common Shares as of the last day of the Plan Year to which the
diversification election relates plus the total number of Common Shares the
value of which has previously been transferred to the Diversified Funds on
behalf of the Qualified Participant pursuant to his or her diversification
elections made with respect to prior Plan Years under this Subsection 16.4.1, if
any, and then subtracting therefrom (ii) the number of Common Shares the value
of which has previously been transferred to the Diversified Funds on behalf of
the Qualified Participant pursuant to his or her diversification elections made
with respect to prior Plan Years under this Subsection 16.4.1, if any.

(c)        Notwithstanding the foregoing paragraphs of this Subsection 16.4.1,
if the value of a Qualified Participant’s Allocated ESOP Common Shares as of the
last day of the first Plan Year in the Qualified Participant’s Qualified
Election Period is $500 or less, then the Qualified Participant shall not be
given the right under this Subsection 16.4.1 to make a diversification election
with respect to such Plan Year or with respect to any later Plan Year in the
Qualified Participant’s Qualified Election Period until and unless the value of
the Qualified Participant’s Allocated ESOP Common Shares as of the last day of
any such later Plan Year exceeds $500.  If the value of the Qualified
Participant’s Allocated ESOP Common Shares as of the last day of any such later
Plan Year in the Qualified Participant’s Qualified Election Period exceeds $500,
then, to the extent required by the other paragraphs of this Subsection 16.4.1,
the Qualified Participant shall be given the right to make a diversification
election with respect to such Plan Year and any later Plan Year in the Qualified
Participant’s Qualified Election Period.

(d)        Further, and also notwithstanding the foregoing paragraphs of this
Subsection 16.4.1, if any Qualified Participant is entitled to receive and
receives, under the other provisions of the Plan, a distribution of any portion
of his or her interest in the Macy’s Stock Fund ESOP Portion after, and within
180 days after, the end of any Plan Year in the Qualified Participant’s
Qualified Election Period (and prior to any transfer that is made pursuant to a
diversification election he or she makes with respect to such Plan Year), then
such distribution shall, to the extent it reflects the value of the Qualified
Participant’s Allocated ESOP Common Shares, be considered for all purposes of
this Subsection 16.4.1 as if it were a transfer that is made pursuant to a
diversification election that the Qualified Participant made with respect to
such Plan Year and thereby reduce the value of the Qualified Participant’s
Allocated ESOP Common Shares that would or could be otherwise transferred
pursuant to any diversification election made under this Subsection 16.4.1 by
the Qualified Participant with respect to such Plan Year.  In accordance with
the provisions of the immediately preceding sentence, if any distribution to the
Qualified Participant of his or her interest in the Macy’s Stock Fund ESOP
Portion that is described in the immediately preceding sentence and made within
180 days after the end of any Plan Year in the Qualified Participant’s Qualified
Election Period exceeds the value of the Qualified Participant’s Allocated ESOP
Common Shares that could be otherwise transferred pursuant to any
diversification election made under this Subsection 16.4.1 by the Qualified
Participant with respect to such Plan Year, then no other transfer shall be made
under this Subsection 16.4.1 for the Qualified Participant with respect to such
Plan Year.

(e)        For purposes of this Subsection 16.4.1: (i) a “Qualified Participant”
means a Participant who both has completed at least ten years of participation
under the ESOP and has attained age 55; (ii) the “Qualified Election Period”
means, with respect to any Qualified Participant, the period of the six
consecutive Plan Years that begin with the Plan Year in which the Participant
first becomes a Qualified Participant; (iii) a Qualified Participant’s
“Allocated ESOP Common Shares” means, when determined as of the last day of any
Plan Year in the Qualified Participant’s Qualified Election Period, the product
of (A) the total number of Common Shares held in the Macy’s Stock Fund ESOP
Portion as of the last day of such Plan Year by (B) a fraction having a
numerator equal to the then value of the Participant’s Accounts in the Macy’s
Stock Fund ESOP Portion and a denominator equal to the then value of the entire
Macy’s Stock Fund ESOP Portion; and (iv) the “value” of any Common Shares that
are subject to a Qualified Participant’s diversification election means, when
determined as of the last day of any Plan Year in the Qualified Participant’s
Qualified Election Period, the value of such shares as determined by the latest
valuation of the Macy’s Stock Fund under Section 7.8 above which occurs prior to
the implementation of such diversification election.

16.4.2  Right To Demand Distribution in Common Shares.  A Participant (or his or
her beneficiary) who is entitled to any payment from the ESOP may elect (under
such reasonable procedures as are prescribed by the Committee and as long as the
payment is not part of a series of annuity payments) to receive such payment in
the form of Common Shares; except that any such election shall not apply to any
fractional share.

16.4.3  Put Option – If Common Shares Are Not Traded On Established Market.  If
the Common Shares are ever not readily tradeable on an established market (as
such terms are applied under Code Section 409(h)(B)), then, and only then, the
following paragraphs of this Subsection 16.4.3 shall apply.

(a)        If a Participant’s entire vested interest in the ESOP is distributed
within one taxable year of the distributee, the distributee shall have the
option (during the 60 day period immediately following the date of the
distribution and the 60 day period immediately following the first annual
anniversary of such date) to put the Common Shares received in such distribution
(if any) to Macy’s under a fair valuation formula.  At Macy’s election, the
purchase price for the Common Shares may be paid either (i) in one lump sum
payment within 30 days after the distributee exercises the put option or (ii) in
five substantially equal annual payments.  If the purchase price is being paid
in installments, the first installment shall be paid not later than 30 days
after the distributee exercises the put option, adequate security shall be given
for the unpaid installments, and reasonable interest shall be paid on the unpaid
installments.

(b)        If a Participant’s entire vested interest in the ESOP is not
distributed within one taxable year of the distributee, the distributee shall,
with respect to each installment payment made of such vested interest, have the
option (during the 60 day period immediately following the date such installment
payment is made and the 60 day period beginning on the first annual anniversary
of such date) to put the Common Shares distributed in such installment (if any)
to Macy’s under a fair valuation formula.  The purchase price for any Common
Shares distributed in an installment shall be paid not later than 30 days after
the distributee exercises the put option applicable to such shares.

16.4.4  Independent Appraisal – If Common Shares Are Not Traded On Established
Market.  If the Common Shares are ever not readily tradeable on an established
securities market (as such terms are applied under Code Section 401(a)(28)(C)),
then, and only then, all valuations of the Common Shares held under the ESOP
shall be determined by an independent appraiser (within the meaning of Code
Section 401(a)(28)(C)) who is employed for this purpose by the Committee.

16.5     Dividends.  Each Participant who has any interest (vested or nonvested)
under the ESOP shall be permitted to elect that, with respect to any cash
dividends paid on his or her Allocated ESOP Common Shares, either: (i) such
dividends shall be paid to the ESOP and then paid by the ESOP in cash to the
Participant (or, in the event of his or her death, his or her beneficiary under
the Plan) no later than 90 days after the close of the Plan Year in which the
dividends are paid by Macy’s; or (ii) such dividends shall be paid to the ESOP
and reinvested in Common Shares under the Macy’s Stock Fund ESOP Portion (with
the increased value of such fund portion allocable to the Participant’s Accounts
in proportion to each such Account’s interest in the Macy’s Stock Fund ESOP
Portion as of the record date for such dividends).  If the Participant fails to
make an affirmative election with respect to any such dividends, the Participant
shall be deemed to have elected that such dividends be treated in the manner
described in clause (ii) of the immediately preceding sentence.  In connection
with this election right, the following subsections of this Section 16.5 shall
also apply.

16.5.1  Election Procedures.  The Committee shall create reasonable procedures
so that: (i) each Participant is given a reasonable opportunity before a
dividend is distributed in which to make the election; (ii) each Participant
must have a reasonable opportunity to change a dividend election at least
annually; and (iii) if there is a change in the Plan’s terms or the Committee’s
procedures governing this election, each Participant must be given a reasonable
opportunity to make an election under the new Plan terms or Committee procedures
prior to the date on which the first dividend subject to the new Plan terms or
Committee procedures is distributed.

16.5.2  Full Vesting of Dividends.  A Participant shall at all times be fully
vested in any cash dividends paid on his or her Allocated ESOP Common Shares
and, if they are reinvested in Common Shares pursuant to his or her affirmative
or deemed election, the part of his or her Accounts attributable to such
reinvested dividends.

16.5.3  Allocable Share of Common Shares.  For all purposes of this Section
16.5, a Participant’s “Allocated ESOP Common Shares” shall mean, when related to
any cash dividends paid on such shares, to the product of (i) the total number
of Common Shares held in the Macy’s Stock Fund ESOP Portion as of the record
date for such dividends by (ii) a fraction having a numerator equal to the then
value of the Participant’s Accounts’ entire interest in the Macy’s Stock Fund
ESOP Portion and a denominator equal to the then value of the entire Macy’s
Stock Fund ESOP Portion.

16.6     Effective Date of Article’s Provisions. 

16.6.1  The provisions of this Article 16 shall not only be effective as of the
Effective Amendment Date but shall also: (i) for the Macy’s Immediate Prior Plan
as in effect on October 1, 2006, be effective as of October 1, 2006; and (ii)
for the May Profit Sharing Plan as in effect on January 1, 2002, be effective as
of January 1, 2002. 

16.6.2  Notwithstanding clause (ii) of Subsection 16.6.1 above, with respect to
the May Profit Sharing Plan:

(a)        for the period from January 1, 2002 through August 29, 2005, any
references in the foregoing subsections of this Article 16 to Common Shares
shall be deemed to be a reference to common shares of The May Department Stores
Company (for purposes of this Section 16.6, “May Shares”);

(b)        for the period from January 1, 2002 through August 29, 2005, any
reference in the foregoing subsections of this Article 16 to the Macy’s Stock
Fund shall be deemed to be a reference to the investment fund under the May
Profit Sharing Plan that invests primarily in May Shares;

(c)        for the period from January 1, 2002 through August 29, 2005, any
reference in the foregoing subsections of this Article 16 to the Macy’s Stock
Fund ESOP Portion shall be deemed a reference to both the investment fund under
the May Profit Sharing Plan that invests in May Shares and the portion of the
May Profit Sharing Plan that originally was effective as of April 1, 1989 and
reflected an employee stock ownership plan feature under which sums were
borrowed by such plan to purchase convertible preferred shares of The May
Department Stores Company (for purposes of this Section 16.6, the “May leveraged
ESOP”);

(d)        for the period from January 1, 2002 through August 31, 2008, any
reference in the foregoing subsections of this Article 16 to the Macy’s Stock
Fund Non-ESOP Portion shall be disregarded; and

(e)        the provisions of Section 16.5 above shall only apply to the May
leveraged ESOP beginning as of August 29, 2004.


ARTICLE 17

MISCELLANEOUS

17.1     Trust.  All assets of the Plan shall be held in the Trust for the
benefit of the Participants and their beneficiaries.  Except as provided in
Sections 5.7, 6.3, and 14.3 above, in no event shall it be possible for any part
of the assets of the Plan to be used for, or diverted to, purposes other than
for the exclusive benefit of the Participants and their beneficiaries or for
payment of the proper administrative costs of the Plan.  No person shall have
any interest in or right to any part of the earnings of the Plan, or any rights
in, to, or under the Plan or any part of the assets thereof, except as and to
the extent expressly provided in the Plan.  Any person having any claim for any
benefit under the Plan shall look solely to the assets of the Trust Fund for
satisfaction.  In no event shall Macy’s or any other Employer or any of their
officers or agents, or members of the Board, the Committee, or the Trustee, be
liable in their individual capacities to any person whomsoever for the payment
of benefits under the provisions of the Plan.

17.2     Mergers, Consolidations, and Transfers of Assets.  Notwithstanding any
other provision hereof to the contrary, in no event shall this Plan be merged or
consolidated with any other plan and trust, nor shall any of the assets or
liabilities of this Plan be transferred to any other plan or trust or vice
versa, unless (i) the Plan is amended to provide for such action or the
Committee determines that such action furthers the purposes of this Plan, (ii)
each Participant and beneficiary would (if this Plan then terminated) receive a
benefit immediately after the merger, consolidation, or transfer which is equal
to or greater than the benefit he or she would have been entitled to receive
immediately before the merger, consolidation, or transfer (if this Plan had then
terminated), and (iii) such merger, consolidation, or transfer of assets does
not cause any accrued benefit, early retirement benefit, or optional form of
benefit of a person under this Plan or the applicable other plan to be
eliminated or reduced except to the extent such elimination or reduction is
permitted under Section 411(d)(6) of the Code or in Treasury regulations issued
thereunder.  In the event of any such merger, consolidation, or transfer, the
requirements of clause (ii) set forth in the immediately preceding sentence
shall be deemed to be satisfied if the merger, consolidation, or transfer
conforms to and is in accordance with regulations issued under Section 414(1) of
the Code.  Subject to the provisions of this Section 17.2, the Committee may
take action (i) to merge or consolidate this Plan with any other plan and trust
or (ii) to permit the transfer of any assets and liabilities of this Plan to any
other plan and trust or vice versa.

17.3     Merger of Surviving Fingerhut Plan Into Macy’s Immediate Prior Plan. 
The provisions of this Section 17.3 shall, with respect to the Macy’s Immediate
Prior Plan as in effect on February 3, 2003, be effective as of February 3,
2003.  The Fingerhut Corporation Profit Sharing and 401(k) Savings Plan, the
Fingerhut Corporation Retirement Plan, and the TDI Bargaining Unit Retirement
Plan (each of which is a profit sharing and/or 401(k) plan and each of which is,
for purposes of this Section 17.3, referred to as a “Merged Fingerhut 401(k)
Profit Sharing Plan”) and the Fingerhut Corporation Fixed Contribution
Retirement Plan (which is a money purchase pension plan and which is, for
purposes of this Section 17.3, referred to as the “Merged Fingerhut Money
Purchase Plan”) have been merged into one of such plans (which is the Fingerhut
Corporation Profit Sharing and 401(k) Savings Plan and which after such merger
is, for purposes of this Section 17.3, referred to as the “Surviving Fingerhut
Plan”) effective as of February 3, 2003.  In addition, the Surviving Fingerhut
Plan shall, immediately after the merger described in the immediately preceding
sentence, in turn be merged into the Macy’s Immediate Prior Plan effective as of
February 3, 2003.  The Surviving Fingerhut Plan, each Merged Fingerhut 401(k)
Profit Sharing Plan, and the Merged Fingerhut Money Purchase Plan is or has been
maintained by CF Companies, Inc. (which previously was named Fingerhut
Corporation), which, since March 18, 1999, has been an Affiliated Employer. 

17.3.1  Transfer of Accounts in Merger.  Any person who has an account held
under the Surviving Fingerhut Plan at the time of the merger of such plan into
this Plan (for purposes of this Section 17.3, a “merged participant”) shall,
consistent with the other provisions of this Plan:

(a)        have the portions of his or her accounts held under the Surviving
Fingerhut Plan that are attributable to amounts which were contributed to such
plan or any Merged Fingerhut 401(k) Profit Sharing Plan (or any plan that merged
into any such plan) by or at the election of the merged participant (not
including matching-type contributions), if any, transferred to this Plan and
allocated for his or her benefit to a savings account under the Macy’s Immediate
Prior Plan;

(b)        have the portions of his or her accounts held under the Surviving
Fingerhut Plan that are attributable to amounts which were contributed to such
plan or any Merged Fingerhut 401(k) Profit Sharing Plan (or any plan that merged
into any such plan) under the matching contribution portions of such plan, if
any, transferred to this Plan and allocated for his or her benefit to a matching
account under the Macy’s Immediate Prior Plan;

(c)        have the portions of his or her accounts held under the Surviving
Fingerhut Plan that are attributable to amounts which were contributed to any
Merged Fingerhut 401(k) Profit Sharing Plan (or any plan that merged into any
such plan) under the regular profit sharing contribution portions of such plan
(i.e., the part of such plan which is not attributable to contributions made by
or at the election of a participant or to matching contributions made with
respect to such participant-elected contributions), if any, transferred to this
Plan and allocated for his or her benefit to a retirement income account under
the Macy’s Immediate Prior Plan;

(d)        have the portions of his or her accounts held under the Surviving
Fingerhut Plan that are attributable to amounts which were contributed to the
Merged Fingerhut Money Purchase Plan (or any plan that merged into such plan),
if any, transferred to this Plan and allocated for his or her benefit to a
retirement income account under the Macy’s Immediate Prior Plan; and

(e)        have the portions of his or her accounts held under the Surviving
Fingerhut Plan that are attributable to amounts which were contributed to such
plan or any Merged Fingerhut 401(k) Profit Sharing Plan (or any plan that merged
into any such plan) by the merged participant as rollover contributions (under
the terms of such plan and the Code), if any, transferred to this Plan and
allocated for his or her benefit to a rollover account under the Macy’s
Immediate Prior Plan.

Except as is otherwise provided in, and subject to, the following subsections of
this Section 17.3, the provisions of the Macy’s Immediate Prior Plan (and,
effective as of the Effective Amendment Date, this Plan) which deal with
investments, allocations of trust income and losses, vesting, and distributions
of amounts that are allocated to any account under the Macy’s Immediate Prior
Plan (and, effective as of the Effective Amendment Date, this Plan) shall apply
to the amounts that are transferred for the benefit of the merged participant
from the Surviving Fingerhut Plan to the Macy’s Immediate Prior Plan and
allocated to such account. 

17.3.2  No Loss of Vesting Rights.  Notwithstanding any other provision of this
Plan to the contrary, any merged participant shall have no less of a vested
interest in the portion of any account under the Macy’s Immediate Prior Plan
(and, effective as of the Effective Amendment Date, this Plan) that is
attributable to amounts transferred for the benefit of the merged participant
from the Surviving Fingerhut Plan to the Macy’s Immediate Prior Plan than he or
she would have if the Surviving Fingerhut Plan had continued in effect after
February 2, 2003 without change and never merged into the Macy’s Immediate Prior
Plan. 

17.3.3  No Loss of Optional Benefit Forms.  Notwithstanding any other provision
of this Plan to the contrary, the transfer of all amounts held for the benefit
of the merged participant from the Surviving Fingerhut Plan to the Macy’s
Immediate Prior Plan (or from any Merged Fingerhut 401(k) Profit Sharing Plan
and the Merged Fingerhut Money Purchase Plan to the Surviving Fingerhut Plan)
shall not cause any optional forms of benefit which were applicable to any
portion of such amounts to be eliminated in connection with the distribution of
the merged participant’s Accounts under this Plan (unless the elimination of the
optional form is permitted under regulations issued under Code Section 411 by
the Secretary of the Treasury or his or her delegate). 

17.3.4  Compliance With Plan’s Merger Rules.  The requirements of Section 17.2
above (that applies to mergers) shall apply to and be met by the merger of the
Surviving Fingerhut Plan into the Macy’s Immediate Prior Plan. 

17.3.5  No Change in Plan Year of Surviving Fingerhut Plan and Aggregation of
Surviving Fingerhut Plan and Macy’s Immediate Prior Plan For Nondiscrimination
Tests.  The plan year of the Surviving Fingerhut Plan (and each Merged Fingerhut
401(k) Profit Sharing Plan and the Merged Fingerhut Money Purchase Plan) and the
plan year of the Macy’s Immediate Prior Plan as of the effective date of the
merger of the Surviving Fingerhut Plan into the Macy’s Immediate Prior Plan are
each a calendar year.  As a result, such merger shall not be deemed to have
changed the plan year of the Surviving Fingerhut Plan (or any Merged Fingerhut
401(k) Profit Sharing Plan or the Merged Fingerhut Money Purchase Plan) or the
plan year of the Macy’s Immediate Prior Plan.  In addition, for purposes of
Articles 5A, 5B, and 6A above (which contain average actual deferral percentage
restrictions, excess deferral distribution rules, and average actual
contribution percentage restrictions in order to help meet the requirements of
Sections 401(k)(3), 402(g), and 401(m)(2) of the Code and which are effective as
to the Macy’s Immediate Prior Plan) and any other analogous provisions of the
Surviving Fingerhut Plan and any Merged Fingerhut 401(k) Profit Sharing Plan
that are intended to reflect the requirements of Sections 401(k)(3), 402(g), and
401(m)(2) of the Code:

            (a)        each of the Surviving Fingerhut Plan and each Merged
Fingerhut 401(k) Profit Sharing Plan shall be considered as if it had been part
of the Macy’s Immediate Prior Plan with respect to the Plan Year which ends
December 31, 2003;

            (b)        the employers that maintain or participate in the
Surviving Fingerhut Plan and/or any Merged Fingerhut 401(k) Profit Sharing Plan
during the period from January 1, 2003 through February 2, 2003 (for purposes of
this Subsection 17.3.5, the “pre-merger 2003 period”) shall be considered as if
they had been part of the Employer (as defined in this Plan) for such period;

            (c)        persons who were participants in the Surviving Fingerhut
Plan or any Merged Fingerhut 401(k) Profit Sharing Plan at any time during the
pre-merger 2003 period shall be considered as participants in the Macy’s
Immediate Prior Plan for such period;

            (d)        any contributions made at the election of a merged
participant under the Surviving Fingerhut Plan or any Merged Fingerhut 401(k)
Profit Sharing Plan with respect to pay days occurring during the pre-merger
2003 period and which would be considered as pre-tax elective savings
contributions for the plan year which ends December 31, 2003 if they had been
made under the Macy’s Immediate Prior Plan (for purposes of this Subsection
17.3.5, “pre-merger 2003 period pre-tax elective savings contributions”) shall
be treated as pre-tax elective savings contributions of the merged participant
under the Macy’s Immediate Prior Plan for the plan year which ends December 31,
2003 (and, with respect to such plan year, shall be subject to the provisions of
Articles 5A and 5B above instead of any other analogous provisions of the
Surviving Fingerhut Plan or any Merged Fingerhut 401(k) Profit Sharing Plan that
are intended to reflect the requirements of Sections 401(k)(3) and 402(g) of the
Code); and

(e)        contributions which are allocated under the Surviving Fingerhut Plan
or any Merged Fingerhut 401(k) Profit Sharing Plan by reason of a merged
participant’s pre-merger 2003 period pre-tax elective savings contributions and
which would be considered as matching contributions for the plan year which ends
December 31, 2003 if they had been made under the Macy’s Immediate Prior Plan
shall be treated as Matching Contributions for the benefit of the merged
participant under the Macy’s Immediate Prior Plan for the plan year which ends
December 31, 2003 (and, with respect to such plan year, shall be subject to the
provisions of Article 6A above instead of any other analogous provisions of the
Surviving Fingerhut Plan or any Merged Fingerhut 401(k) Profit Sharing Plan that
are intended to reflect the requirements of Section 401(m)(2) of the Code). 

                        17.3.6  Macy’s Immediate Prior Plan Is Surviving Plan. 
Subject to the foregoing provisions of this Section 17.3, upon the merger of the
Surviving Fingerhut Plan into the Macy’s Immediate Prior Plan, the Macy’s
Immediate Prior Plan shall be the surviving plan and such surviving plan’s
provisions (as they may be modified herein) shall control all aspects of the
surviving plan.

17.4     Merger of May Profit Sharing Plan Into This Plan.  The provisions of
this Section 17.4 shall be effective as of the Effective Amendment Date.  The
May Profit Sharing Plan shall be merged into this Plan effective as of the
Effective Amendment Date.   

17.4.1  Transfer of Accounts in Merger.  Any person who has an account held
under the May Profit Sharing Plan at the time of the merger of such plan into
this Plan (for purposes of this Section 17.4, a “merged participant”) shall,
consistent with the other provisions of this Plan:

(a)        have the portions of his or her accounts held under the May Profit
Sharing Plan that are attributable to amounts which were contributed to such
plan (or any plan that merged into such plan) by or at the election of the
merged participant (not including matching-type contributions), if any,
transferred to this Plan and allocated for his or her benefit to a Savings
Account under this Plan;

(b)        have the portions of his or her accounts held under the May Profit
Sharing Plan that are attributable to amounts which were contributed to such
plan (or any plan that merged into such plan) under the matching contribution,
employee stock ownership plan contribution, and any other employer contribution
portions of such plan, if any, transferred to this Plan and allocated for his or
her benefit to a Matching Account under this Plan; and

(c)        have the portions of his or her accounts held under the May Profit
Sharing Plan that are attributable to amounts which were contributed to such
plan (or any plan that merged into such plan) by the merged participant as
rollover contributions (under the terms of such plan and the Code), if any,
transferred to this Plan and allocated for his or her benefit to a rollover
account under the May Profit Sharing Plan.

Except as is otherwise provided in, and subject to, the following subsections of
this Section 17.3, the provisions of this Plan which deal with investments,
allocations of Trust income and losses, vesting, and distributions of amounts
that are allocated to any Account under this Plan shall apply to the amounts
that are transferred for the benefit of the merged participant from the May
Profit Sharing Plan to this Plan and allocated to such Account. 

17.4.2  No Loss of Vesting Rights.  Notwithstanding any other provision of this
Plan to the contrary, any merged participant shall have no less of a vested
interest in the portion of any Account under this Plan that is attributable to
amounts transferred for the benefit of the merged participant from the May
Profit Sharing Plan to this Plan than he or she would have if the May Profit
Sharing Plan had continued in effect after August 31, 2008 without change and
never merged into this Plan. 

17.4.3  No Loss of Optional Benefit Forms.  Notwithstanding any other provision
of this Plan to the contrary, the transfer of all amounts transferred for the
benefit of the merged participant from the May Profit Sharing Plan to this Plan
may not cause any optional forms of benefit which were applicable to any portion
of such amounts to be eliminated in connection with the distribution of the
merged participant’s Accounts under this Plan (unless the elimination of the
optional form is permitted under regulations issued under Code Section 411 by
the Secretary of the Treasury or his or her delegate).   

17.4.4  Compliance With Plan’s Merger Rules.  The requirements of Section 17.2
above (that applies to mergers) shall apply to and be met by the merger of the
May Profit Sharing Plan into this Plan. 

17.4.5  No Change in Plan Year of May Profit Sharing Plan and Aggregation of May
Profit Sharing Plan and This Plan For Nondiscrimination Tests.  The plan year of
the May Profit Sharing Plan and the Plan Year of this Plan as of the effective
date of the merger of the May Profit Sharing Plan into this Plan are each a
calendar year.  As a result, such merger shall not be deemed to have changed the
plan year of the May Profit Sharing Plan or the Plan Year of this Plan.  In
addition, for purposes of Articles 5A, 5B, and 6A above (which contain average
actual deferral percentage restrictions, excess deferral distribution rules, and
average actual contribution percentage restrictions in order to help meet the
requirements of Sections 401(k)(3), 402(g), and 401(m)(2) of the Code and which
are effective as to the May Profit Sharing Plan) and any other analogous
provisions of the May Profit Sharing Plan that are intended to reflect the
requirements of Sections 401(k)(3), 402(g), and 401(m)(2) of the Code:

            (a)        the May Profit Sharing Plan shall be considered as if it
had been part of this Plan with respect to the Plan Year which ends December 31,
2008;

            (b)        the employers that maintain or participate in the May
Profit Sharing Plan during the period during the period from January 1, 2008
through August 31, 2008 (for purposes of this Subsection 17.4.5, the “pre-merger
2008 period”) shall be considered as if they had been part of the Employer (as
defined in this Plan) for such period;

            (c)        persons who were participants in the May Profit Sharing
Plan at any time during the pre-merger 2008 period shall be considered as
Participants in this Plan for such period;

            (d)        any contributions made at the election of a merged
participant under the May Profit Sharing Plan with respect to pay days occurring
during the pre-merger 2008 period and which would be considered as Pre-Tax
Elective Savings Contributions for the Plan Year which ends December 31, 2008 if
they had been made under this Plan (for purposes of this Subsection 17.4.5,
“pre-merger 2008 period pre-tax elective savings contributions”) shall be
treated as Pre-Tax Elective Savings Contributions of the merged participant
under this Plan for the Plan Year which ends December 31, 2008 (and, with
respect to such Plan Year, shall be subject to the provisions of Articles 5A and
5B above instead of any other analogous provisions of the May Profit Sharing
Plan that are intended to reflect the requirements of Sections 401(k)(3) and
402(g) of the Code); and

(e)        contributions which are allocated under the May Profit Sharing Plan
by reason of a merged participant’s pre-merger 2008 period pre-tax elective
savings contributions and which would be considered as Matching Contributions
for the Plan Year which ends December 31, 2008 if they had been made under this
Plan shall be treated as Matching Contributions for the benefit of the merged
participant under this Plan for the Plan Year which ends December 31, 2008 (and,
with respect to such Plan Year, shall be subject to the provisions of Article 6A
above instead of any other analogous provisions of the May Profit Sharing Plan
that are intended to reflect the requirements of Section 401(m)(2) of the
Code). 

                        17.4.6  This Plan Is Surviving Plan.  Subject to the
foregoing provisions of this Section 17.4, upon the merger of the May Profit
Sharing Plan into this Plan, this Plan shall be the surviving plan and the
provisions herein shall control all aspects of the surviving plan.

17.5     Benefits and Service for Military Service.  Notwithstanding any
provision of this Plan to the contrary, contributions, benefits, and service
credit with respect to qualified military service shall be provided in
accordance with Section 414(u) of the Code.

17.6     Correction of Inadvertent Errors.  If any inadvertent errors are made
in crediting amounts to any Accounts which leave amounts held under the Plan
which are not reasonably able to be allocated to any specific Participant or
Account (for purposes of this Section 17.6, “overcrediting errors”), then such
amounts shall, except as noted below, be used to the extent possible to correct
any inadvertent errors made in crediting amounts to any Accounts which leave
such Accounts with balances which are less than the balances which should exist
under the Plan if no such errors had been made (for purposes of this Section
17.6, “undercrediting errors”).  To the extent the amounts attributable to
overcrediting errors which exist as of the last day of any Plan Year are not
needed to correct the undercrediting errors which are then known, the amounts
attributable to overcrediting errors shall be treated for all purposes of the
Plan as if they were forfeitures from Matching Accounts arising under the Plan
for the subject Plan Year.  Further, any undercrediting errors shall be
corrected: (i) by use of overcrediting errors to the extent permitted by the
foregoing provisions of this Section 17.5; (ii) to the extent not corrected by
such overcrediting errors, by use of forfeitures to the extent permitted under
Section 9.5 above; or (iii) to the extent not corrected by use of overcrediting
errors or forfeitures, by payment made by the Employer to the Trust as a special
contribution in order to make such corrections.  Such contribution shall not be
considered an Employer contribution for purposes of Section 7.1 or 7.2 or a part
of an annual addition (as defined in Subsection 7A.1.2(a) above) to the Plan.

17.7     Employment Rule.  Any individual who is a common law employee of a
corporation or other entity which is a member of the controlled group of
corporations (within the meaning of Section 414(b) of the Code) which includes
Macy’s or under common control (within the meaning of Section 414(c) of the
Code) with Macy’s (for purposes of this Section 17.7, the “Macy’s controlled
group”) shall, for all purposes of this Plan, be considered to be the common law
employee of the corporation or entity in the Macy’s controlled group from whose
payroll the individual is paid.  If any individual participating in this Plan by
reason of being paid under the payroll of a corporation or entity which is
included as part of the Employer is actually the common law employee of a
corporation or entity in the Macy’s controlled group which is not included as
part of the Employer, such other corporation or entity shall be considered an
employer participating in this Plan for purposes of Sections 401(a) and 404 of
the Code.

17.8     Special Rules For Employees Transferring To or From Noncovered
Employment.

17.8.1  Notwithstanding any other provision of the Plan to the contrary, if any
person becomes a Participant in the Plan under the foregoing provisions of the
Plan after he or she (i) has been employed as an Employee but not a Covered
Employee, (ii) has been eligible to elect to have savings contributions made on
his or her behalf under a plan (other than this Plan) which is maintained by an
Affiliated Employer and qualified under Section 401(a) of the Code, and (iii)
has received a hardship withdrawal from such plan of amounts which were
contributed to such plan under a qualified cash or deferred arrangement (as
defined in Section 401(k) of the Code), he or she may not have a Savings
Agreement that would otherwise reduce his or her Covered Compensation on either
a pre-tax basis or after-tax basis take effect under this Plan unless and until
at least a six month period has expired after the date of such hardship
withdrawal.

17.8.2  Further, notwithstanding any other provisions of Sections 6.1 and 7.2
above to the contrary, for purposes of the provisions of Section 6.1 above that
determine the amount of the Matching Contributions for any Plan Year (for
purposes of this Subsection 17.8.2, the “subject Plan Year”) and for purposes of
the provisions of Section 7.2 above that determine the manner in which the
Matching Contributions for the subject Plan Year are allocated among the
Participants’ Matching Accounts, any Transferred Participant (as defined under
the following provisions of this Subsection 17.8.2) shall be considered to have
been employed as a Covered Employee on the last day of the subject Plan Year
(even though his or her employment as a Covered Employee will have terminated
prior to such day).  For purposes of this Section 17.8.2, a “Transferred
Participant” means a Participant who meets all of the following conditions: (i)
he or she ceases to be a Covered Employee during the subject Plan Year; (ii)
immediately after his or her employment as a Covered Employee terminates he or
she is an Employee but not a Covered Employee; and (iii) he or she is employed
as an Employee but not a Covered Employee on the last day of the subject Plan
Year.  Except as is specifically provided in the first sentence of this
Subsection 17.8.2, however, in no event shall any of the Transferred
Participant’s service with or compensation received after he or she ceases to be
a Covered Employee be used in determining the Transferred Participant’s share of
any Matching Contributions made to the Plan for the subject Plan Year or any
other Plan Year.

17.9     Applicable Benefit Provisions.  Any benefit to which a Participant
becomes entitled under the Plan (or any death benefit to which a Participant’s
spouse or other beneficiary becomes entitled under the Plan) shall be determined
(as to its amount and form and commencement date of payment) on the basis of the
provisions of the Plan in effect as of the date the Participant last ceases to
be employed by an Affiliated Employer notwithstanding any amendment to the Plan
adopted subsequent to such date, except for subsequent amendments which are by
their specific terms made applicable to such Participant (or his or her spouse
or other beneficiary) or which are required by applicable law to be applicable
to such Participant (or his or her spouse or other beneficiary).

17.10   Reporting and Disclosure.  Macy’s is, and shall act as, the Plan
Administrator for all purposes of the Plan, including for purposes of satisfying
any requirement now or hereafter imposed through Federal or State legislation to
report and disclose to any Federal or State department or agency, or to any
Participant or other person, any information respecting the establishment or
maintenance of the Plan or the Trust Fund.  Any cost or expense incurred in
satisfying any and all such reporting and disclosure requirements shall be
deemed to be a reasonable expense of administering the Plan and may be paid from
the Trust Fund if not otherwise elected to be paid by the Employer.

17.11   Agent for Service of Process.  The agent for service of process for the
Plan shall be the Secretary of Macy’s.

17.12   Authority to Act for Macy’s or Other Employer.  Except as is otherwise
expressly provided elsewhere in this Plan, any matter or thing to be done by
Macy’s or any other Employer shall be done by its board of directors, except
that the board may, by resolution, delegate to any persons or entities all or
part of its rights or duties hereunder.  Any such delegation shall be valid and
binding upon all persons, and the persons or entities to whom or to which
authority is delegated shall have full power to act in all matters so delegated
until the authority expires by its terms or is revoked by resolution of such
board.

17.13   Relationship of Plan to Employment Rights.  The adoption and maintenance
of the Plan is purely voluntary on the part of Macy’s and each other Employer
and neither the adoption nor the maintenance of the Plan shall be construed as
conferring any legal or equitable rights to employment on any person.

17.14   Applicable Law.  The provisions of the Plan shall be administered and
enforced according to Federal law and, only to the extent not preempted by
Federal law, to the laws of the State of Ohio.  Either Macy’s or the Trustee may
at any time initiate any legal action or proceedings for the settlement of the
Trustee’s accounts or for the determination of any question of construction
which arises or for instructions.  Except as required by law, in any application
to, or proceeding or action in, any court with regard to the Plan or Trust, only
Macy’s and the Trustee shall be necessary parties, and no Participant,
beneficiary, or other person having or claiming any interest in the Plan or
Trust shall be entitled to any notice or service of process.  Macy’s or the
Trustee may, if either so elects, include as parties defendant any other
persons.  Any judgment entered into in such a proceeding or action shall be
conclusive upon all persons claiming under the Plan or Trust.

17.15   Separability of Provisions.  If any provision of the Plan is held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof and the Plan shall be construed and enforced as if
such provision had not been included.

17.16   Counterparts and Headings.  The Plan may be executed in any number of
counterparts, each of which shall be deemed an original.  All counterparts of
the Plan shall constitute one and the same instrument, which shall be
sufficiently evidenced by any one thereof.  Headings used throughout the Plan
are for convenience only and shall not be given legal significance. 

17.17   Application of Certain Plan Provisions to Prior Plans. 

17.17.1            Notwithstanding any other provision of the Plan to the
contrary, while the provisions of this Plan document are generally effective
only as of the Effective Amendment Date, certain provisions of the Plan are
effective as of earlier dates (and apply to one or more Prior Plans as in effect
prior to the Effective Amendment Date) to the extent such provisions (i) are
necessary to meet the requirements of laws and regulations that have effective
dates after December 31, 2001 and prior to the Effective Amendment Date,
including but not limited to the requirements of the Economic Growth and Tax
Relief Reconciliation Act of 2001, the Job Creation and Worker Assistance Act of
2004, the Pension Protection Act of 2006, and Internal Revenue Service final
regulations issued under Code Sections 401(k), 401(m), 411(d), and 415, or (ii)
are necessary to reflect plan mergers or significant amendments adopted for a
Prior Plan. 

17.17.2            In this regard, the provisions of the Plan that are effective
as of dates prior to the Effective Amendment Date (and apply to one or more
Prior Plans in effect prior to the Effective Amendment Date) for reasons
described in Subsection 17.17.1 above include, but are not necessarily limited
to, certain provisions of Subsection 2.1.6, Subsection 2.1.27, Subsection 5.1.9,
Section 5.2, Section 5.6, Subsection 5A.2.1, Subsection 5A.3.3, Subsection
5A.3.4, Subsection 5B.2.2, Subsection 5B.2.3, Subsection 6.2.2, Subsection
6A.2.1, Subsection 6A.2.2, Subsection 6A.3.4, Section 6A.6, Subsection 7.12.3,
Article 7A, Section 8.4, Subsection 9.1.3, Subsection 9A.3.4, Subsection 9A.8.5,
Subsection 9A.8.6, Subsection 9B.8.5, Subsection 9B.8.8, Section 11.7, Section
11.9, Section 11.10, Subsection 14.4.3, Article 15, and Article 16 of the Plan.

 


SIGNATURE PAGE

IN ORDER TO EFFECT THE FOREGOING PLAN PROVISIONS, Macy’s, Inc., the sponsor of
the Plan, has hereunto caused its name to be subscribed to this complete
amendment and restatement of the Plan effective for all purposes, except as
otherwise provided herein, as of September 1, 2008.

MACY’S, INC.

By: /s/ David W. Clark               

Title: SVP Human Resources     

Date: August 29, 2008                

 